--------------------------------------------------------------------------------

 EXHIBIT 10.1



 


 
 
 

 
 
CONTRIBUTION AGREEMENT
 
 
 
BY AND AMONG
 
 
 
EL PASO CORPORATION
 
EL PASO SNG HOLDING COMPANY, L.L.C.
 
EPPP SNG GP HOLDINGS, L.L.C.
 
SOUTHERN NATURAL GAS COMPANY
 
EL PASO PIPELINE PARTNERS, L.P.
 
AND
 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
 
 


 


 


 
March 4, 2011
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
 

   Page    ARTICLE 1 DEFINITIONS 1   1.1 Definitions  1   1.2  Construction  8  
       ARTICLE 2 CONTRIBUTION AND CLOSING 9   2.1
Contribution 
9   2.2
Consideration 
9   2.3
Closing and Closing Deliveries 
9   2.4 Consideration Adjustment  11   2.5 Subject Interest Percentage
Adjustment 11        
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTING PARTIES
12   3.1
Organization 
12   3.2
Authority and Approval 
12   3.3
No Conflict; Consents 
13   3.4
Capitalization; Title to Subject Interest 
14   3.5
Financial Statements; Internal Controls; Undisclosed Liabilities 
15   3.6
Working Capital
15   3.7 Title to Assets 15   3.8
Litigation; Laws and Regulations 
16   3.9
No Adverse Changes 
16   3.10
Taxes 
17   3.11 Environmental Matters  17   3.12
Licenses; Permits 
18   3.13
Contracts 
18   3.14 Transactions with Affiliates
19
  3.15
Regulation 
19   3.16
Brokerage Arrangements 
19   3.17 Waivers and Disclaimers   20   3.18 Employees and Employee Benefits 
20   3.19 SEC Reports  22   3.20 
Capital Contributions
22        
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP PARTIES
22   4.1
Organization and Existence 
22   4.2
Authority and Approval 
23   4.3
No Conflict; Consents 
23   4.4
Brokerage Arrangements 
24   4.5
Litigation 
24   4.6 Waivers and Disclaimers 25

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 

ARTICLE 5 ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS  25   5.1
Operation of SNG Entities
25   5.2
Supplemental Disclosure 
26   5.3
Access to Books and Records 
26   5.4 Cooperation; Further Assurances 26   5.5
Admission of Partnership as Partner 
27   5.6
Debt Balance
27         ARTICLE 6 CONDITIONS TO CLOSING 27   6.1
Conditions to the Obligation of the Partnership Parties 
27   6.2
Conditions to the Obligation of the Contributing Parties 
28         ARTICLE 7 TAX MATTERS 30   7.1 
Liability for Taxes 
30   7.2
Tax Returns 
31   7.3
Tax Treatment of Indemnity Payments 
32   7.4
Transfer Taxes 
32   7.5
Survival 
32   7.6
Conflict 
32   7.7 Tax Characterization of Transaction  32         ARTICLE 8 TERMINATION
32   8.1
Events of Termination 
32   8.2
Effect of Termination 
33         ARTICLE 9 INDEMNIFICATION UPON CLOSING 34   9.1 Indemnification of
the Partnership Parties 34   9.2
Indemnification of the Contributing Parties and SNG 
34   9.3
Tax Indemnification 
34   9.4
Survival 
35   9.5
Demands 
35   9.6
Right to Contest and Defend 
36   9.7
Cooperation 
37   9.8
Right to Participate 
37   9.9
Payment of Damages 
37   9.10
Limitations on Indemnification 
37   9.11 Sole Remedy  38        
ARTICLE 10 MISCELLANEOUS
38   10.1
Expenses 
38   10.2
Notices 
39   10.3
Governing Law 
39   10.4 Public Statements 40   10.5 Entire Agreement; Amendments and Waivers
40   10.6 Conflicting Provisions 40   10.7
Binding Effect and Assignment
40

 
 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 

  10.8 Severability 41   10.9 Interpretation 41

  10.10
Headings and Disclosure Schedules 
41   10.11
Multiple Counterparts 
41   10.12
Action by Partnership Parties 
41   10.13
Limitation on Recourse 
42

 


Disclosure Schedules
 
Exhibit A                      Form of Contribution, Conveyance and Assumption
Agreement
 
Exhibit B                      Form of Certificate of Non-Foreign Status


Exhibit C                      Form of Promissory Note






 
 




 
iii

--------------------------------------------------------------------------------

Table of Contents


 
 
 
CONTRIBUTION AGREEMENT
 
This Contribution Agreement (the “Agreement”) is made and entered into as
of  March 4, 2011, by and among El Paso Corporation, a Delaware corporation
(“El Paso”), El Paso SNG Holding Company, L.L.C., a Delaware limited liability
company and direct wholly-owned subsidiary of El Paso (“EP SNG”), Southern
Natural Gas Company, a Delaware general partnership (“SNG”), El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “Partnership”), El Paso
Pipeline Partners Operating Company, L.L.C., a Delaware limited liability
company and direct wholly-owned subsidiary of the Partnership (the “Operating
Company”) and EPPP SNG GP Holdings, L.L.C., a Delaware limited liability company
and an indirect wholly-owned subsidiary of the Partnership (“EPPP
SNG”).  El Paso and EP SNG are referred to herein as the “Contributing Parties,”
the Partnership, the Operating Company and EPPP SNG are referred to herein
collectively as the “Partnership Parties” and the Contributing Parties,
Partnership Parties and SNG are referred to herein collectively as the
“Parties.”
 
R E C I T A L S:
 
WHEREAS,  EP SNG owns a 40% general partner interest in SNG and EPPP SNG owns a
60% general partner interest in SNG; and
 
WHEREAS, pursuant to the Contribution Agreement (defined below), the
Contributing Parties desire to contribute, transfer and convey to the
Partnership Parties a general partner interest in SNG (the “Subject Interest”)
representing at least 22% (as may be increased pursuant to this Agreement the
“Subject Interest Percentage”) in exchange for total consideration of $587
million (as may be adjusted pursuant to this Agreement, the “Consideration”),
which shall be paid in the form of the cash amount and/or promissory note(s)
specified in Section 2.2; and
 
WHEREAS, within 45 days after the Closing Date (as defined below), the
Partnership would have the option to acquire an additional general partnership
interest in SNG representing up to an additional 3%; and
 
WHEREAS, after giving effect to the completion of the contribution of the
Subject Interest referred to above pursuant to the terms of this Agreement and
the Contribution Agreement, and assuming the Partnership Parties acquire the
entire 25%, EP SNG will own a 15% partnership interest in SNG, and EPPP SNG will
own a 85% partnership interest in SNG (as may be adjusted pursuant to this
Agreement);
 
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties agree as follows:
 
 
ARTICLE 1
DEFINITIONS
 
 
 
1.1 Definitions.

 
The terms defined in this Section 1.1 shall, when used in this Agreement, have
the respective meanings specified herein, with each such definition equally
applicable to both singular and plural forms of the terms so defined:
 
 
 
 
 
1

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
“Additional Distribution Amount” means the Subject Interest Percentage of any
cash distributions made by SNG attributable to its operations on or after the
Effective Time and distributed on or after the Effective Time and prior to
Closing.  For the avoidance of doubt, (i) distributions attributable to the
fourth quarter of 2010 and made on January 28, 2011 will not be given effect in
the calculation of any Additional Distribution Amount and (ii) in the event that
Closing occurs on a distribution date (but after the Closing) and El Paso
receives any distribution made by SNG attributable to the Subject Interest, such
distributions will be given effect in the calculation of any Additional
Distribution Amount.
 
“Affiliate,” when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such first Person.
 
“Agreement” has the meaning assigned to such term in the preamble.
 
“Ancillary Documents” means the Contributing Parties Ancillary Documents and the
Partnership Ancillary Documents.
 
“Applicable Law” has the meaning assigned to such term in Section 3.3(a).
 
“Associated Employees” has the meaning assigned to such term in Section 3.18(a).
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Houston, Texas are authorized or obligated by law to close.
 
“Capital Contribution Adjustment Amount” means an amount equal to the Subject
Interest Percentage of the sum of all Capital Contributions (as such term is
defined in the Existing SNG Partnership Agreement) made pursuant to Capital
Calls (as such term is defined in the Existing SNG Partnership Agreement) on or
after the Effective Time and prior to the Closing Date; provided however that
the Capital Contributions on January 28, 2011 with respect to operations for the
fourth quarter of 2010 are not to be given effect in the calculation of any
Capital Contribution Adjustment Amount.
 
“Ceiling Amount” has the meaning assigned to such term in Section 9.10(a).
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act.
 
“Closing” has the meaning assigned to such term in Section 2.1.
 
“Closing Date” has the meaning assigned to such term in Section 2.3(a).
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder.
 
“Common Units” means the common units representing limited partner interests in
the Partnership.
 
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
“Conflicts Committee” has the meaning assigned to such term in the Partnership
Agreement.
 
“Consideration” has the meaning assigned to such term in the Recitals.
 
“Contributing Indemnified Parties” has the meaning assigned to such term in
Section 9.2.
 
“Contributing Parties” has the meaning assigned to such term in the preamble.
 
“Contributing Parties Aggregated Group” has the meaning assigned to such term in
Section 3.18(e).
 
“Contributing Parties Ancillary Documents” means each agreement, document or
certificate to be delivered by the Contributing Parties at Closing pursuant to
Section 2.3(b), including the Contribution Agreement.
 
“Contributing Parties Closing Certificate” has the meaning assigned to such term
in Section 6.1(a).
 
“Contribution Agreement” has the meaning assigned to such term in Section 2.1.
 
“Control” and its derivatives, means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person.
 
“Damages” means liabilities and obligations, including all losses, deficiencies,
costs, expenses, fines, interest, expenditures, claims, suits, proceedings,
judgments, damages, and reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation.
 
“Debt Amount” means, with respect to the relevant Person, determined in
accordance with GAAP, the sum of such Person’s liabilities for indebtedness for
borrowed money, capital leases and other transactions reflected on a balance
sheet prepared in accordance with GAAP as financing transactions, in each case
whether classified as a current or a non-current liability.
 
“Deductible Amount” has the meaning assigned to such term in Section 9.10(a).
 
“Disclosure Schedules” means the disclosure schedules to this Agreement.
 
“Effective Time” means 12:01 a.m., Houston, Texas time, on January 1, 2011.
 
“El Paso” has the meaning assigned to such term in the preamble.
 
“Environmental Laws” means any federal, state or local statutes, laws,
ordinances, rules, regulations, orders, codes, decisions, injunctions or decrees
that regulate or otherwise pertain to the protection of the environment,
including the management, control, discharge, emission, treatment, containment,
handling, removal, use, generation, permitting, migration, storage, release,
transportation, disposal, remediation, manufacture, processing or distribution
of Hazardous Materials that are or may present a threat to the environment,
including the following laws, as amended as of the Effective Time and
interpreted by the highest court of competent jurisdiction through the Effective
Time:  (i) the Resource Conservation and Recovery Act; (ii) the Clean Air Act;
(iii) CERCLA; (iv) the Federal Water Pollution Control Act; (v) the Safe
Drinking Water Act; (vi) the Toxic Substances Control Act; (vii) the Emergency
Planning and Community Right-to Know Act; (viii) the National Environmental
Policy Act; (ix) the Pollution Prevention Act of 1990; (x) the Oil Pollution Act
of 1990; (xi) the Hazardous Materials Transportation Act and (xii) all rules,
regulations, orders, judgments, decrees promulgated or issued with respect to
the foregoing Environmental Laws by Governmental Authorities with jurisdiction
in the premises.  The term “Environmental Laws” does not include operating
practices or standards that may be employed or adopted by other industry
participants or recommended by a Governmental Authority that are not required by
such federal, state or local statutes, laws, ordinances, rules, regulations,
orders, codes, decisions, injunctions or decrees.
 
 
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
“Environmental Permits” has the meaning assigned to such term in Section 3.11.
 
“EP SNG” has the meaning assigned to such term in the preamble.
 
“EPPP SNG” has the meaning assigned to such term in the preamble.
 
“ERISA” has the meaning ascribed to such term in Section 3.18(b).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing SNG Partnership Agreement” means the General Partnership Agreement,
dated November 1, 2007, of SNG, as amended by that certain First Amendment to
General Partnership Agreement, dated September 30, 2008, of SNG, by that certain
Second Amendment to the General Partnership Agreement, dated June 23, 2010, of
SNG, by that Third Amendment to the General Partnership Agreement, dated June
30, 2010, of SNG, and by that Fourth Amendment to the General Partnership
Agreement, dated November 19, 2010, of SNG.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Financial Statements” has the meaning assigned to such term in Section 3.5(a).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“General Partner” means the general partner of the Partnership, which as of the
Effective Time and the date of this Agreement is El Paso Pipeline GP Company,
L.L.C., a Delaware limited liability company and an indirect wholly-owned
subsidiary of El Paso.
 
 
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
“Governmental Authority” means any federal, state, municipal or other
governmental court, department, commission, board, bureau, agency or
instrumentality.
 
“Hazardous Materials” means any substance, whether solid, liquid, or
gaseous:  (i) which is listed, defined, or regulated as a “hazardous material,”
“hazardous waste,” “solid waste,” “hazardous substance,” “toxic substance,”
“pollutant,” or “contaminant,” or otherwise classified or regulated or subject
to liability in or pursuant to any Environmental Law; or (ii) which is or
contains asbestos, polychlorinated biphenyls, radon, urea formaldehyde foam
insulation, explosives, or radioactive materials; or (iii) which causes or
threatens to cause contamination, nuisance with respect to any properties, or a
hazard to the environment or to the health or safety of persons on or about any
properties.
 
“Indemnity Claim” has the meaning assigned to such term in Section 9.5.
 
“Knowledge,” as used in this Agreement with respect to a Party, means the actual
knowledge of that Party’s designated personnel.  The designated personnel for
the Contributing Parties are James Yardley, Norman Holmes, J.R. Sult, Katherine
Murray, Thomas Hutchins and Michael J. Varagona.  The designated personnel for
the Partnership Parties are James Yardley, Norman Holmes, J.R. Sult, Katherine
Murray, Thomas Hutchins and Michael J. Varagona.
 
“Lien” means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge, right of first refusal, drag-along or
tag-along right or other encumbrance.
 
“Material Adverse Effect” means any change, effect, event, occurrence, condition
or other circumstance that (a) materially and adversely affects the business,
assets, liabilities, properties, financial condition or results of operations of
any SNG Entity or the Subject Interest, other than any such change, effect,
event, occurrence, condition or other circumstance affecting (i) the interstate
natural gas transportation industry generally (including any change in the
prices of natural gas, natural gas liquids or other hydrocarbon products,
industry margins or any regulatory changes or changes in Applicable Law), (ii)
the United States or global general market, economic, financial or political
conditions or (iii) the transactions contemplated in this Agreement, provided
that in the case of clauses (i) and (ii) the impact on any SNG Entity is not
materially disproportionate to the impact on other large interstate natural gas
pipeline companies, or (b) hinders, delays or impedes the ability of the
Contributing Parties or any SNG Entity to perform its obligations under the
Agreement or the Contributing Party Ancillary Documents or to consummate the
transactions contemplated by this Agreement or the Contributing Party Ancillary
Documents.
 
“Material Contract” has the meaning assigned to such term in Section 3.13(b).
 
“NGA” has the meaning assigned to such term in Section 3.15(b).
 
“Notice” has the meaning assigned to such term in Section 10.2.
 
 
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
“Operating Company” has the meaning assigned to such term in the preamble.
 
“Ownership Percentage” means with respect to (i) the Partnership Parties, 60%
with respect to SNG and (ii) the Contributing Parties, 40% with respect to SNG.
 
“Parties” has the meaning assigned to such term in the preamble.
 
“Partnership” has the meaning assigned to such term in the preamble.
 
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated November 21, 2007, as amended by
Amendment No. 1 dated July 28, 2008.
 
“Partnership Ancillary Documents” means each agreement, document or certificate,
including the Contribution Agreement, to be delivered by the Partnership Parties
at Closing pursuant to Section 2.3(c).
 
 “Partnership Equity Financing Transaction” means an underwritten public
offering of Common Units, including any issuance of additional shares to the
underwriters pursuant to provisions in the underwriting agreement allowing for
such issuance at the original offering price following the initial offering, on
terms and conditions reasonably acceptable to the Partnership resulting in net
offering proceeds (after considering underwriting fees, discounts and other
transactions) of at least $300 million (which would include the General
Partner’s proportionate capital contribution).
 
“Partnership Indemnified Parties” has the meaning assigned to such term in
Section 9.1.
 
“Partnership Material Adverse Effect” means any change, effect, event,
occurrence, condition or other circumstance that (a) materially and adversely
affects the business, assets, liabilities, properties, financial condition or
results of operations of any Partnership Party, other than any such change,
effect, event, occurrence, condition or other circumstance affecting (i) the
interstate natural gas transportation industry generally (including any change
in the prices of natural gas, natural gas liquids or other hydrocarbon products,
industry margins or any regulatory changes or changes in Applicable Law), (ii)
the United States or global general market, economic, financial or political
conditions or (iii) the transactions contemplated in this Agreement, provided
that in the case of clauses (i) and (ii) the impact on the Partnership Parties
is not materially disproportionate to the impact on other large interstate
natural gas pipeline companies, or (b) hinders, delays or impedes the ability of
any Partnership Party to perform its obligations under this Agreement or the
Partnership Ancillary Documents or to consummate the transactions contemplated
by this Agreement or any Partnership Ancillary Document.
 
“Partnership Parties” has the meaning assigned to such term in the preamble.
 
“Partnership Parties Closing Certificate” has the meaning assigned to such term
in Section 6.2.
 
 
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
“Permits” has the meaning assigned to such term in Section 3.12.
 
“Permitted Liens” means all: (i) to the extent no amounts secured thereby are
past due or are being contested in good faith by appropriate proceedings and as
to which adequate reserves, if any, have been established, mechanics’,
materialmen’s, carriers’, workmen’s, repairmen’s, vendors’, operators’ or other
like Liens entered into in the ordinary course of business consistent with past
practices, if any, that do not materially detract from the value of or
materially interfere with the use of any of any SNG Entity’s assets subject
thereto; (ii) to the extent no amounts secured thereby are past due or are being
contested in good faith by appropriate proceedings, Liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practices; (iii) title defects, rights of use, rights-of-way, permits, licenses,
servitudes, sub-surface leases, grazing rights, logging rights, and easements
(including the right to operate and maintain ponds, lakes, waterways, canals,
ditches, reservoirs, equipment, pipelines, utility lines, railways, streets,
roads and structures on, over or through any of any SNG Entity’s assets), if
any, that, individually or in the aggregate, do not or would not impair in any
material respect the use or occupancy of any SNG Entity’s assets, taken as a
whole, (iv) Liens for Taxes that are not due and payable, that may thereafter be
paid without penalty or are being contested in good faith by appropriate
proceedings and as to which adequate reserves, if any, have been established;
and (v) liens supporting surety bonds, performance bonds and similar obligations
issued in connection with any SNG Entity’s businesses.
 
“Person” means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, unincorporated
organization or Governmental Authority.
 
“Plans” has the meaning assigned to such term in Section 3.18(b).
 
“Promissory Note” means a promissory note in substantially the form attached as
Exhibit C hereto.
 
 “SEC” means the Securities and Exchange Commission.
 
“SEC Contract” has the meaning assigned to such term in Section 3.13(a).
 
“SEC Reports” has the meaning assigned to such term in Section 3.19.
 
“SNG” has the meaning assigned to such term in the preamble.
 
“SNG 10-K” has the meaning assigned to such term in Section 3.5(a).
 
“SNG Entities” means (i) SNG, (ii) any subsidiary (direct or indirect) of SNG
and (iii) any Person in which SNG or any subsidiary of SNG owns an equity
interest constituting 50% or more of the outstanding voting equity interests of
such Person.
 
 “Subject Interest” has the meaning assigned to such term in the Recitals.
 
 
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
“Subject Interest Percentage” has the meaning assigned to such term in the
Recitals.
 
“Tax” means all taxes, however denominated, including any interest, penalties or
other additions to tax that may become payable in respect thereof, imposed by
any federal, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes (including, but not
limited to, federal income taxes and state income taxes), gross receipts taxes,
net proceeds taxes, alternative or add-on minimum taxes, sales taxes, use taxes,
real property gains or transfer taxes, ad valorem taxes, property taxes,
value-added taxes, franchise taxes, production taxes, severance taxes, windfall
profit taxes, withholding taxes, payroll taxes, employment taxes, excise taxes
and other obligations of the same or similar nature to any of the foregoing.
 
“Tax Items” has the meaning assigned to such term in Section 7.2(a).
 
“Tax Losses” has the meaning assigned to such term in Section 7.1(a).
 
“Tax Return” means all reports, estimates, declarations of estimated Tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.
 
“Taxing Authority” means, with respect to any Tax, the governmental body, entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-governmental entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.
 
“Transfer Taxes” has the meaning assigned to such term in Section 7.4.
 
 
1.2 Construction.

 
In construing and interpreting this Agreement: (a) the word “includes” and its
derivatives means “includes, without limitation” and corresponding derivative
expressions; (b) the currency amounts referred to herein, unless otherwise
specified, are in United States dollars; (c) whenever this Agreement refers to a
number of days, such number shall refer to calendar days unless Business Days
are specified; (d) unless otherwise specified, all references in this Agreement
to “Article,” “Section,” “Disclosure Schedule,” “Exhibit,” “preamble” or
“recitals” shall be references to an Article, Section, Disclosure Schedule,
Exhibit, preamble or recitals hereto; (e) all references to “shall” shall mean
“will,” and vice versa; (f) whenever the context requires, the words used in
this Agreement shall include the masculine, feminine and neuter, as well as the
singular and the plural; (g) references to a Party include its permitted
successors and assigns; and (h) except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time.
 
 
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
 
 
ARTICLE 2
CONTRIBUTION AND CLOSING
 
 
 
2.1 Contribution.

 
At the initial closing of the transactions contemplated hereby (the “Closing”),
the Contributing Parties shall contribute the Subject Interest to the
Partnership Parties, as more specifically set forth in that certain
Contribution, Conveyance and Assumption Agreement to be entered into by and
among the Parties at the Closing (the “Contribution Agreement”) in substantially
the form attached as Exhibit A hereto.
 
 
2.2 Consideration.

 
(a)  
The Consideration shall consist of $587 million in immediately available funds,
or, if and to the extent the $587 million is not immediately available at the
Closing, by delivery of one or more Promissory Notes, provided that the $587
million shall be subject to adjustment pursuant to Sections 2.4 and Section 2.5.

 
(b)  
The Consideration shall be paid at the Closing by (i) wire or interbank transfer
of immediately available funds to the account(s) specified by the Contributing
Parties, (ii) by delivery to the Contributing Parties of Promissory Notes or
(iii) by a combination of the preceding forms of payment.

 
(c)  
If the Partnership exercises its option to increase the Subject Interest
Percentage pursuant to Section 2.5(b) and the closing date related to such
exercise occurs after the Closing, then on the closing date related to such
exercise, the Partnership will pay to the Contributing Parties a Consideration
amount attributable to such exercise (in addition to the Consideration amount it
paid at the Closing), which additional Consideration amount would equal the
difference between (i) the Consideration amount calculated as if the final
Subject Interest Percentage was acquired by the Partnership pursuant to this
Agreement (including the Subject Interest Percentage acquired pursuant to the
option) on the Closing Date and all cash distributions made by (and all Capital
Calls paid to) SNG from the Effective Time to the Closing Date related to such
exercise shall be adjusted in a manner as if the Partnership had owned the final
Subject Interest Percentage on the Closing Date and (ii) the initial
Consideration amount paid at the Closing, which was based on the Subject
Interest Percentage at such time.  Any payment under this Section 2.2(c) shall
be paid by wire or interbank transfer of immediately available funds to the
account(s) specified by the Contributing Parties.

 
 
2.3 Closing and Closing Deliveries.

 
(a)  
The Closing of the contribution of the Subject Interest pursuant to this
Agreement and the Contribution Agreement will be held at the offices of El Paso
Corporation, 1001 Louisiana Street, 15th Floor, Houston, Texas 77002 on or
before the second Business Day following satisfaction or waiver of the
conditions to Closing set forth in Article 6, commencing at 9:00 a.m., Houston,
Texas time, or such other place, date and time as may be mutually agreed upon by
the Parties. The “Closing Date,” as referred to herein, shall mean the date of
the Closing.

 
 
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(b)  
At the Closing, the Contributing Parties shall deliver, or cause to be
delivered, to the Partnership Parties the following:

 
(i)  
A counterpart of the Contribution Agreement, duly executed by the Contributing
Parties;

 
(ii)  
The Contributing Parties Closing Certificate, duly executed by, or on behalf of,
the Contributing Parties;

 
(iii)  
A certificate of good standing of recent date of SNG;

 
(iv)  
A counterpart of the amendment to the Existing SNG Partnership Agreement, duly
executed by each Contributing Party that is a party thereto;

 
(v)  
A Certificate of Non-Foreign Status substantially in the form of Exhibit B
certifying that El Paso (as the parent of EP SNG which is an entity disregarded
from El Paso for federal tax purposes) is not a foreign person within the
meaning of Section 1445 of the Code and the Treasury Regulations thereunder; and

 
(vi)  
Such other certificates, instruments of conveyance and documents as may be
reasonably requested by the Partnership Parties prior to the Closing Date to
carry out the intent and purposes of this Agreement.

 
(c)  
At the Closing, the Partnership Parties shall deliver, or cause to be delivered,
to the Contributing Parties the following:

 
(i)  
A counterpart of the Contribution Agreement, duly executed by each Partnership
Party;

 
(ii)  
The Consideration as provided in Section 2.2(a) as may be adjusted by Section
2.4;

 
(iii)  
The Partnership Parties Closing Certificate, duly executed by, or on behalf of,
each of the Partnership Parties;

 
(iv)  
A counterpart of the amendment to the Existing SNG Partnership Agreement, duly
executed by each Partnership Party that is a party thereto; and

 
(v)  
Such other certificates, instruments of conveyance and documents as may be
reasonably requested by the Contributing Parties prior to the Closing Date to
carry out the intent and purposes of this Agreement.

 
 
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
2.4 Consideration Adjustment.

 
The Consideration shall be adjusted (a) upward by an amount equal to the
applicable Capital Contribution Adjustment Amount and (b) downward by the
applicable Additional Distribution Amount.
 
 
2.5 Subject Interest Percentage Adjustment.

 
(a)  
At any time prior to Closing, the Partnership has the option to increase the
Subject Interest Percentage, in 1% increments, up to 25%.  Each 1% increment
will increase the Consideration by $26.68 million.

 
(b)  
In addition to the option provided in Section 2.5(a), if (and to the extent) the
Subject Interest Percentage acquired by the Partnership at the Closing is less
than 25%, within forty-five (45) days after the Closing Date, the Partnership
shall have the option to increase the Subject Interest Percentage from the
Subject Interest Percentage at the time of Closing, in 1% increments, up to 25%.
Each 1% increment will increase the Consideration by $26.68 million.

 
(c)  
At the closing of the increase in the Subject Interest Percentage pursuant to
Section 2.5(b), the Contributing Parties shall deliver, or cause to be
delivered, to the Partnership Parties the following:

 
(i)  
An appropriate assignment of the Subject Interest not previously conveyed to the
Partnership Parties pursuant to the Contribution Agreement in form and substance
reasonably satisfactory to the Partnership;

 
(ii)  
The Contributing Parties Closing Certificate, duly executed by, or on behalf of
each of the Contributing Parties;

 
(iii)  
A counterpart of the amendment to the Existing SNG Partnership Agreement, duly
executed by each Contributing Party that is a party thereto;

 
(iv)  
A Certificate of Non-Foreign Status substantially in the form of Exhibit B
certifying that El Paso (as the parent of EP SNG which is an entity disregarded
from El Paso for federal tax purposes) is not a foreign person within the
meaning of Section 1445 of the Code and the Treasury Regulations thereunder; and

 
(v)  
Such other certificates, instruments of conveyance and documents as may be
reasonably requested by the Partnership Parties prior to the Closing Date to
carry out the intent and purposes of this Agreement.

 
(d)  
At the closing of the increase in the Subject Interest Percentage pursuant to
Section 2.5(b), the Partnership Parties shall deliver, or cause to be delivered,
to the Partnership Parties the following:

 
 
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(i)  
The Consideration amount attributable to the increase in the Subject Interest
Percentage pursuant to Section 2.5(b);

 
(ii)  
The Partnership Parties Closing Certificate, duly executed by, or on behalf of,
each of the Partnership Parties;

 
(iii)  
A counterpart of the amendment to the Existing SNG Partnership Agreement, duly
executed by each Partnership Party that is a party thereto; and

 
(iv)  
Such other certificates, instruments of conveyance and documents as may be
reasonably requested by the Partnership Parties prior to the Closing Date to
carry out the intent and purposes of this Agreement.

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE CONTRIBUTING PARTIES
 
 
The Contributing Parties hereby represent and warrant to the Partnership Parties
as follows:
 
 
3.1 Organization.

 
(a)  
El Paso is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, operate and lease its properties and assets and to carry
on its business as now conducted. EP SNG is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited liability company power and authority to
own, operate and lease its properties and assets and to carry on its business as
now conducted.

 
(b)  
To the Contributing Parties’ Knowledge, (i) each SNG Entity is duly organized or
formed, as applicable, and validly existing under the laws of the state of its
organization or formation, as applicable, and has all requisite corporate,
partnership or limited liability power and authority, as applicable, to own,
operate and lease its properties and assets and to carry on its business as now
conducted and (ii) each SNG Entity is duly licensed or qualified to do business
in the states in which the character of the properties and assets owned or held
by it or the nature of the business conducted by it requires it to be so
licensed or qualified, except where the failure to be so licensed or qualified
would not, individually or in the aggregate, have a Material Adverse Effect.

 
 
3.2 Authority and Approval.

 
(a)  
Each of the Contributing Parties has full corporate or limited liability company
power and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform all of the terms and conditions
hereof to be performed by it.  The execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby and the performance of all
of the terms and conditions hereof to be performed by the Contributing Parties
have been duly authorized and approved by all requisite corporate or limited
liability company action of the Contributing Parties.  This Agreement has been
duly executed and delivered by the Contributing Parties and constitutes the
valid and legally binding obligation, enforceable against the Contributing
Parties in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

 
 
 
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(b)  
Each of the Contributing Parties has full corporate or limited liability company
power and authority to execute and deliver each of the Contributing Parties
Ancillary Documents to which it is a party, to consummate the transactions
contemplated thereby and to perform all of the terms and conditions thereof to
be performed by it.  The execution and delivery of each of the Contributing
Parties Ancillary Documents, the consummation of the transactions contemplated
thereby and the performance of all of the terms and conditions thereof to be
performed by the Contributing Parties which is a party thereto have been duly
authorized and approved by all requisite corporate or limited liability company
action.  When executed and delivered by each of the parties party thereto, each
of the Contributing Parties Ancillary Documents will constitute a valid and
legally binding obligation of the Contributing Parties enforceable against each
such party in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity).

 
 
3.3 No Conflict; Consents.

 
Except as set forth on Disclosure Schedule 3.3:
 
(a)  
the execution, delivery and performance of this Agreement by the Contributing
Parties or the execution, delivery and performance by the Contributing Parties
of any of the Contributing Parties’ Ancillary Documents will not, and the
fulfillment and compliance with the terms and conditions hereof and thereof and
the consummation of the transactions contemplated hereby and thereby will not,
(i) violate, conflict with any of, result in any breach of, or require the
consent of any Person under, the terms, conditions or provisions of the
certificate of incorporation, certificate of formation, limited liability
company agreement, bylaws or equivalent governing instruments of any of the
Contributing Parties or to the Contributing Parties’ Knowledge, any SNG Entity,
(ii) conflict with or violate any provision of any law or administrative rule or
regulation or any judicial, administrative or arbitration order, award,
judgment, writ, injunction or decree applicable to any of the Subject Interests,
the Contributing Parties or, to the Contributing Parties’ Knowledge, any SNG
Entity or any SNG Entity’s assets or business (“Applicable Law”); (iii) conflict
with, result in a breach of, constitute a default under (whether with notice or
the lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, or result in the suspension, termination or cancellation of, or in a
right of suspension, termination or cancellation of, any indenture, mortgage,
agreement, contract, commitment, license, concession, permit, lease, joint
venture or other agreement or instrument to which any of the Contributing
Parties or, to the Contributing Parties’ Knowledge, any SNG Entity is a party or
by which it or any of its assets are bound; or (iv) result in the creation of
any Lien (other than Permitted Liens) on the Subject Interests or, to the
Contributing Parties’ Knowledge, any SNG Entity’s assets, except in the case of
clauses (ii) or (iii) for those items which, individually or in the aggregate,
would not have a Material Adverse Effect; and

 
 
 
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(b)  
no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by the
Contributing Parties or, to the Contributing Parties’ Knowledge, SNG in
connection with the execution, delivery, and performance of this Agreement and
the Contributing Parties Ancillary Documents or the consummation of the
transactions contemplated hereby or thereby, except (i) as have been waived or
obtained or with respect to which the time for asserting such right has expired
or (ii) for those that individually or in the aggregate, would not have a
Material Adverse Effect (including such consents, approvals, orders or Permits
that are not customarily obtained prior to the Closing) and are reasonably
expected to be obtained in the ordinary course of business consistent with past
practice following the Closing.

 
 
3.4 Capitalization; Title to Subject Interest.

 
Except as set forth in Disclosure Schedule 3.4:
 
(a)  
EP SNG owns beneficially and of record the Subject Interest free and clear of
all Liens (other than those arising pursuant to the terms of the Existing SNG
Partnership Agreement and restrictions on transfer under applicable federal and
state securities laws). The Subject Interest is not subject to any agreements or
understandings with respect to the voting or transfer of the Subject Interest
(except the contribution of the Subject Interest contemplated by this Agreement
and the Contribution Agreement, as may be contained in the Existing SNG
Partnership Agreement and restrictions on transfer under applicable federal and
state securities laws).  The Subject Interest has been duly authorized and is
validly issued and fully paid (to the extent required under the Existing SNG
Partnership Agreement).

 
(b)  
There are no outstanding subscriptions, options, warrants, preemptive rights,
preferential purchase rights, rights of first refusal or any similar rights
issued or granted by, or binding upon any of the Contributing Parties or, to the
Contributing Parties’ Knowledge, SNG to purchase or otherwise acquire or to sell
or otherwise dispose of any security of or equity interest in SNG, except the
contribution of the Subject Interest as contemplated by this Agreement and the
Contribution Agreement and as may be contained in the Existing SNG Partnership
Agreement.

 
 
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
3.5 Financial Statements; Internal Controls; Undisclosed Liabilities.

 
(a)  
To the Contributing Parties’ Knowledge, the Annual Report on Form 10-K for the
year ended December 31, 2010 filed by SNG (the “SNG 10-K”) with the SEC sets
forth true and complete copies of the audited balance sheets as of December 31,
2009 and 2010 and audited statements of income, comprehensive income and
partners’ equity, and statements of cash flow for the years ended December 31,
2008, 2009 and 2010 for SNG, as applicable (the “Financial Statements”).  Except
as set forth on Disclosure Schedule 3.5(a)(i), the Financial Statements
(including the notes thereto) have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered thereby (except for changes
in accounting principles disclosed therein) and present fairly the financial
condition of SNG, as of such dates and the results of operations, as applicable,
of SNG or their accounting predecessors, for such periods.

 
(b)  
There are no material liabilities or obligations related to the Subject Interest
or, to the Contributing Parties’ Knowledge, any SNG Entity (whether known or
unknown and whether accrued, absolute, contingent or otherwise) and there are no
facts or circumstances that would result in any such material liabilities or
obligations, other than (i) liabilities or obligations reflected or reserved
against in the Financial Statements or described in the footnotes thereto,
(ii) liabilities or obligations incurred in the ordinary course of business
consistent with past practice since December 31, 2010, (iii) liabilities or
obligations arising under executory contracts entered into in the ordinary
course of business consistent with past practice, (iv) liabilities not required
to be presented by GAAP in unaudited financial statements, (v) liabilities or
obligations under this Agreement, (vi) liabilities or obligations disclosed in
Disclosure Schedule 3.5(b) and (vii) other liabilities which, in the aggregate,
would not have a Material Adverse Effect.  This Section 3.5(b) does not include
any matters with respect to Taxes, Environmental Laws or Permits; such matters
are being addressed exclusively by Section 3.10, Section 3.11 and Section 3.12,
respectively.

 
 
3.6 Working Capital.

 
As of the date of this Agreement and the Closing Date, to the Contributing
Parties’ Knowledge, each of the SNG Entities have (and will have) a level of
working capital that is adequate for its level of operations, consistent with
past practices.
 
 
3.7 Title to Assets.

 
Except as set forth on Disclosure Schedule 3.7 and as would not, individually or
in the aggregate, have a Material Adverse Effect, to the Contributing Parties’
Knowledge, each SNG Entity has good and valid title to its property interests
and the assets used or necessary to conduct their respective businesses as
presently conducted, free and clear of any Liens, except for Permitted Liens.
 
 
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
3.8 Litigation; Laws and Regulations.

 
Except as set forth on Disclosure Schedule 3.8 or in the footnotes to the
Financial Statements:
 
(a)  
There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations, investigations or proceedings pending or, to the
Contributing Parties’ Knowledge, threatened (a) against or affecting any SNG
Entity or its assets or businesses or the Subject Interest or (b) that
(I) alleges the invalidity or unenforceability of any of the Contributing
Parties’ obligations under this Agreement or any of the Contributing Parties’
Ancillary Documents or (II) seeks to prevent or delay the consummation by the
Contributing Parties of the transactions contemplated by this Agreement or any
of the Contributing Parties Ancillary Documents; or (ii) judgments, orders,
decrees or injunctions of any Governmental Authority, whether at law or in
equity, (a) against or affecting, to the Contributing Parties’ Knowledge, any
SNG Entity or its assets or businesses or the Subject Interest, or (b) that
(I) alleges the invalidity or unenforceability of any of the Contributing
Parties’ obligations under this Agreement or any of the Contributing Parties
Ancillary Documents or (II) seeks to prevent or delay the consummation by the
Contributing Parties of the transactions contemplated by this Agreement or any
of the Contributing Parties Ancillary Documents, except in each case of (i) and
(ii) of this Section 3.8(a), for those items that would not, individually or in
the aggregate, have a Material Adverse Effect.

 
(b)  
To the Contributing Parties’ Knowledge, no SNG Entity is in violation of or in
default under any Applicable Law, except as would not, individually or in the
aggregate, have a Material Adverse Effect.

 
This Section 3.8 does not include any matters with respect to Taxes,
Environmental Laws or Permits; such matters are being addressed exclusively by
Section 3.10, Section 3.11 and Section 3.12, respectively.
 
 
3.9 No Adverse Changes.

 
To the Contributing Parties’ Knowledge, except as set forth on Disclosure
Schedule 3.9 or as described in the Financial Statements, since December 31,
2010:
 
(a)  
there has not been a Material Adverse Effect applicable to any SNG Entity;

 
(b)  
the assets of each SNG Entity have been operated and maintained in the ordinary
course of business consistent with past practices;

 
(c)  
there has not been any material damage or destruction to any material portion of
the assets of any SNG Entity, other than such damage or destruction that has
been repaired and such assets are available for service or operation in all
material respects;

 
 
 
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(d)  
there has been no delay in, or postponement of, the payment of any liabilities
by any SNG Entity in excess of $5,000,000; and

 
(e)  
there is no contract, commitment or agreement for SNG to do any of the
foregoing.

 
 
3.10 Taxes.

 
Except as set forth in Disclosure Schedule 3.10 or as reflected on the Financial
Statements or as would not have a Material Adverse Effect, to the Contributing
Parties’ Knowledge, (a) the SNG Entities have filed, or the Contributing Parties
and their Affiliates (other than the Partnership Parties) have caused to be
filed, all Tax Returns required to be filed by each SNG Entity or with respect
to its assets on a timely basis (taking into account all extensions of due
dates); (b) all such Tax Returns filed by each SNG Entity were complete and
correct; (c) all Taxes owed by each SNG Entity or with respect to its assets
which are or have become due have been timely paid in full; (d) there are no
Liens on the Subject Interest or any of the SNG Entity’s assets that arose in
connection with any failure (or alleged failure) to pay any Tax on any such
assets or with respect to the Subject Interest, other than Liens for Taxes not
yet due and payable; and (e) there is no pending action, proceeding or, to the
Knowledge of the Contributing Parties, investigation for the assessment or
collection of Taxes and no Tax assessment, deficiency or adjustment has been
asserted or proposed with respect to any SNG Entity or its assets.
 
 
3.11 Environmental Matters.

 
To the Contributing Parties’ Knowledge, except as set forth in Disclosure
Schedule 3.11, as reflected on the Financial Statements, or as would not,
individually or in the aggregate, have a Material Adverse Effect:  (i) each SNG
Entity and its assets, operations and businesses  are and have been in
compliance with applicable Environmental Laws; (ii) each SNG Entity has no
obligation to investigate, remediate, monitor or otherwise address (including
paying for such action) the presence, on-site or offsite, of Hazardous Materials
under any applicable Environmental Laws; (iii) no SNG Entity or its assets,
operations and businesses are subject to any pending or threatened, claim,
action, suit, investigation, inquiry or proceeding under any Environmental Law
(including designation as a potentially responsible party under CERCLA or any
similar local or state law); (iv) all notices, permits, permit exemptions,
licenses or similar authorizations, if any, required to be obtained or filed by
any SNG Entity with respect to its assets, operations and businesses, by any
Contributing Party under any Environmental Law (“Environmental Permits”) in
connection with any SNG Entity’s businesses or assets have been duly obtained or
filed and are valid and currently in full force and effect; (v) each SNG Entity
and each Contributing Party has complied in all material respects with the terms
and conditions of such Environmental Permits; (vi) such Environmental Permits
will not be subject to suspension, modification, revocation or non-renewal as a
result of the execution and delivery of this Agreement and the Contributing
Parties’ Ancillary Documents or the consummation of the transactions
contemplated hereby or thereby (including such Environmental Permits that are
not customarily obtained prior to the Closing and are reasonably expected to be
obtained in the ordinary course of business consistent with past practice
following the Closing); (vii) no proceeding is pending or threatened with
respect to any alleged failure by the SNG Entities to have any material
Environmental Permit necessary for the operation of any SNG Entity’s assets or
the conduct of their business or to be in compliance therewith; and (viii) there
has been no release of any Hazardous Material into the environment by any SNG
Entity at or from its assets, operations and businesses except in compliance
with applicable Environmental Law.
 
 
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
3.12 Licenses; Permits.

 
To the Contributing Parties’ Knowledge, except as set forth in Disclosure
Schedule 3.12, (a) the SNG Entities have all licenses, permits and
authorizations (collectively, “Permits”) issued or granted by Governmental
Authorities that are necessary for the conduct of the SNG Entities’ business as
it is now being conducted, (b) all such Permits are validly held by the SNG
Entities and are in all material respects in full force and effect, (c) the SNG
Entities have complied in all material respects with the terms and conditions of
such Permits and (d) such SNG Entities’ Permits, and to the Contributing
Parties’ Knowledge, such other Permits, will not be subject to suspension,
modification, revocation or non-renewal as a result of the execution and
delivery of this Agreement and the Contributing Parties Ancillary Documents or
the consummation of the transactions contemplated hereby or thereby, except as
would not, individually or in the aggregate, have a Material Adverse Effect
(including such Permits that are not customarily obtained prior to the Closing
and are reasonably expected to be obtained in the ordinary course of business
consistent with past practice following the Closing).  With respect to the SNG
Entities,  no proceeding is pending or threatened with respect to any alleged
failure by such Person to have any material Permit necessary for the operation
of any of the SNG Entities’ assets or the conduct of their business or to be in
compliance therewith.  This Section 3.12 does not include any matters with
respect to Environmental Laws; such matters are being addressed exclusively by
Section 3.11.
 
 
3.13 Contracts.

 
(a)  
To the Contributing Parties’ Knowledge, the SNG 10-K contains a true and
complete listing of each contract and other agreement to which each SNG Entity
is a party that is required to be so listed by SNG pursuant to Item 601(b)(10)
of Regulation S-K (each such contract or agreement being referred to herein as a
“SEC Contract”).

 
(b)  
The Contributing Parties have made available to the Partnership Parties a
correct and complete copy of each SEC Contract and each contract or agreement to
which any SNG Entity is a party that provides for revenues to or commitments of
any SNG Entity in an amount greater than $5 million during a calendar year
(together with the SEC Contracts, each such contract or agreement being referred
to herein as a “Material Contract”).

 
 
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(c)  
To the Contributing Parties’ Knowledge, with respect to each SNG Entity (i) each
Material Contract to which any such entity is a party is legal, valid, binding,
enforceable (assuming the enforceability against the other party or parties
thereto), and in full force and effect; (ii) each Material Contract will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the consummation of the transactions contemplated
by this Agreement; (iii) no SNG Entity is in breach or default of a Material
Contract, and no event has occurred which with notice or lapse of time would
constitute a breach or default by such SNG Entity, or permit termination,
modification, or acceleration, under a Material Contract; and (iv)  no other
party is in breach or default, and no event has occurred that with notice, lapse
of time or both would constitute a breach or default by such other party, or
permit termination, modification or acceleration under a Material Contract, nor
has any other party repudiated any provision of a Material Contract; except in
the case of clauses (i) - (iv) above, such breaches, defaults or
unenforceability as would not, individually or in the aggregate, have a Material
Adverse Effect.

 
 
3.14 Transactions with Affiliates

 
Except as disclosed in the SEC Contracts, Disclosure Schedule 3.14 or in the
footnotes to the Financial Statements, no SNG Entity is party to any agreement,
contract or arrangement between such SNG Entity, on the one hand, and any of the
Contributing Parties or any of its Affiliates (other than SNG, the Partnership
or the Operating Company), on the other hand, other than those entered into in
the ordinary course of business consistent with past practice on commercially
reasonable terms.
 
 
3.15 Regulation.

 
(a)  
To the Contributing Parties’ Knowledge, none of the SNG Entities are subject to
regulation under the Investment Company Act of 1940; and

 
(b)  
To the Contributing Parties’ Knowledge,  each SNG Entity  is in compliance, in
all material respects, with (i) all applicable provisions of the Natural Gas Act
(the “NGA”) and (ii) all applicable orders and regulations of FERC that pertain
to the business or operations of that SNG Entity.  No approval of FERC is
required in connection with execution of this Agreement by the Contributing
Parties or the consummation by the Contributing Parties of the transactions
contemplated hereby.

 
 
3.16 Brokerage Arrangements.

 
Neither the Contributing Parties nor any of their Affiliates (other than the
Partnership Parties) has entered (directly or indirectly) into any agreement
with any person, firm or corporation that would obligate the Partnership Parties
or the SNG Entities to pay any commission, brokerage or “finder’s fee” or other
fee in connection with this Agreement, the Contribution Agreement or the
transactions contemplated hereby or thereby.
 
 
 
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
3.17 Waivers and Disclaimers.

 
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT AND THE
CONTRIBUTING PARTIES ANCILLARY DOCUMENTS, EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE CONTRIBUTING
PARTIES IN THIS AGREEMENT, THE CONTRIBUTING PARTIES HAVE NOT MADE, DO NOT MAKE,
AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT REGARDING THE
TRANSACTIONS CONTEMPLATED HEREBY RELATING TO (A)  THE SNG ENTITIES AND THE
VALUE, NATURE, QUALITY OR CONDITION OF THEIR ASSETS, INCLUDING THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF SUCH ASSETS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS IN OR ON SUCH ASSETS,
(B) THE INCOME OR CASH FLOW TO BE DERIVED BY THE SNG ENTITIES OR THEIR ASSETS,
OPERATIONS OR BUSINESSES, (C) THE SUITABILITY OF THE SNG ENTITIES’ ASSETS FOR
ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED USING SUCH ASSETS, (D) THE
COMPLIANCE OF OR BY THE SNG ENTITIES OR THEIR OPERATIONS WITH ANY LAWS,
INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS, OR (E) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE ASSETS OR BUSINESSES OF THE SNG ENTITIES.  EXCEPT TO THE EXTENT
PROVIDED IN THIS AGREEMENT OR IN THE CONTRIBUTING PARTIES ANCILLARY DOCUMENTS,
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, NEITHER THE CONTRIBUTING
PARTIES NOR ANY OF THEIR AFFILIATES SHALL BE LIABLE OR BOUND IN ANY MANNER BY
ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE CONTRIBUTING PARTIES, THE SNG ENTITIES OR THEIR ASSETS FURNISHED BY ANY
AGENT, EMPLOYEE, SERVANT OR THIRD PARTY.  THE PROVISIONS OF THIS SECTION 3.17
HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO
BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE CONTRIBUTING PARTIES,
THE SNG ENTITIES OR THEIR ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR
HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT.

 
 
3.18 Employees and Employee Benefits.

 
To the Contributing Parties Knowledge:
 
 
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(a)  
No SNG Entity has any employees.  None of the employees of the Contributing
Parties or its Affiliates who provide exclusive or shared services to any SNG
Entity or with respect to their assets (collectively, the “Associated
Employees”) are covered by a collective bargaining agreement.  Except as would
not result in any liability to any SNG Entity, there are no facts or
circumstances that have resulted or would result in a claim against any SNG
Entity on behalf of an individual or a class in excess of $250,000 for unlawful
discrimination, unpaid overtime or any other violation of state or federal laws
relating to employment of the Associated Employees or any claims relating to any
liability under ERISA.

 
(b)  
None of the SNG Entities sponsor, maintain or contribute to, nor do they have
any legal or equitable obligation to establish, maintain or contribute to any
compensation or benefit plan, agreement, program or policy (whether written or
oral, formal or informal) for the benefit of any present or former directors,
officers, employees, agents, consultants or other similar representatives,
including, but not limited to, any “employee benefit plan” as defined in
section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) (the foregoing are hereinafter collectively referred to as
“Plans”).  All Plans in which Associated Employees participate are sponsored or
maintained by any Contributing Party or an Affiliate.

 
(c)  
Each Plan in which Associated Employees participate and which is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified.

 
(d)  
Except as could not result in a Material Adverse Effect, each Plan in which
Associated Employees participate is and has been maintained in substantial
compliance with its terms and the provisions of all applicable laws, including,
without limitation, ERISA and the Code.

 
(e)  
Except as could not result in a Material Adverse Effect, neither a Contributing
Party nor any entity treated as a single employer with a Contributing Party for
purposes of Section 414(b), (c), (m) or (o) of the Code (the “Contributing
Parties Aggregated Group”) has incurred any material liability under Title IV of
ERISA (other than for the payment of benefits or Pension Benefit Guaranty
Corporation insurance premiums, in either case in the ordinary course).

 
(f)  
Other than any liabilities for which each SNG Entity have no responsibility or
obligation, neither a Contributing Party nor any member of the Contributing
Party Aggregated Group is obligated to contribute to any “multiemployer plan”
(as defined in Section 4001(a)(3) of ERISA) in respect of which a Contributing
Party or any member of the Contributing Party Aggregated Group has or may
reasonably be expected to incur any withdrawal liability (as defined in
Section 4201 of ERISA) that would result in a Material Adverse Effect.

 
(g)  
Except as would not result in any liability to any SNG Entity, the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement will not (either alone or upon the occurrence of any
subsequent employment-related event) result in any payment becoming due, result
in the acceleration of the time of payment or vesting of any such benefits,
result in the incurrence or acceleration of any other obligation related to the
Plans or to any employee or former employee of the Contributing Parties or any
of its Affiliates or a nonexempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

 
 
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(h)  
No member of the Contributing Parties Aggregated Group or any organization to
which such member is a successor or parent corporation, within the meaning of
Section 4069(b) of ERISA, has engaged in any transaction described in Sections
4069 or 4212(c) of ERISA.

 
 
3.19 SEC Reports.

 
To the Contributing Parties’ Knowledge, since December 31, 2010, (i) SNG has
timely made all filings that such Persons would be required to make by the
Exchange Act (“SEC Reports”) if such Persons were subject to such laws, (ii) all
filings by SNG with the SEC, at the time filed complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
rules and regulations of the SEC thereunder, and (iii) to the Knowledge of the
Contributing Parties, no such filing, at the time described above, contained any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein in order to make the statements contained therein,
in light of the circumstances under which they were made, not misleading.
 
 
3.20 Capital Contributions.

 
On or after December 31, 2010 through the date of this Agreement, none of the
Contributing Parties nor any of its subsidiaries have made any Capital
Contributions (as such term is defined in the Existing SNG Partnership
Agreement) that would be included in the calculation of any Capital Contribution
Adjustment Amount, to SNG.
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF THE PARTNERSHIP PARTIES
 
 
Each of the Partnership Parties hereby represents and warrants to the
Contributing Parties as follows:
 
 
4.1 Organization and Existence.

 
The Partnership is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
partnership power and authority to own, operate and lease its properties and
assets and to carry on its business as now conducted.  The Operating Company is
a limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited liability
company power and authority to own, operate and lease its properties and assets
and to carry on its business as now conducted.
 
 
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
4.2 Authority and Approval.

 
(a)  
Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform all of the terms and conditions hereof to be performed by it.  The
execution and delivery of this Agreement, the consummation of the transactions
contemplated hereby and the performance of all of the terms and conditions
hereof to be performed by the Partnership Parties have been duly authorized and
approved, by all requisite limited partnership action or limited liability
company action, as applicable, of each of the Partnership Parties.  This
Agreement has been duly executed and delivered by or on behalf of each of the
Partnership Parties and constitutes the valid and legally binding obligation of
each of them, enforceable against each of the Partnership Parties in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights and remedies
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).

 
(b)  
Each of the Partnership Parties has full limited partnership or limited
liability company power and authority, as applicable, to execute and deliver
each Partnership Ancillary Document to which it is a party, to consummate the
transactions contemplated thereby and to perform all of the terms and conditions
thereof to be performed by it.  The execution and delivery of each of the
Partnership Ancillary Documents, the consummation of the transactions
contemplated thereby and the performance of all of the terms and conditions
thereof to be performed by each of the Partnership Parties which is a party
thereto have been duly authorized and approved, by all requisite limited
partnership action or limited liability company action, as applicable, of each
such party.  When executed and delivered by each of the Partnership Parties
party thereto, each Partnership Ancillary Document will constitute a valid and
legally binding obligation of each of the Partnership Parties that is a party
thereto, enforceable against each such Partnership Party in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights and remedies generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

 
 
4.3 No Conflict; Consents.

 
Except as set forth on Disclosure Schedule 4.3:
 
(a)  
the execution, delivery and performance of this Agreement by the Partnership
Parties or the execution, delivery and performance by the Partnership Parties of
any of the Partnership Ancillary Documents will not, and the fulfillment and
compliance with the terms and conditions hereof and thereof and the consummation
of the transactions contemplated hereby and thereby will not, (i) violate,
conflict with any of, result in any breach of, or require the consent of any
Person under, the terms, conditions or provisions of the certificate of limited
partnership, certificate of formation, limited liability company agreement,
agreement of limited partnership or other equivalent governing instruments of
any Partnership Party; (ii)  conflict with or violate any provision of any
Applicable Law applicable to any Partnership Party; (iii) conflict with, result
in a breach of, constitute a default under (whether with notice or the lapse of
time or both), or accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, or result
in the suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
commitment, license, concession, permit, lease, joint venture or other agreement
or instrument to which any of the Partnership Parties is a party or by which
either of them is bound or to which any of their property is subject; or (iv)
result in the creation of any Lien (other than Permitted Liens) on any of the
Partnership Parties’ assets, except in the case of clauses (ii) or (iii), for
those items which, individually or in the aggregate, would not have a
Partnership Material Adverse Effect; and

 
 
 
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(b)  
no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by the
Partnership Parties in connection with the execution, delivery, and performance
of this Agreement and the Partnership Ancillary Documents or the consummation of
the transactions contemplated hereby or thereby, except (i) as have been waived
or obtained or with respect to which the time for asserting such right has
expired or (ii) for those that individually or in the aggregate, would not have
a Partnership Material Adverse Effect (including such consents, approvals,
orders or Permits that are not customarily obtained prior to the Closing) and
are reasonably expected to be obtained in the ordinary course of business
consistent with past practice following the Closing.

 
 
4.4 Brokerage Arrangements.

 
None of the Partnership Parties have entered (directly or indirectly) into any
agreement with any person, firm or corporation that would obligate the
Contributing Parties, any of its Affiliates (other than the Partnership Parties)
or any SNG Entity to pay any commission, brokerage or “finder’s fee” or other
fee in connection with this Agreement, the Contribution Agreement or the
transactions contemplated hereby or thereby.
 
 
4.5 Litigation.

 
There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations, investigations or proceedings pending or, to the
Partnership Parties’ Knowledge, threatened that (a) alleges the invalidity or
unenforceability of any of the Partnership Parties’ obligations under this
Agreement or any of the Partnership Ancillary Documents or (b) seeks to prevent
or delay the consummation by the Partnership Parties of the transactions
contemplated by this Agreement or any of the Partnership Ancillary Documents; or
(ii) judgments, orders, decrees or injunctions of any Governmental Authority,
whether at law or in equity, that (a) alleges the invalidity or unenforceability
of any of the Partnership Parties’ obligations under this Agreement or any of
the Partnership Ancillary Documents or (b) seeks to prevent or delay the
consummation by the Partnership Parties of the transactions contemplated by this
Agreement or any of the Partnership Ancillary Documents, except in each case of
(i) and (ii) of this Section 4.5, for those items that would not, individually
or in the aggregate, have a Partnership Material Adverse Effect.
 
 
 
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
4.6 Waivers and Disclaimers.

 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT AND THE
PARTNERSHIP ANCILLARY DOCUMENTS, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTNERSHIP PARTIES IN
THIS AGREEMENT, THE PARTNERSHIP PARTIES HAVE NOT MADE, DO NOT MAKE, AND
SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT
REGARDING THE TRANSACTIONS CONTEMPLATED HEREBY. EXCEPT TO THE EXTENT PROVIDED IN
THIS AGREEMENT OR IN THE PARTNERSHIP ANCILLARY DOCUMENTS, WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, NEITHER THE PARTNERSHIP PARTIES NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PARTNERSHIP PARTIES
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY.  THE PROVISIONS OF
THIS SECTION 4.6 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND
ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
PARTNERSHIP PARTIES THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT.
 
 
ARTICLE 5
ADDITIONAL AGREEMENTS,
COVENANTS, RIGHTS AND OBLIGATIONS
 
 
 
5.1 Operation of SNG Entities.

 
Except as provided in this Agreement or the Contributing Parties Ancillary
Documents or the Partnership Ancillary Documents or as consented to by
the  Parties, during the period from the date of this Agreement through the
Closing Date, each  Party shall cause each of the SNG Entities to (a) conduct
its businesses and operations in the usual and ordinary course thereof,
consistent with past practices thereof; and (b) use commercially reasonable
efforts to preserve, maintain and protect its assets, businesses and operations;
provided, however, the  Parties shall not be required to make any payments or
enter into any contractual arrangements or understandings to satisfy the
foregoing obligations in this Section 5.1 if such payments or contractual
arrangements or understandings would be commercially unreasonable.
 
 
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
5.2 Supplemental Disclosure.

 
As soon as reasonably practical following the Contributing Parties obtaining
Knowledge of a relevant disclosure, but in all cases no later than three
Business Days prior to Closing, by written notice to the Partnership, the
Contributing Parties shall supplement or amend the Disclosure Schedules to this
Agreement for matters which, if existing or known at the date of this Agreement,
would have been required to be set forth or described in the Disclosure
Schedules.  For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Article 6 have been fulfilled,
the Disclosure Schedules shall be deemed to include only that information
contained therein on the date of this Agreement and shall be deemed to exclude
all information contained in any supplement or amendment to the Disclosure
Schedules, and if the Closing shall occur, then all matters disclosed pursuant
to any such supplement or amendment at or prior to the Closing shall not be
waived and the Partnership Parties shall be entitled to make a claim thereon
pursuant to the terms of this Agreement.
 
 
5.3 Access to Books and Records.

 
The Contributing Parties shall afford the Partnership Parties and their
authorized representatives reasonable access during normal business hours to the
financial, title, Tax, corporate, partnership and legal materials and operating
data and information relating to each of the SNG Entities and their assets,
operations and business and the Subject Interest and shall furnish to the
Partnership Parties such other information as they may reasonably request,
unless any such access and disclosure would violate the terms of any agreement
to which the Contributing Parties or any of their Affiliates are bound or any
Applicable Law.
 
 
5.4 Cooperation; Further Assurances.

 
(a)  
The Contributing Parties shall cooperate with the Partnership Parties to assist
in identifying all Permits as may be necessary to own the Subject Interest.

 
(b)  
The Contributing Parties and the Partnership Parties shall use their respective
commercially reasonable efforts (i) to obtain all approvals and consents
required by or necessary for the transactions contemplated by this Agreement and
the Ancillary Documents, and (ii) to ensure that all of the conditions to its
respective obligations contained in Sections 6.1 and 6.2, respectively, are
satisfied as soon as reasonably practical.  Each of the Parties acknowledges
that certain actions may be necessary with respect to the matters and actions
contemplated by this Agreement and the Ancillary Documents such as making
notifications and obtaining consents or approvals or other clearances that are
material to the consummation of the transactions contemplated hereby, and each
agrees to take all appropriate action and to do all things necessary, proper or
advisable under Applicable Law to make effective the transactions contemplated
by this Agreement and the Ancillary Documents; provided, however, that nothing
in this Agreement will require any Party to hold separate or make any
divestiture not expressly contemplated herein of any asset or otherwise agree to
any restriction on its operations or other burdensome condition which would in
any such case be material to its assets, liabilities or business in order to
obtain any consent or approval or other clearance required by this Agreement or
any Ancillary Document.

 
 
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
(c)  
Without limiting Section 5.4(b), prior to the maturity date of the Promissory
Note (if applicable), the Partnership shall use all commercially reasonable
efforts to consummate the Partnership Equity Financing Transaction on terms that
are commercially reasonable to the Partnership.

 
 
5.5 Admission of Partnership as Partner.

 
In accordance with the Existing SNG Partnership Agreement and with respect to
the Subject Interest, the Management Committee of SNG has consented to the
admission of the Partnership or its designee as the partner of SNG, with such
admissions to be effective contemporaneously with the applicable closing.
 
 
5.6 Debt Balance.

 
The Contributing Parties agree to cause the Debt Amount of the SNG Entities to
not exceed $911 million, as of January 1, 2011.
 
 
ARTICLE 6
CONDITIONS TO CLOSING
 
 
 
6.1 Conditions to the Obligation of the Partnership Parties.

 
The obligations of the Partnership Parties to proceed with the Closing
contemplated hereby are subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived,
in whole or in part, by the Partnership Parties:
 
(a)  
The representations and warranties of the Contributing Parties set forth in this
Agreement shall be true and correct in all respects (without giving effect to
any supplement or amendment to the Disclosure Schedules or any qualification as
to materiality, Material Adverse Effect, value or other monetary amounts, or
concepts of similar import) as of the date of this Agreement and on the Closing
Date as if made on such date except for any inaccuracies, violations or breaches
that would not, individually or in the aggregate, constitute a Material Adverse
Effect.  The Contributing Parties and the SNG Entities shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by them by the time of the
Closing.  The Contributing Parties and SNG shall have delivered to the
Partnership Parties a certificate, dated as of the Closing Date and signed by an
authorized officer on behalf of each of the Contributing Parties and SNG
confirming the foregoing matters set forth in this Section 6.1(a) (the
“Contributing Parties Closing Certificate”).

 
 
 
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(b)  
All material filings, including any registration statements, with, and material
consents, approvals, orders and Permits of, any Governmental Authority to be
obtained by the Contributing Parties or the SNG Entities for the consummation of
the transactions contemplated in this Agreement shall have been made and
obtained, and all waiting periods with respect to material filings made with
Governmental Authorities in contemplation of the consummation of the
transactions described herein shall have expired or been terminated.

 
(c)  
All material consents of any third party, other than any Governmental Authority
and other than as provided in Section 5.5, to be obtained by the Contributing
Parties or the SNG Entities for the consummation of the transactions
contemplated in this Agreement shall have been made and obtained.

 
(d)  
No statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction, judgment or other order shall have
been enacted, entered, promulgated, enforced or issued by any Governmental
Authority, or other legal restraint or prohibition preventing the consummation
of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby.

 
(e)  
The Conflicts Committee shall have received the opinion, in form and substance
satisfactory to the Conflicts Committee, of Tudor, Pickering, Holt & Co.
Securities, Inc., the financial advisor to the Conflicts Committee, that the
transactions contemplated by this Agreement are fair to the Partnership’s public
unitholders from a financial point of view.

 
(f)  
Since the date of this Agreement, there shall not have occurred a Material
Adverse Effect.

 
(g)  
The Contributing Parties shall have delivered to the Partnership Parties all of
the documents, certificates and other instruments required to be delivered
under, and otherwise complied with the provisions of Section 2.3(b).

 
 
6.2 Conditions to the Obligation of the Contributing Parties.

 
The obligations of the Contributing Parties to proceed with the Closing
contemplated hereby is subject to the satisfaction on or prior to the Closing
Date of all of the following conditions, any one or more of which may be waived
in writing, in whole or in part, by the Contributing Parties:
 
(a)  
The representations and warranties of the Partnership Parties set forth in this
Agreement shall be true and correct in all material respects (without giving
effect to any supplement or amendment to the Disclosure Schedules or any
qualification as to materiality, Partnership Material Adverse Effect, value or
other monetary amounts, or concepts of similar import) as of the date of this
Agreement and on the Closing Date as if made on such date, except for
representations and warranties that are made as of a specific date or time,
which shall be true and correct only as of such specific date or time, except
for any inaccuracies, violations or breaches that would not, individually or in
the aggregate, constitute a Partnership Material Adverse Effect.  The
Partnership Parties shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by them by the time of the Closing.  The Partnership Parties shall
have delivered to the Contributing Parties a certificate, dated as of the
Closing Date and signed by an authorized officer on behalf of the Partnership
Parties confirming the foregoing matters set forth in this Section 6.2(a) (the
“Partnership Parties Closing Certificate”).

 
 
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
(b)  
All material filings with, and material consents, approvals, orders and Permits
of, any Governmental Authority to be obtained by the Partnership Parties for the
consummation of the transactions contemplated in this Agreement shall have been
made and obtained, and all waiting periods with respect to material filings made
with Governmental Authorities in contemplation of the consummation of the
transactions described herein shall have expired or been terminated.

 
(c)  
All material consents of any Person not a party hereto, other than any
Governmental Authority and other than as provided in Section 5.5, to be obtained
by the Partnership Parties for the consummation of the transactions contemplated
in this Agreement shall have been made and obtained.

 
(d)  
No statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction, judgment or other order shall have
been enacted, entered, promulgated, enforced or issued by any Governmental
Authority, or other legal restraint or prohibition preventing the consummation
of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement.

 
(e)  
Since the date of this Agreement, there shall not have occurred a Partnership
Material Adverse Effect.

 
(f)  
The Partnership Parties shall have delivered to the Contributing Parties all of
the documents, certificates and other instruments required to be delivered
under, and otherwise complied with the provisions of, Section 2.3(c).

 
 
 
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
ARTICLE 7
TAX MATTERS
 
 
7.1 Liability for Taxes.

 
(a)  
Without duplication from and after the Closing Date,  the Contributing Parties
shall be liable for, and shall indemnify and hold the Partnership Parties, the
SNG Entities and their respective subsidiaries harmless from the Contributing
Parties’ Ownership Percentage of any Taxes, together with any costs, expenses,
losses or damages, including reasonable expenses of investigation and attorneys’
and accountants’ fees and expenses, arising out of or incident to the
determination, assessment or collection of such Taxes (“Tax Losses”), (i)
imposed on or incurred by the SNG Entities or their respective assets by reason
of Treasury Regulations Section 1.1502-6 or any analogous state, local or
foreign law or regulation which is attributable to the SNG Entities or the
Contributing Parties having been a member of any consolidated, combined or
unitary group for the period prior to and including the Closing Date, (ii) any
Tax Losses (other than Tax Losses described in clause (i) above) imposed on or
incurred by or with respect to the SNG Entities or their assets with respect to
the period prior to and including the Closing Date or (iii) attributable to a
breach by the Contributing Parties of any representation, warranty or covenant
with respect to Taxes in this Agreement, provided that the Contributing Parties
shall be liable for, and shall indemnify and hold the Partnership Parties, the
SNG Entities and their subsidiaries harmless from the Contributing Parties’
Ownership Percentage of any Tax Losses which are imposed on or incurred by the
SNG Entities after the Closing Date.

 
(b)  
The Partnership Parties shall be liable for, and shall indemnify and hold the
Contributing Parties and their Affiliates harmless from any Tax Losses
attributable to a breach by the Partnership Parties of any covenant with respect
to Taxes in this Agreement.

 
(c)  
Whenever it is necessary for purposes of this Article 7 to determine the amount
of any Taxes imposed on or incurred by the SNG Entities for a taxable period
beginning before and ending after the Closing Date which is allocable to the
period prior to and including the Closing Date, the determination shall be made,
in the case of property or ad valorem taxes or franchise taxes (which are
measured by, or based solely upon capital, debt or a combination of capital and
debt), on a per diem basis and, in the case of other Taxes, by assuming that
such pre-Closing Date period constitutes a separate taxable period applicable to
the SNG Entities and by taking into account the actual taxable events occurring
during such period (except that exemptions, allowances and deductions for a
taxable period beginning before and ending after the Closing Date that are
calculated on an annual or periodic basis, such as the deduction for
depreciation, shall be apportioned to the period prior to and including the
Closing Date ratably on a per diem basis).  Notwithstanding anything to the
contrary herein, any franchise Tax paid or payable with respect to the SNG
Entities shall be allocated to the taxable period during which the income,
operations, assets or capital comprising the base of such Tax is measured,
regardless of whether the right to do business for another taxable period is
obtained by the payment of such franchise Tax.

 
 
 
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
(d)  
If any of the Partnership Parties or its Affiliates receives a refund of any
Taxes that the Contributing Parties are responsible for hereunder, or if the
Contributing Parties or their Affiliates receive a refund of any Taxes that any
of the Partnership Parties is responsible for hereunder, the party receiving
such refund shall, within ninety (90) days after receipt of such refund, remit
it to the party who has responsibility for such Taxes hereunder. The Parties
shall cooperate in order to take all necessary steps to claim any such refund.

 
 
7.2 Tax Returns.

 
(a)  
With respect to any Tax Return covering a taxable period ending on or before the
Closing Date that is required to be filed after the Closing Date with respect to
the SNG Entities or their assets, the Contributing Parties shall cause such Tax
Return to be prepared, shall cause to be included in such Tax Return all items
of income, gain, loss, deduction and credit (“Tax Items”) required to be
included therein, shall cause such Tax Return to be filed timely with the
appropriate Taxing Authority, and shall be responsible for the timely payment
(and entitled to any refund) of Taxes due with respect to the period covered by
such Tax Return.

 
(b)  
With respect to any Tax Return covering a taxable period beginning on or before
the Closing Date and ending after the Closing Date that is required to be filed
after the Closing Date with respect to the SNG Entities or their assets, the
Contributing Parties shall cause such Tax Return to be prepared, shall cause to
be included in such Tax Return all Tax Items required to be included therein,
shall furnish a copy of such Tax Return to the Partnership Parties, shall cause
such Tax Return to be filed timely with the appropriate Taxing Authority, and
shall be responsible for the timely payment of Taxes due with respect to the
period covered by such Tax Return allocable to the period prior to and including
the Closing Date.

 
(c)  
Any Tax Return not yet filed for any taxable period that begins before the
Closing Date with respect to the assets or operations of the SNG Entities shall
be prepared in accordance with past Tax accounting practices used with respect
to the Tax Returns in question (unless such past practices are no longer
permissible under the Applicable Law), and to the extent any items are not
covered by past practices (or in the event such past practices are no longer
permissible under the applicable tax law), in accordance with reasonable tax
accounting practices selected by the filing party with respect to such Tax
Return under this Agreement with the consent (not to be unreasonably withheld or
delayed) of the non-filing party.

 
 
 
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
7.3 Tax Treatment of Indemnity Payments.

 
All indemnification payments made under this Agreement, including any payment
made under this Article 7, shall be treated as increases or decreases to the
Consideration for Tax purposes.
 
 
7.4 Transfer Taxes.

 
The Contributing Parties shall file all necessary Tax Returns and other
documentation with respect to all transfer, documentary, sales, use, stamp,
registration and other similar Taxes and fees arising out of or in connection
with the transactions effected pursuant to this Agreement (the “Transfer Taxes”)
and shall be liable for and shall timely pay such Transfer Taxes.  If required
by Applicable Law, the Partnership Parties shall, and shall cause their
Affiliates to, join in the execution of any such Tax Returns and other
documentation.
 
 
7.5 Survival.

 
Anything to the contrary in this Agreement notwithstanding, the representations,
warranties, covenants, agreements, rights and obligations of the Parties with
respect to any Tax matter covered by this Agreement shall survive the Closing
and shall not terminate until ninety (90) days after the expiration of the
applicable statutes of limitations (including all periods of extension and
tolling) applicable to such Tax matter.
 
 
7.6 Conflict.

 
In the event of a conflict between the provisions of this Article 7 and any
other provisions of this Agreement, the provisions of this Article 7 shall
control.
 
 
7.7 Tax Characterization of Transaction.

 
The Parties acknowledge and agree that the transactions contemplated by this
Agreement are properly characterized for federal income tax purposes as a sale
of the Subject Interest by El Paso (as the parent of EP SNG which is an entity
that is disregarded from El Paso for federal tax purposes) to the Partnership
(the parent of the Operating Company which is an entity that is disregarded from
the Partnership for federal tax purposes) in exchange for the Consideration.
 
 
ARTICLE 8
TERMINATION
 
 
 
8.1 Events of Termination.

 
This Agreement may be terminated at any time prior to the Closing Date:
 
(a)  
by mutual written consent of the Parties;

 
 
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
(b)  
by either the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing after June 1, 2011, if the Closing has not
occurred by such date, provided that as of such date the terminating party is
not in default under this Agreement;

 
(c)  
by either the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing without prejudice to other rights and remedies
which the terminating party or its Affiliates may have (provided the terminating
party and its Affiliates are not otherwise in material default or breach of this
Agreement, or have not failed or refused to close without justification
hereunder), if (i) the other party has materially failed to perform its
covenants or agreements contained herein required to be performed on or prior to
the Closing Date, or (ii) there is one or more inaccuracies, violations or
breaches of the representations or warranties of the other party contained
herein and such inaccuracies, violations and breaches would constitute, as
applicable, a Material Adverse Effect or a Partnership Material Adverse Effect,
as applicable; provided, however, that in the case of clause (i) or (ii), the
defaulting party shall have a period of ten (10) days following written notice
from the non-defaulting party to cure any breach of this Agreement, if such
breach is curable;

 
(d)  
by either the Partnership Parties, on the one hand, or the Contributing Parties,
on the other hand, in writing, without liability, if there shall be any
non-appealable order, writ, injunction or decree of any Governmental Authority
binding on any of the Parties, which prohibits or restrains them from
consummating the transactions contemplated hereby, provided that the Parties
shall have used their commercially reasonable efforts to have any such order,
writ, injunction or decree lifted and the same shall not have been lifted within
thirty (30) days after entry by any such Governmental Authority;

 
(e)  
by the Contributing Parties if any of the conditions set forth in Section 6.2
have become incapable of fulfillment, and have not been waived in writing by the
Contributing Parties; or

 
(f)  
by the Partnership Parties if any of the conditions set forth in Section 6.1
have become incapable of fulfillment, and have not been waived in writing by the
Partnership Parties;

 
 
8.2 Effect of Termination.

 
If a party terminates this Agreement as provided in Section 8.1 above, such
termination shall be without liability and none of the provisions of this
Agreement shall remain effective or enforceable, except for those contained in
this Section 8.2 and Article 10.  Notwithstanding and in addition to the
foregoing, in the event that this Agreement is terminated pursuant to
Section 8.1(c) or if any party is otherwise in breach of this Agreement, such
termination shall not relieve any party of any liability for a willful
inaccuracy, violation or breach of any representation or warranty of such party
or a breach of any covenant or agreement of such party under this Agreement or
be deemed a waiver of any available remedy (including specific performance, if
available) for any such breach.
 
 
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
ARTICLE 9
INDEMNIFICATION UPON CLOSING
 
 
 
9.1 Indemnification of the Partnership Parties.

 
Subject to the limitations set forth in this Agreement, the Contributing
Parties, from and after the Closing Date, shall indemnify, defend and hold the
Partnership Parties, their subsidiaries and their respective securityholders,
directors, officers, and employees (and the officers, directors and employees of
the General Partner but otherwise excluding the Contributing Parties and each of
its Affiliates) (the “Partnership Indemnified Parties”) harmless from and
against any and all Damages suffered or incurred by any Partnership Indemnified
Party as a result of or arising out of (i) any inaccuracy, violation or breach
of a representation or warranty of the Contributing Parties in this Agreement or
any Contributing Parties Ancillary Document (without giving effect to any
supplement or amendment to the Disclosure Schedules or any qualification as to
materiality, Material Adverse Effect, value or other monetary amounts, or
concepts of similar import), (ii) any breach of any agreement or covenant on the
part of the Contributing Parties made under Section 5.1 of this Agreement or
(iii) any breach of any agreement or covenant, other than an agreement or
covenant made under Section 5.1 of this Agreement, on the part of the
Contributing Parties made under this Agreement or any Contributing Parties
Ancillary Document or in connection with the transaction contemplated hereby or
thereby.
 
 
9.2 Indemnification of the Contributing Parties and SNG.

 
Subject to the limitations set forth in this Agreement, the Partnership Parties
shall indemnify, defend and hold the Contributing Parties, its Affiliates (other
than any of the Partnership Indemnified Parties) and their respective
securityholders, directors, officers, and employees (the “Contributing
Indemnified Parties”) harmless from and against any and all Damages suffered or
incurred by the Contributing Indemnified Parties as a result of or arising out
of (i) any inaccuracy, violation or breach of a representation or warranty of
the Partnership Parties in this Agreement or any Partnership Ancillary Document
(without giving effect to any supplement or amendment to the Disclosure
Schedules or any qualification as to materiality, Material Adverse Effect, value
or other monetary amounts, or concepts of similar import), or (ii) any breach of
any agreement or covenant on the part of the Partnership Parties made under this
Agreement or any Partnership Ancillary Document or in connection with the
transaction contemplated hereby or thereby.
 
 
9.3 Tax Indemnification.

 
With the exception of any inaccuracy, violation or breach of the representations
and warranties of the Contributing Parties contained in Section 3.10, nothing in
this Article 9 shall apply to liability with respect to Taxes, the liability
with respect to which shall be as set forth in Article 7.
 
 
 
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
9.4 Survival.

 
All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article 3 and Article 4 and
in any certificate delivered in connection herewith with respect to any of those
representations and warranties, and the covenants and agreements made under
Section 5.1, shall terminate and expire at 12:01 a.m., Houston, Texas time, on
October 1, 2012, except (a) the representations and warranties of the
Contributing Parties set forth in Section 3.10 shall survive until 30 days after
the expiration of the applicable statutes of limitations (including all periods
of extension and tolling), (b) the representations and warranties of the
Contributing Parties set forth in Section 3.11 shall terminate and expire on the
third anniversary of the Closing Date, (c) the representations and warranties of
the Contributing Parties set forth in Sections 3.1, 3.2, 3.4 and 3.16 shall
survive forever and (d) the representations and warranties of the Partnership
Parties set forth in Sections 4.1, 4.2, and 4.4 shall survive forever.  After a
representation and warranty has terminated and expired, no indemnification shall
or may be sought pursuant to Section 9.1(i)-(ii) or Section 9.2(i) by any Person
who would have been entitled pursuant to this Article 9 to indemnification on
the basis of that representation and warranty prior to its termination and
expiration, provided that in the case of each representation and warranty that
shall terminate and expire as provided in this Section 9.4, no claim presented
in writing for indemnification pursuant to this Article 9 on the basis of that
representation and warranty prior to its termination and expiration shall be
affected in any way by that termination and expiration.  The indemnification
obligations under this Article 9 or elsewhere in this Agreement shall apply
regardless of whether any suit or action results solely or in part from the
active, passive or concurrent negligence or strict liability of the indemnified
party.  Except as otherwise provided in this Section 9.4, the covenants and
agreements entered into pursuant to this Agreement shall survive the Closing.
 
 
9.5 Demands.

 
Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third party claims being collectively referred to herein as
the “Indemnity Claim”), with respect to any matter as to which it claims to be
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party, together with a
detailed statement of such information respecting any of the foregoing as it
shall have and all supporting evidence, including any Damages already incurred
and its detailed estimate of any Damages to be incurred in the future.  Such
notice shall include a formal demand for indemnification under this Agreement.
 
 
 
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
If the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against an Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the indemnifying party with
respect to that Indemnity Claim.
 
 
9.6 Right to Contest and Defend.

 
The indemnifying party shall be entitled, at its cost and expense, to contest
and defend by all appropriate legal proceedings any Indemnity Claim for which it
is called upon to indemnify the indemnified party under the provisions of this
Agreement; provided, that notice of the intention to so contest shall be
delivered by the indemnifying party to the indemnified party within twenty (20)
days from the date of receipt by the indemnifying party of notice by the
indemnified party of the assertion of the Indemnity Claim.  Any such contest may
be conducted in the name and on behalf of the indemnifying party or the
indemnified party as may be appropriate.  Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.
 
The indemnifying party shall have full authority to determine all action to be
taken with respect thereto; provided, however, that the indemnifying party will
not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense or injunctive relief.  If the
indemnifying party does not elect to contest any such Indemnity Claim, the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party.  If the indemnifying party assumes the defense of an
Indemnity Claim, the indemnified party shall agree to any settlement, compromise
or discharge of an Indemnity Claim that the indemnifying party may recommend and
that by its terms obligates the indemnifying party to pay the full amount of the
liability in connection with such Indemnity Claim, which releases the
indemnified party completely in connection with such Indemnity Claim and which
would not otherwise adversely affect the indemnified party as reasonably
determined by the indemnified party.
 
Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages.  If such equitable relief or other relief portion of
the Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.
 
 
 
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
9.7 Cooperation.

 
If requested by the indemnifying party, the indemnified party agrees to
cooperate with the indemnifying party and its counsel in contesting any
Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating.  At no cost or expense to the indemnified party, the indemnifying
party shall cooperate with the indemnified party and its counsel in contesting
any Indemnity Claim.
 
 
9.8 Right to Participate.

 
The indemnified party agrees to afford the indemnifying party and its counsel
the opportunity to be present at, and to participate in, conferences with all
Persons, including Governmental Authorities, asserting any Indemnity Claim
against the indemnified party or conferences with representatives of or counsel
for such Persons.
 
 
9.9 Payment of Damages.

 
The indemnification required hereunder shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, within ten
(10) days as and when reasonably specific bills are received or loss, liability,
claim, damage or expense is incurred and reasonable evidence thereof is
delivered.  In calculating any amount to be paid by an indemnifying party by
reason of the provisions of this Agreement, the amount shall be reduced by (a)
all insurance proceeds and any indemnification reimbursement proceeds received
from third parties credited to or received by the other party related to the
Damages and (b) any Tax benefit to be realized by the indemnified party related
to the Damages.
 
 
9.10 Limitations on Indemnification.

 
(a)  
To the extent that the Partnership Indemnified Parties are entitled to
indemnification for Damages pursuant to Section 9.1(i) and Section 9.1(ii), the
Contributing Parties shall be liable only for those Damages that in the
aggregate are in excess of 1.0% of the Consideration (the “Deductible Amount”),
and then only to the extent of any such excess.  In no event shall the
Contributing Parties’ aggregate liability to the Partnership Indemnified Parties
under Section 9.1(i) exceed 15% of the Consideration (the “Ceiling
Amount”).  Notwithstanding the foregoing, (i) the Deductible Amount shall not
apply to inaccuracies, violations or breaches of representations and warranties
contained in Section 3.1, Section 3.2, Section 3.4, Section 3.14 and  Section
3.16 and (ii) the Ceiling Amount shall not apply to inaccuracies, violations or
breaches of representations and warranties contained in Section 3.2,
Section 3.3, Section 3.4, and Section 3.16, provided, the Contributing Parties’
aggregate liability for a breach of Section 3.2, Section 3.3, Section 3.4 and
Section 3.16 shall not exceed the amount of the Consideration.

 
 
 
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
(b)  
To the extent the Contributing Indemnified Parties are entitled to
indemnification for Damages pursuant to Section 9.2(i), the Partnership Parties
shall be liable only for those Damages which exceed, in the aggregate, the
Deductible Amount, and then only to the extent of any such excess.  In no event
shall the Partnership Parties’ aggregate liability to the Contributing
Indemnified Parties under Section 9.2(i) exceed the Ceiling
Amount.  Notwithstanding the foregoing, (i) the Deductible Amount shall not
apply to inaccuracies, violations or breaches of representations and warranties
contained in Section 4.1,  Section 4.2 and Section 4.4 and (ii) the Ceiling
Amount shall not apply to inaccuracies, violations or breaches of
representations and warranties contained in Section 4.2, Section 4.3 and
Section 4.4 provided, the Partnership Parties’ aggregate liability for a breach
of Section 4.2, Section 4.3 and Section 4.4 shall not exceed the amount of the
Consideration.

 
(c)  
Additionally, neither the Partnership Parties, on the one hand, nor the
Contributing Parties, on the other hand, will be liable as an indemnitor under
this Agreement for any consequential, incidental, special, indirect or exemplary
damages suffered or incurred by the indemnified party or parties.

 
(d)  
The Parties agree that any indemnification or payment obligation of the
Contributing Parties under Section 9.1(i) (to the extent relating to an
inaccuracy, violation or breach of a representation or warranty in Section
3.1(b), Section 3.4(b) (as applicable), or Sections 3.5 through 3.15, or
Sections 3.18 through 3.20) relating to Damages suffered or incurred by the
Partnership Indemnified Parties, attributable to any SNG Entity or its assets,
businesses or operations shall be limited to the Partnership Parties’
proportionate share of the total (100%) Damages attributable to any such
inaccuracy, violation or breach, which proportionate share shall be equal to the
Subject Interest Percentage.  The Parties agree that the Contributing Parties
are jointly and severally liable for any indemnification or payment obligation
pursuant to this Article 9 of the Contributing Parties relating to Damages
suffered or incurred by the Partnership Indemnified Parties.

 
 
9.11 Sole Remedy.

 
Should the Closing occur, no party shall have liability under this Agreement,
any of the Ancillary Documents or the transactions contemplated hereby or
thereby except as is provided in Article 7 or this Article 9 (other than claims
or causes of action arising from fraud, and exclusive of claims under applicable
securities laws).
 
ARTICLE 10
MISCELLANEOUS
 
 
 
10.1 Expenses.

 
Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party hereto shall pay its own
expenses incident to this Agreement and all action taken in preparation for
carrying this Agreement into effect.
 
 
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
10.2 Notices.

 
Any notice, request, instruction, correspondence or other document to be given
hereunder by either party to the other (herein collectively called “Notice”)
shall be in writing and delivered in person or by courier service requiring
acknowledgment of receipt of delivery or by telecopier, as follows:
 
If to the Contributing Parties, addressed to:

 
El Paso Corporation
El Paso Building
1001 Louisiana Street
Houston, Texas  77002
Attention:   General Counsel
Telecopy:  (713) 420-5043
 
 
If to the Partnership Parties, addressed to:

 
El Paso Pipeline Partners, LLC
c/o El Paso Pipeline GP Company, L.L.C.
El Paso Building
1001 Louisiana Street
Houston, Texas  77002
Attention: General Counsel
Telecopy: (713) 420-5043
 
 
with a copy (which shall not constitute notice) to:


Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas  77002
Attention: J. Vincent Kendrick
Telecopy: (713) 236-0822
 
Notice given by personal delivery or courier service shall be effective upon
actual receipt.  Notice given by telecopier shall be confirmed by appropriate
answer back and shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt if not received during the recipient’s normal
business hours.  Any party may change any address to which Notice is to be given
to it by giving Notice as provided above of such change of address.
 
 
10.3 Governing Law.

 
This Agreement shall be governed and construed in accordance with the
substantive laws of the State of Texas without reference to the Texas conflicts
of law principles.
 
 
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 
10.4 Public Statements.

 
The Parties shall consult with each other and no party shall issue any public
announcement or statement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other party, unless the party
desiring to make such announcement or statement, after seeking such consent from
the other parties, obtains advice from legal counsel that a public announcement
or statement is required by Applicable Law or stock exchange regulations.
 
 
10.5 Entire Agreement; Amendments and Waivers.

 
(a)  
This Agreement and the Ancillary Documents constitute the entire agreement among
the Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof.  Each party to this Agreement agrees that
no other party to this Agreement (including its agents and representatives) has
made any representation, warranty, covenant or agreement to or with such party
relating to this Agreement or the transactions contemplated hereby, other than
those expressly set forth herein and in the Ancillary Documents.

 
(b)  
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each party to be bound thereby.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

 
 
10.6 Conflicting Provisions.

 
This Agreement and the other Ancillary Documents, read as a whole, set forth the
Parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement.  In the Agreement and the Ancillary
Documents, and as between them, specific provisions prevail over general
provisions.  In the event of a conflict between this Agreement and the Ancillary
Documents, this Agreement shall control.
 
 
10.7 Binding Effect and Assignment.

 
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and assigns, but neither this Agreement
nor any of the rights, benefits or obligations hereunder shall be assigned or
transferred, by operation of law or otherwise, by any party hereto without the
prior written consent of each other party.  Notwithstanding anything in this
Section 10.7, any Party may (without seeking the consent of the other Parties)
transfer or otherwise alienate any of its rights, title, interest or obligations
under this Agreement in connection with (i) a transfer to an Affiliate which
remains an Affiliate, (ii) the granting of a pledge, mortgage, hypothecation,
lien or other security interest, (iii) the foreclosure (judicial or
non-judicial) or other settlement or rearrangement pursuant to or in connection
with any transfer made pursuant to (ii) above, (iv) a transfer in connection
with the sale of all or substantially all of the assets of such Party, if
applicable, or (v) a merger, consolidation, share exchange or other form of
statutory reorganization with another Person if such Party is the sole surviving
Person.  Nothing in this Agreement, express or implied, is intended to confer
upon any person or entity other than the Parties and their respective permitted
successors and assigns, any rights, benefits or obligations hereunder.
 
 
 
 
 
40

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
10.8 Severability.

 
If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the Partnership Parties and the
Contributing Parties shall promptly meet and negotiate substitute provisions for
those rendered or declared illegal or unenforceable, but all of the remaining
provisions of this Agreement shall remain in full force and effect.
 
 
10.9 Interpretation.

 
It is expressly agreed by the Parties that neither this Agreement nor any of the
Ancillary Documents shall be construed against any party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement,
any Ancillary Document or any provision hereof or thereof or who supplied the
form of this Agreement or any of the Ancillary Documents.  Each party agrees
that this Agreement has been purposefully drawn and correctly reflects its
understanding of the transactions contemplated by this Agreement and, therefore,
waives the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
 
 
10.10 Headings and Disclosure Schedules.

 
The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.  The Disclosure Schedules and
the Exhibits referred to herein are attached hereto and incorporated herein by
this reference, and unless the context expressly requires otherwise, the
Disclosure Schedules and such Exhibits are incorporated in the definition of
“Agreement.”
 
 
10.11 Multiple Counterparts.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
 
10.12 Action by Partnership Parties.

 
With respect to any action, notice, consent, approval or waiver that is required
to be taken or given or that may be taken or given by the Partnership Parties
prior to the Closing Date, such action, notice, consent, approval or waiver
shall be taken or given by the Conflicts Committee on behalf of the Partnership
Parties.
 
 
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
10.13 Limitation on Recourse.

 
Except as otherwise expressly provided to contrary in the last clause of this
sentence, each of the Parties agree that the payment and performance of any
obligations of a party hereto shall be the obligations of party only and none of
the other Parties shall have any claim against or recourse to (whether by
operation of law or otherwise) any shareholder, member or partner of such Party
in respect of the obligations of such Party; provided that nothing in this
Section shall limit or impair the rights of the Parties to enforce their any
rights against such shareholder, member or partner set forth in this Agreement.
 
*  *  *  *  *
 
[Remainder of Page Intentionally Left Blank]
 
 


 
42

--------------------------------------------------------------------------------

Table of Contents
 
 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
 

             
EL PASO CORPORATION
                     
 
By:
/s/ D. Mark Leland     Name:  D. Mark Leland      Title:   Executive Vice
President                          

         
EL PASO SNG HOLDING COMPANY, L.L.C.
                            By:  /s/ Norman G. Holmes     Name:  Norman G.
Holmes     Title: President          

         
EPPP SNG GP HOLDINGS, L.L.C.
                            By:  /s/ James C. Yardley     Name:  James C.
Yardley     Title:   President          

         
SOUTHERN NATURAL GAS COMPANY
                            By:  /s/ Norman G. Holmes     Name:  Norman G.
Holmes     Title:  President          

         
EL PASO PIPELINE PARTNERS, L.P.
           
By: El Paso Pipeline GP Company, L.L.C.,
      its general partner
              By:  /s/ John J. Hopper     Name:  John J. Hopper     Title:  
Vice President and Treasurer          

 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
 
 
 

         
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
                            By:  /s/ John J. Hopper     Name:  John J. Hopper  
  Title: Vice President and Treasurer          

 






 
 

--------------------------------------------------------------------------------

 
DISCLOSURE SCHEDULES
 
to
 
CONTRIBUTION AGREEMENT

 
BY AND AMONG

 
EL PASO CORPORATION
 
EL PASO SNG HOLDING COMPANY, L.L.C.
 
EPPP SNG GP HOLDINGS, L.L.C.
 
SOUTHERN NATURAL GAS COMPANY


EL PASO PIPELINE PARTNERS, L.P.
 
AND


EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.


 
dated March 4, 2011
 


 
These Disclosure Schedules are being provided in connection with the
Contribution Agreement (the “Agreement”) among El Paso Corporation, El Paso SNG
Holding Company, L.L.C., Southern Natural Gas Company, EPPP SNG GP Holdings,
L.L.C., El Paso Pipeline Partners, L.P. and El Paso Pipeline Partners Operating
Company, L.L.C., dated as of March 4, 2011 (the “Execution Date”).  Capitalized
terms used in these Disclosure Schedules but not defined herein have the
meanings given to such terms in the Agreement.  Matters reflected in these
Disclosure Schedules are not necessarily limited to matters required by the
Agreement to be reflected herein.  Such additional matters not required by the
Agreement are set forth for informational purposes only and do not necessarily
include other matters of a similar nature. The inclusion of information in these
Disclosure Schedules (1) shall not be construed as an admission of liability
with respect to the matters covered by the information and (2) shall not affect
(directly or indirectly) the interpretation of the Agreement or the scope of the
disclosure obligations thereunder, including being used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or any similar
qualifications in this Agreement.  Any matter or item disclosed on these
Disclosure Schedules shall not be deemed to be material (whether singularly or
in the aggregate) or deemed to give rise to circumstances which may result in a
Material Adverse Effect solely by reason of it being so disclosed
herein.  Nothing in these Disclosure Schedules is intended nor shall be
construed to expand the scope of any representations or warranties contained in
Article 3 or Article 4 of the Agreement.  The disclosures set forth in these
Disclosure Schedules shall be deemed to include and incorporate by reference the
matters that are disclosed in any of the Partnership’s or SNG’s filings with the
SEC since January 1, 2011, including the Financial Statements and SEC Contracts
(collectively, “SEC Documents”).  As a result, it shall mean that any matter
disclosed in an SEC Document need not be disclosed herein in order to constitute
an exception to the representations and warranties set forth in the Agreement.
The disclosure of any fact or item in the Agreement, any Ancillary Documents or
any schedule herein shall, should the existence of such fact or item be relevant
to any other provision of this Agreement, any Ancillary Documents or these
Disclosure Schedules, be deemed to be disclosed with respect to that other
provision or schedule to which it reasonably relates on its face notwithstanding
the omission of any reference or cross-reference thereto.  Where a particular
document is identified or referred to in these Disclosure Schedules, the full
contents of the document are deemed to be disclosed.  The information about
contracts, agreements or documents listed herein is for identification purposes
and is not intended to summarize the terms of such contracts or
agreements.  Reference should be made to the contracts or agreements themselves
for a complete description of their terms.  The Parties will be deemed to be
aware of, and the contents of and all matters referred to in the documents
listed, disclosed or included in these Disclosure Schedules will be deemed to
have been disclosed to the Parties.  Headings and captions in these Disclosure
Schedules are for convenience of reference only and in no way modify, affect, or
are to be considered in construing or interpreting any information provided
herein.
 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 
 
 
 
 
The representations and warranties set forth in Article 3 or Article 4 of the
Agreement have been made by the applicable Parties solely for the benefit of the
other Parties to the Agreement and:
 
·  
may be intended not as statements of fact, but rather as a way of allocating the
risk to one of the parties if those statements prove to be inaccurate,

 
·  
are qualified by the disclosures set forth in these Disclosure Schedules as
provided for in the Agreement, which disclosures are not reflected in the
Agreement, and

 
·  
may apply standards of materiality in a way that is different from what may be
viewed as material to investors.

 
 
 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 
 

Schedule 3.4(a)
 
Capitalization; Title to Subject Interest
 


1.  
Pledge Agreement between Southern Natural Gas Company and Union Bank, N.A.,
dated as of May 11, 2009



2.  
EEC Letter Agreement dated December 19, 2005; Southern Natural Gas Company -10%
Class A Units in Elba Express Company L.L.C. – Fourth Amended and Restated
Limited Liability Company Agreement of Elba Express Company, L.L.C., dated May
11, 2009



 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 
Schedule 3.8
 
Litigation; Laws and Regulations
 
A.           Litigation/Claims



BOEM Royalty Claim.  Potential reimbursement obligation associated with
take-or-pay contract settlements reached in the late 1980s.

Louisiana Crawfish Producers Association West v. Amerada Hess, et al.  Louisiana
State District Court.


Lloyds Litigation.  Alabama state court action. SNG is the plaintiff in this
case.


Other Litigation.  Southern Natural Gas Company (“SNG”) is involved in other
litigation that arise in the ordinary course of business, including without
limitation less material commercial disputes, various condemnation lawsuits
associated with expansion projects, property tax cases, escheat matters,
landowner disputes and collection matters.


B.           FERC Regulatory Proceedings – The following proceedings are pending
before the Federal Energy Regulatory Commission (“FERC”) or on appeal from the
FERC:


SLNG, EEC, and Southern Natural Gas Company, 120 FERC ¶61,258 (2007), Order
Issuing Certificates, Authorizing Abandonments, Granting Authorization and
Denying Rehearing, requiring compliance with certain environmental conditions
listed in Appendix B thereto.


MOPS Abandonment (CP10-82).  Proposal to abandon non-contiguous facilities that
are jointly owned by Northern Natural, SNG and FGT. Application has been
protested by producers in the area that oppose the abandonment.


EC23 Abandonment (CP11-14).  Proposal to abandon facilities that are jointly
owned by SNG and Columbia Transmission Company, and transportation service
through such facilities.


Fuel Tracker Filing.  On February 28, 2011 SNG filed its first fuel tracker
adjustment which reflects changes to its FERC Gas Tariff, Eighth Revised Volume
No. 1 to implement its fuel tracker per the provisions of the Stipulation and
Agreement dated October 5, 2009, filed in SNG's Docket No. RP09-427-000.


SNG is regulated by the FERC and are involved in other regulatory proceedings
that arise in the ordinary course of business, including without limitation less
material tariff filings, smaller expansion projects, reporting and accounting
requirements, and audits.  The recourse rates and negotiated rates that SNG may
charge are subject to the jurisdiction of the FERC.  Under its current
settlement agreement in Docket No. RP09-427, SNG is permitted to file a rate
case to be effective no earlier than September 1, 2012 and is required to file a
rate case to be effective no later than September 1, 2013.
 
C.           PHMSA Proceedings


PHMSA Audit and NOPV.  Pipeline and Hazardous Materials Safety Administration
(“PHMSA”) issued a Notice of Probable Violation, Proposed Civil Penalty and
Proposed Compliance Order (“Notice”) to El Paso Pipeline Group. 


PHMSA CAOs – PHMSA has issued Corrective Action Orders (CAOs) directing SNG to
take certain corrective actions with respect to failures on:  1) 24-inch North
Main Loop line near Heflin, AL, 2) 24-inch North Main Line near the Louisville,
MS Compressor Station, and 3) 20-inch line  near Toca, LA.
 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 
Schedule 3.10
 
Taxes
 


1.  Southern Natural Gas Company


Alabama Income Tax


·  
2002-2007, the Department of Revenue sent a notice of proposed assessment for
2002 – 2006, which the Company protested.  The issue relates to the correct
amount of net operating loss carryover flowing out of a consolidated return year
(2001) into nexus consolidated years.



Alabama Sales Tax


·  
2006-2009, is under audit.



Georgia Income Tax


·  
2002-2005, the Department of Revenue sent a notice of proposed assessment and
interest.  The Company filed a protest.



Louisiana Income Tax.


·  
1997-2001, the Department of Revenue sent a notice of proposed tax due, interest
and penalties.  The Company filed a protest.



·  
2002-2006, the Department of Revenue sent draft work papers reflecting an
assessment of additional taxes and interest. The Company filed a protest.



Louisiana Franchise Tax


·  
1998-2002, the Department of Revenue sent a notice of proposed tax due, interest
and penalties.  The Company filed a protest.



·  
2003-2007, the Department of Revenue sent draft work papers reflecting an
assessment of tax and interest. The Company filed a protest.

 
 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 
 
 
Louisiana Natural Gas Franchise Tax


·  
2002-2004, the Company filed a petition with the Board of Tax Appeals requesting
a refund of the natural gas franchise tax.  The Department of Revenue issued a
final assessment of additional taxes and interest, which the Company protested
by filing a petition with the Board of Tax Appeals.



·  
2005-2007, is under audit.



Louisiana Sales Tax


·  
Taxable period undetermined (Jackson Parish), is under audit.



·  
2001-2005 (Jefferson Parish), received preliminary no change work papers.



·  
2001-2005 (LaFourche Parish), received preliminary no change work papers.



·  
Taxable period undetermined (St. Charles Parish), is under audit.



·  
2001-2005 (St. Charles Parish), received preliminary no change work papers.



·  
2001-2005 (Terrebonne Parish), received preliminary no change work papers.



·  
2001-2005 (Vernon Parish), received preliminary no change work papers.



·  
2005 – 2009 (Plaquemine Parish), is under audit.



·  
2005 – 2009 (St. Bernard Parish), is under audit.



Mississippi Income Tax


·  
2001-2003, the Department of Revenue sent draft work papers reflecting an
assessment.  The Company filed a protest.



Mississippi Sales Tax


·  
2002-2004, is under audit.



Federal Income Tax


·  
2007-08, is under audit.

 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 

Schedule 3.11
 
Environmental Matters
 
A.           Remediation Projects - SNG


General Background.  SNG is subject to federal, state and local laws and
regulations governing environmental quality and pollution control. These laws
and regulations require us to remove or remedy the effect on the environment of
the disposal or release of specified substances at current and former operating
sites. At December 31, 2010, SNG had no accrual for our environmental matters.


CERCLA Restitution Notice (EPA).  SNG was named as potentially responsible party
(PRP) under a previous settlement entered into with the EPA in 1999 relating to
the Port Refinery Superfund Site in Rye Brook, New York.


Sandy Hook Site.  Remediation activities are ongoing along pipeline site
formerly owned by SNG.


Iron Bowl Site.  We received a No Further Action letter from the State of
Alabama.  The monitor wells have been plugged and abandoned.  We are working
with the landowner on deed restrictions requested by the State.




B.           Compliance Matters - SNG


Notice of Violation, Albany, Georgia Compressor Station.  On October 22, 2010,
the Georgia Environmental Protection Division (GEPD) issued a notice of
violation (NoV) to SNG concerning turbine no. 3 at SNG’s Albany, Georgia
compressor station.  The GEPD advised in a December 6, 2010 letter there will be
no additional enforcement.
 
Air Compliance Capital Expenditures. We expect to make capital expenditures for
environmental matters of approximately $3 million in the aggregate for 2011
through 2015, primarily, to be expended from 2010 to 2013 associated with the
impact of the EPA rule related to emissions of hazardous air pollutants from
reciprocating internal combustion engines. Our engines that are subject to the
regulations have to be in compliance by October 2013.


 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 


 
Schedule 3.12
 
Licenses; Permits
 
1.           SLNG, EEC, and Southern Natural Gas Company, 120 FERC ¶61,258
(2007), Order Issuing Certificates, Authorizing Abandonments, Granting
Authorization and Denying Rehearing, requiring compliance with certain
environmental conditions listed in Appendix B thereto.
 
 
 
2.           The following projects are in various stages of permitting:


SNG


Southeast Supply Header (SESH) (CP09-40, et al.) – Joint certificate application
of SESH and SNG pipeline expansion – Phase II – project.  The Phase II Expansion
Project involves the addition of new compressor engines at two existing
compressor stations which will increase the total capacity of the jointly-owned
SESH pipeline from 1,140,000 MMBtu/d to 1,500,000 MMBtu/d.  The expansion will
increase SNG’s share of the capacity to 500,000 MMcf/d.


South System III Expansion (CP09-36) – Expansion of SNG pipeline system to serve
Southern Company’s plant McDonough that is being constructed in Atlanta,
Georgia. The project is to be built in three phases for a total Southern Company
contract quantity equal to 375 MMcf/d. The first phase of the project has been
placed into service. Phase II is scheduled to be placed in service on June 1,
2011.


Pipeline Integrity (Coupled Pipe) (CP10-36) – Replacement and/or abandonment of
certain segments of SNG’s North Main and North Main Loop lines west of its
Louisville, Mississippi Compressor Station. FERC approval was received on April
7, 2010.


 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 


 
Schedule 3.14
 
Transaction with Affiliates
 
1.  
Management Services Agreement by and between Southern Natural Gas Company and
Elba Express Company, LLC dated November 1, 2007

 
2.  
Joint Ownership Agreement between SNG and EEC dated May 11, 2009 with Joinder
Instruments from Carolina Gas Transmissions Corporation and Magnolia Enterprise
Holdings, Inc

 
3.  
Pipeline Balancing Agreement dated March 27, 2009, between Southern Natural Gas
Company and Elba Express Company, LLC

 
4.  
Pipeline Balancing Agreement dated September 1, 2001 between Southern Natural
Gas Company and SLNG.

 
5.  
Management Services Agreement by and between Southern Natural Gas Company and
Southern LNG, Inc. dated November 1, 2007

 
6.  
Master Services Agreement dated November 1, 2007

 
7.  
Construction, Installation, Operation, and Maintenance Agreement for the
Interconnections and Tie-In of Elba Express Company, LLC and Southern Natural
Gas Company dated April 24, 2009

 
8.  
Management Services Agreement dated November 1, 2007, by and between Southern
Natural Gas Company and Bear Creek Storage Company



9.  
Management Services Agreement dated November 1, 2007, by and between Southern
Natural Gas Company and Southern Gulf LNG Company, LLC



10.  
Service Agreement, dated as of July 25, 2009, by and between Southern Natural
Gas Company and Bear Creek Storage Company.



11.  
Bear Creek Storage Company, Operating Agreement dated February 10, 2010, by and
between Tennessee Gas Pipeline Company and Southern Natural Gas Company showing
Southern Natural Gas Company as Operator.



12.  
Interconnection Agreement dated September 8, 2010 relating to a new
interconnection between SNG and TGP at Bienville, LA (executed November 2010).


 
DISCLOSURE SCHEDULES
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Contribution, Conveyance and Assumption Agreement
 
 (See attached.)
 
 


EXHIBIT A
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CONTRIBUTION, CONVEYANCE
 
 
AND ASSUMPTION AGREEMENT
 
 
BY AND AMONG
 
 
EL PASO PIPELINE PARTNERS, L.P.
 
 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
 
 
EL PASO SNG HOLDING COMPANY, L.L.C
 
 
EPPP SNG GP HOLDINGS, L.L.C
 
SOUTHERN NATURAL GAS COMPANY
 
AND
 
 
EL PASO CORPORATION
 
 


 
 


 
 
March __, 2011
 


 




EXHIBIT A
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 

 RECITALS        
ARTICLE 1
DEFINITIONS
       
ARTICLE 2
TRANSFER, CONTRIBUTIONS AND ACKNOWLEDGMENTS
        Section  2.1
Transfer by EP SNG of the Subject Interest to the Operating Company
3 Section  2.2
Contribution by the Operating Company of the Subject Interest to EPPP SNG 
3 Section  2.4
Payment of the Consideration
3        
ARTICLE 3
FURTHER ASSURANCES
        Section   3.1
Further Assurances 
3 Section   3.2 Other Assurances  3    
 
 
ARTICLE 4
CLOSING TIME
       
ARTICLE 5
MISCELLANEOUS
        Section   5.1
Order of Completion of Transactions
4 Section   5.2
Headings; References; Interpretation
4 Section   5.3
Successors and Assigns
4 Section   5.4
No Third Party Rights
4 Section   5.5
Counterparts
4 Section   5.6
Governing Law
5 Section   5.7 Severability  5 Section   5.8
Amendment or Modification
5 Section   5.9
Integration
5 Section   5.10 Deed; Bill of Sale; Assignment 5

 
 
 
i
EXHIBIT A

--------------------------------------------------------------------------------

 


 
CONTRIBUTION, CONVEYANCE
 
 
AND ASSUMPTION AGREEMENT
 
This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of March [4], 2011, is entered into by and among El Paso Pipeline Partners,
L.P., a Delaware limited partnership (the “Partnership”), El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company and
direct wholly-owned subsidiary of the Partnership (the “Operating Company”),  El
Paso SNG Holding Company, L.L.C., a Delaware limited liability company and
direct wholly-owned subsidiary of El Paso Corporation (“EP SNG”), EPPP SNG GP
Holdings, L.L.C., a Delaware limited liability company and an indirect
wholly-owned subsidiary of the Partnership (“EPPP SNG”), Southern Natural Gas
Company, a Delaware general partnership (“SNG”), , and El Paso Corporation, a
Delaware corporation (“El Paso”).  The parties to this Agreement are
collectively referred to herein as the “Parties.”  El Paso and EP SNG are
referred to herein collectively as the “Contributing Parties.” Capitalized terms
used herein shall have the meanings assigned to such terms in Section 1.1.
 
 
RECITALS
 
WHEREAS, the Contributing Parties desire to transfer to the Partnership a [22]%
general partner interest in SNG (the “Subject Interest”) pursuant to the terms
of the Contribution Agreement (as defined below) and this Agreement; and
 
WHEREAS, EP SNG owns a 40% general partner interest in SNG and EPPP SNG owns a
60% general partner interest in SNG; and
 
WHEREAS, after giving effect to the completion of the contribution of the
Subject Interest referred to above pursuant to the terms of this Agreement and
the Contribution Agreement (as defined below), EPPP SNG will own an [82]%
general partner interest in SNG and EP SNG will own an [18]% general partner
interest in SNG; and
 
WHEREAS, in order to accomplish the objectives and purposes in the preceding
recitals, and to effect the intent of the Parties in connection with the
consummation of the transactions contemplated hereby, the Partnership, the
Operating Company, EP SNG, EPPP SNG, SNG and El Paso entered into that certain
Contribution Agreement (the “Contribution Agreement”), dated March [4], 2011
pursuant to which the Partnership agreed to acquire the Subject Interest from
the Contributing Parties for aggregate consideration of $[587] million (as may
be adjusted pursuant to the Contribution Agreement) (the “Consideration”).
 
WHEREAS, concurrently with the consummation of the transactions contemplated
hereby (the “Closing”), each of the following shall occur:
 
1. EP SNG will transfer the Subject Interest to the Operating Company.
 
2. The Operating Company will contribute the Subject Interest to EPPP SNG.
 
3. The general partnership agreement of SNG will be amended to the extent
necessary to reflect the matters and transactions mentioned in this Agreement.
 
 
EXHIBIT A

--------------------------------------------------------------------------------

 
 
 
 
 
NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:
 
ARTICLE 1
DEFINITIONS
 
 
Section 1.1                      The following capitalized terms shall have the
meanings given below.
 

  (a)    “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.           (b)    “Consideration” has the meaning
assigned to such term in the Contribution Agreement.           (c)    “Closing”
has the meaning assigned to such term in the recitals.           (d)    “Closing
Date” has the meaning assigned to such term in the Contribution Agreement.      
    (e)    “Closing Time” shall mean 9:00 a.m. Houston, Texas time on the
Closing Date.           (f)    “Contributing Parties” has the meaning assigned
to such term in the first paragraph of this Agreement.           (g)  
 “Contribution Agreement” has the meaning assigned to such term in the recitals.
          (h)    “El Paso” has the meaning assigned to such term in the first
paragraph of this Agreement.           (i)     “EP SNG” has the meaning assigned
to such term in the first paragraph of this Agreement.           (j)     “EPPP
SNG” has the meaning assigned to such term in the first paragraph of this
Agreement.           (k)    “Operating Company” has the meaning assigned to such
term in the first paragraph of this Agreement.           (l)    “Parties” has
the meaning assigned to such term in the first paragraph of this Agreement.    
      (m)     “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.

 
 
 
 
 
2
EXHIBIT A

--------------------------------------------------------------------------------

 
 
 
 

          (n)    “SNG” has the meaning assigned to such term in the first
paragraph of this Agreement.           (o)    “Subject Interest” has the meaning
assigned to such term in the recitals.

 
 
ARTICLE 2
TRANSFER, CONTRIBUTIONS AND ACKNOWLEDGMENTS
 
 
Section 2.1 Transfer by EP SNG of the Subject Interest to the Operating
Company.  EP SNG hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Operating Company, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interest, and the Operating Company hereby accepts such Subject
Interest from EP SNG.
 
Section 2.2 Contribution by the Operating Company of the Subject Interest to
EPPP SNG. The Operating Company hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to EPPP SNG, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interest, and EPPP SNG hereby accepts such Subject Interest from
the Operating Company.
 
Section 2.3 Payment of the ConsiderationThe Parties acknowledge that the
Operating Company has paid the Consideration to EP SNG.  EP SNG hereby
acknowledges receipt of the Consideration.
 
 
ARTICLE 3
FURTHER ASSURANCES
 
 
Section 3.1 Further Assurances.  From time to time after the Closing Time, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) to more fully assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) to more fully and effectively vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
 
Section 3.2 Other Assurances.  From time to time after the Closing Time, and
without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement.  It is the express intent
of the Parties that the Partnership or its subsidiaries own the Subject
Interests that are identified in this Agreement.
 
 
 
 
 
 
3
EXHIBIT A

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 4
CLOSING TIME
 
 
    Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Closing Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 5, without further action by any Party hereto.
 
 
ARTICLE 5
MISCELLANEOUS
 
 
Section 5.1 Order of Completion of Transactions.  The transactions provided for
in Article 2 and Article 3 of this Agreement shall be completed immediately
following the Closing Time in the following order: first, the transactions
provided for in Article 2 shall be completed in the order set forth therein; and
second, following the completion of the transactions as provided in Article 2,
the transactions, if they occur, provided for in Article 3 shall be completed.
 
Section 5.2 Headings; References; Interpretation.  All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
 
Section 5.3 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
 
Section 5.4 No Third Party Rights.  The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
 
Section 5.5 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
 
 
 
 
 
 
4
EXHIBIT A

--------------------------------------------------------------------------------

 
 
 
 
 
Section 5.6 Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
Section 5.7 Severability.  If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
 
Section 5.8 Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
 
Section 5.9 Integration.  This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the Parties hereto after the date of this Agreement.
 
Section 5.10 Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
 
 
 
[Signature pages follow]
 
 
 
 
 
 
 
 
5
EXHIBIT A

--------------------------------------------------------------------------------

 
 
 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first above written.
 
 
 

  EL PASO PIPELINE PARTNERS, L.P.           By:
EL PASO PIPELINE GP COMPANY, L.L.C.,
its general partner
                     
 
By:
         Name:   John J. Hopper       Title:   Vice President and Treasurer  

 
 
 

 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
                     
 
By:
           Name:   John J. Hopper       Title:   Vice President and Treasurer  

 
 
 

 
EL PASO SNG HOLDING COMPANY, L.L.C.
                     
 
By:
         Name:   John J. Hopper       Title:   Vice President and Treasurer  

 
 
 

 
EPPP SNG GP HOLDINGS, L.L.C.
                     
 
By:
           Name:   John J. Hopper       Title:   Vice President and Treasurer  

 
 
 
 
[Signature page to Contribution, Conveyance and Assumption Agreement]
 
EXHIBIT A

--------------------------------------------------------------------------------

 
 
 
 
 

 
SOUTHERN NATURAL GAS COMPANY
                     
 
By:
         Name:   John J. Hopper       Title:   Vice President and Treasurer  

 
 
 

 
EL PASO CORPORATION
                     
 
By:
        Name:   D. Mark Leland       Title:   Executive Vice President  

 

 
 
 
 
 
 
 
 
[Signature page to Contribution, Conveyance and Assumption Agreement]

 
EXHIBIT A

--------------------------------------------------------------------------------

 
EXHIBIT B




 
EXHIBIT B
 
Form of Certificate of Non-Foreign Status
 


Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person.  For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by El Paso Corporation (the
parent of El Paso SNG Holding Company, L.L.C. which is disregarded as an entity
separate from El Paso Corporation for federal tax purposes) (“El Paso”), the
undersigned hereby certifies as follows:
 
1.  
El Paso is not a nonresident alien, foreign corporation, foreign partnership,
foreign trust, or foreign estate for purposes of U.S. income taxation (as those
terms are defined in the Internal Revenue Code of 1986, as amended and the
Treasury regulations thereunder);

 
2.  
El Paso is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii);

 
3.  
El Paso’s taxpayer identifying number is 76-0568816; and

 
4.  
El Paso’s office address is 1001 Louisiana Street, Houston, Texas 77002.



 
El Paso understands that this certification may be disclosed to the Internal
Revenue Service by the buyer and that any false statement contained herein could
be punished by fine, imprisonment, or both.
 
Under penalty of perjury, I declare that I have examined this certification and,
to the best of my knowledge and belief, it is true, correct, and complete, and I
further declare I have authority to sign this document on behalf of El Paso.
 

             
EL PASO CORPORATION
                     
 
By:
      Name:        Title:                              

 

                                                






EXHIBIT B 
 

--------------------------------------------------------------------------------

Table of Contents




EXHIBIT C
 
Form of Promissory Note
 
 (See attached.)
 




EXHIBIT C
 

--------------------------------------------------------------------------------

 

 


EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.,
as the Issuer


EL PASO PIPELINE PARTNERS, L.P.,
as party to the Parent Guaranty


_________


NOTE PURCHASE AGREEMENT
_________






Dated as of [__________], 2011








$[587],000,000 Floating Rate Senior Notes, due 360 days from the date of
issuance, 2012












EXHIBIT C
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 

  Section     Page        1.  AUTHORIZATION OF NOTES. DEFINITIONS 1   1.1
Description of Notes to be Initially Issued. 
1   1.2 
Interest Rate. 
1   1.3  
Guaranties; Release. 
2          2.  SALE AND PURCHASE OF NOTES.  3        3.  CLOSING.  3        4.
 CONDITIONS TO CLOSING. 
    4.1
Representations and Warranties. 
3   4.2
Performance; No Default. 
3   4.3
Compliance Certificates. 
3   4.4
Opinions of Counsel. 
4   4.5
Purchase Permitted By Applicable Law, etc.
4   4.6
[Reserved]. 
4   4.7
[Reserved]. 
4   4.8
[Reserved]. 
4   4.9
Changes in Corporate Structure. 
4   4.10
Parent Guaranty. 
5   4.11
[Reserved]. 
5   4.12
Proceedings and Documents. 
5   4.13
Transfer Transaction. 
5          5.  REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE MLP.  5  
 5.1  Organization; Power and Authority.   5    5.2
 Authorization, etc. 
6    5.3  Disclosure.   6    5.4  Organization and Ownership of Shares of
Subsidiaries; Affiliates.   7    5.5  Financial Statements.   7    5.6
 Compliance with Laws, Other Instruments, etc.   8    5.7  Governmental
Authorizations, etc.   8    5.8  Litigation; Observance of Agreements, Statutes
and Orders.   8    5.9  Taxes.   9    5.10  Title to Property; Leases.   9  
 5.11  Licenses, Permits, etc.  9    5.12  Compliance with ERISA.   10    5.13
 Private Offering by the Issuer.   10    5.14  Use of Proceeds; Margin
Regulations.  11    5.15  Existing Indebtedness; Future Liens.   11    5.16
 [Reserved].   12    5.17  Status under Certain Statutes.   12    5.18
 Environmental Matters.   12

 
 
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
 
 

       6. REPRESENTATIONS OF THE PURCHASERS.  12        7. INFORMATION AS TO
ISSUER. 12   7.1
Financial Statements. 
12   7.2 
Certificates; Other Information. 
14   7.3  
Inspection. 
15          8. PREPAYMENT OF THE NOTES 16   8.1
No Scheduled Prepayments. 
16   8.2 Optional and Mandatory Prepayments.  16   8.3
Change of Control Prepayment Offer. 
16   8.4
Allocation of Partial Prepayments. 
17   8.5
Maturity; Surrender, etc. 
18   8.6
Purchase of Notes. 
18          9.
AFFIRMATIVE COVENANTS. 
18   9.1  Compliance with Law. 18   9.2 Insurance.  19   9.3  Maintenance of
Properties.  19   9.4  Payment of Taxes and Claims.  19   9.5 
Existence, etc. 
19   9.6  Books and Records.  20   9.7  Additional Subsidiary Guarantors.  20  
9.8 
Use of Proceeds. 
20   9.9 
Ranking of Notes.
20         10.
NEGATIVE COVENANTS. 
20   10.1
Liens. 
21   10.2
Certain Investments. 
22   10.3
Indebtedness. 
23   10.4
Fundamental Changes. 
24   10.5
Dispositions. 
25   10.6
Restricted Payments. 
26    10.7
Change in Nature of Business. 
 27   10.8 
Transactions with Affiliates. 
 27   10.9
Burdensome Agreements. 
 27   10.10
Amendment to Organization Documents. 
 28   10.11
Use of Proceeds. 
 28   10.12 Leverage Ratio.   28   10.13
Interest Charges Coverage Ratio. 
 28   10.14
Unrestricted Subsidiaries. 
 28   10.15
Swap Contracts. 
 29

 
 
 
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

11. 
EVENTS OF DEFAULT. 
 30         12. 
REMEDIES ON DEFAULT, ETC. 
 32   12.1 
Acceleration. 
 32   12.2
Other Remedies. 
 33   12.3
Rescission. 
 33   12.4
No Waivers or Election of Remedies, Expenses, etc. 
 33         13. 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES. 
 33   13.1
Registration of Notes. 
 33   13.2
Transfer and Exchange of Notes. 
 34   13.3
Replacement of Notes. 
 34         14. 
PAYMENTS ON NOTES. 
 35   14.1 
Place of Payment. 
 35   14.2 
Home Office Payment. 
 35         15. 
EXPENSES, ETC. 
 35   15.1 
Transaction Expenses. 
 35   15.2 
Survival. 
 36         16. 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. 
 36         17. 
AMENDMENT AND WAIVER. 
 36   17.1  Requirements.  36   17.2 
[Reserved]. 
 37   17.3 
Binding Effect, etc. 
 37   17.4  Notes held by Issuer, etc.  37         18.  NOTICES.   37        
19. 
REPRODUCTION OF DOCUMENTS. 
 38         20. 
CONFIDENTIAL INFORMATION. 
 38         21.
SUBSTITUTION OF PURCHASER. 
 39         22.  MISCELLANEOUS.   39   22.1
Successors and Assigns. 
 39   22.2 
Jurisdiction and Process; Waiver of Jury Trial. 
 39   22.3 
Payments Due on Non-Business Days. 
 40   22.4 
Severability. 
 41   22.5 
Construction. 
 41   22.6 
Counterparts. 
 41   22.7 
Governing Law. 
 41   22.8  GAAP.  41

 

SCHEDULE A  --           Information Relating to Purchasers  SCHEDULE B 
--           Defined Terms  SCHEDULE 5.3 --           Disclosure Materials 
SCHEDULE 5.4  --           Subsidiaries  SCHEDULE 5.5  --           Financial
Statements  SCHEDULE 5.15  --           Existing Indebtedness  SCHEDULE 5.18  
--           Environmental Matters  SCHEDULE 10.1  --           Liens SCHEDULE
10.9  --           Burdensome Agreements  EXHIBIT 1.1    --           Form of
Note  EXHIBIT 1.3(a)  --           Form of Subsidiary Guaranty  EXHIBIT 1.3(b)  
--           Form of Parent Guaranty  EXHIBIT 4.4     --           Form of
Opinions of Counsel for the Issuer and the MLP  EXHIBIT 7.2   --           Form
of Compliance Certificate 

EXHIBIT C
 

--------------------------------------------------------------------------------

 


EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
EL PASO PIPELINE PARTNERS, L.P.
1001 Louisiana Street
Houston, Texas 77002
(713) 420-2600




$[587],000,000 Floating Rate Senior Notes, due [_________], 2012








Dated as of [________], 2011




TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
 
Ladies and Gentlemen:


EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a Delaware limited
liability company (the “Issuer”), and EL PASO PIPELINE PARTNERS, L.P., a
Delaware limited partnership (the “MLP”), agree with each of the purchasers
whose names appear at the end hereof (each, a “Purchaser” and collectively, the
“Purchasers”) as follows:
 
1.    AUTHORIZATION OF NOTES.
 
1.1   Description of Notes to be Initially Issued.
 
The Issuer has authorized the issue and sale of $[587],000,000 aggregate
principal amount of its Floating Rate Senior Notes, due 360 days from the date
of issuance, 2012 (the “Notes”, such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement).  The Notes
shall be substantially in the form set out in Exhibit 1.1, with such changes
therefrom, if any, as may be approved by the Purchasers and the Issuer.  Certain
capitalized terms used in this Agreement are defined in Schedule B; references
to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.
 
1.2   Interest Rate.  
 
(a) The Notes shall bear interest (computed on the basis of a 360-day year and
actual days elapsed) (i) on the unpaid principal thereof from the date of
issuance at the rate stated in clause (a) of the first paragraph of the Note
payable quarterly in arrears on the last day of March, June, September and
December in each year commencing on [__________], 20[__], until such principal
sum shall have become due and payable (whether at maturity, upon prepayment or
otherwise) and (ii) to the extent permitted by applicable law, on any overdue
principal, any overdue installment of interest and any overdue payment of LIBOR
Breakage Amount from the due date thereof (whether by acceleration or otherwise)
at the applicable Default Rate until paid.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(b) Whenever the Applicable Floating Rate consists of the Adjusted LIBOR Rate,
the Adjusted LIBOR Rate shall be determined by the Issuer, and notice thereof
shall be given to the holders of the Notes, together with such information as
the holders of the Notes may reasonably request for verification (including in
all events, a facsimile transmission of the relevant screen and calculations),
on the second Business Day preceding each Interest Period.  In the event that
the Required Holders do not concur with such determination by the Issuer, as
evidenced by notice to the Issuer by such Required Holders within ten (10)
Business Days after receipt by such holders of the notice delivered by the
Issuer pursuant to the previous sentence, the determination of the Adjusted
LIBOR Rate shall be made by the Required Holders in accordance with the
provisions of this Agreement and shall be conclusive and binding absent manifest
error.
 
1.3   Guaranties; Release.
 
(a) Subsidiary Guaranty.  The payment by the Issuer of all amounts due on or in
respect of the Notes and the performance by the Issuer of its obligations under
this Agreement will be guaranteed by each Subsidiary Guarantor executing and
delivering a subsidiary guaranty in substantially the form of the attached
Exhibit 1.3(a), as it may be amended or supplemented from time to time (a
“Subsidiary Guaranty”), after the date of this Agreement in accordance with
Section 9.7.
 
(b) Parent Guaranty.  The payment by the Issuer of all amounts due on or in
respect of the Notes and the performance by the Issuer of its obligations under
this Agreement will be guaranteed by the MLP pursuant to a parent guaranty in
substantially the form of the attached Exhibit 1.3(b), as it may be amended or
supplemented from time to time (the “Parent Guaranty”).
 
(c) Release of Guaranties.  Each holder of a Note acknowledges and agrees that a
Subsidiary Guarantor shall be fully released and discharged from its Subsidiary
Guaranty and each holder of a Note fully releases and discharges such Subsidiary
Guarantor from its Subsidiary Guaranty immediately and without any further act,
upon such Subsidiary being released and discharged as a guarantor under and in
respect of the Credit Agreement; provided that (i) no Default or Event of
Default exists or will exist immediately following such release and discharge;
(ii) if any fee or other consideration is paid or given to any holder of
Indebtedness under the Credit Agreement in connection with such release, other
than the repayment of all or a portion of such Indebtedness under the Credit
Agreement, each holder of a Note receives equivalent consideration on a pro rata
basis; and (iii) at the time of such release and discharge, the Issuer delivers
to each holder of a Note a certificate of a Responsible Officer certifying (a)
that such Subsidiary Guarantor has been or is being released and discharged as a
guarantor under and in respect of the Credit Agreement and (b) as to the matters
set forth in clauses (i) and (ii).
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
2.    SALE AND PURCHASE OF NOTES.
 
Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
Closing provided for in Section 3, Notes in the denomination, principal amount
and series specified opposite such Purchaser’s name in Schedule A at the
purchase price of [100]% of the principal amount thereof.  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation hereunder by any other Purchaser.
 
3.    CLOSING.
 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of El Paso Corporation at 1001 Louisiana Street, Houston, Texas
77002 at [9:00 a.m.], Houston time, at a closing (the “Closing”) on
[___________, 2011] or on such other Business Day thereafter on or prior to
[_________, 2011] as may be agreed upon by the Issuer and the Purchasers.  At
the Closing the Issuer will deliver to each Purchaser the Notes to be purchased
by it in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of this Agreement and registered in such Purchaser’s name (or in the name of
such Purchaser’s nominee), against delivery by such Purchaser to the Issuer or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Issuer to account number [100-8944 at Mellon Bank, Pittsburgh, Pennsylvania, ABA
No. 043 000 261], FAO: El Paso Pipeline Partners Operating Company, L.L.C.  If
at the Closing the Issuer fails to tender such Notes to each Purchaser as
provided above in this Section 3, or any of the conditions specified in Section
4 shall not have been fulfilled to such Purchaser’s satisfaction, such Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights it may have by reason of such
failure or such nonfulfillment.
 
4.    CONDITIONS TO CLOSING.
 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to it
at the Closing is subject to the fulfillment to such Purchaser’s satisfaction,
prior to or at the Closing, of the following conditions:
 
4.1   Representations and Warranties.
 
The representations and warranties of the Issuer and the MLP in this Agreement
shall be correct when made and at the time of the Closing.
 
4.2   Performance; No Default.
 
The Issuer shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be
continuing.  None of the Issuer, the MLP or any Subsidiary shall have entered
into any transaction since [December 31, 2010] that would have been prohibited
by Section 10 had such Section applied since such date.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
4.3   Compliance Certificates.
 
(a) Officer’s Certificate.  The Issuer shall have delivered to the Purchasers an
Officer’s Certificate, dated the date of this Agreement, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b) Secretary’s Certificates.  Each of the Issuer and the MLP shall have
delivered to the Purchasers a certificate certifying as to the resolutions
attached thereto and other limited liability company or limited partnership
proceedings, as the case may be, relating to the authorization, execution and
delivery of the Notes, the Parent Guaranty, and this Agreement.
 
4.4   Opinions of Counsel.
 
Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of this Agreement from [____________], outside
counsel to the Issuer and the MLP, and the general counsel to the General
Partner, covering the matters set forth in Exhibit 4.4 and covering such matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Issuer and the MLP instruct their
counsel to deliver such opinion to the Purchasers).
 
4.5   Purchase Permitted By Applicable Law, etc.
 
On the date of this Agreement, such Purchaser’s purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, (ii) not violate any applicable law or regulation
(including, without limitation, Regulation U, T or X of the FRB) and (iii) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date of this Agreement.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate from the Issuer certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.
 
4.6   [Reserved].
 
4.7   [Reserved].
 
4.8   [Reserved].
 
4.9   Changes in Corporate Structure.
 
Neither the Issuer nor the MLP shall have changed its jurisdiction of
organization or been a party to any merger or consolidation or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
4.10   Parent Guaranty.
 
The MLP shall have executed and delivered the Parent Guaranty in favor of the
Purchasers, and each Purchaser shall have received a copy of the executed Parent
Guaranty.
 
4.11   [Reserved].
 
4.12   Proceedings and Documents.
 
All limited liability company or limited partnership, as the case may be, and
other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be satisfactory to such Purchaser and its special counsel, and such Purchaser
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
4.13   Transfer Transaction.
 
[The transfer of [____________] to the Issuer, as described in [the Information
Document], shall be consummated concurrently with Closing.]
 
5.    REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE MLP.
 
Each of the Issuer and the MLP represents and warrants to each Purchaser that:
 
5.1   Organization; Power and Authority.
 
Each of the Issuer and the MLP is duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
the Issuer and the MLP has the limited liability company or limited partnership
power and authority (as the case may be) to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes (as the case may be) and to perform the provisions hereof and thereof.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
5.2   Authorization, etc.
 
(a)           This Agreement and the Notes have been duly authorized by all
necessary limited liability company or limited partnership action (as the case
may be) on the part of the Issuer, and this Agreement constitutes, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(b)           The Parent Guaranty and this Agreement have been duly authorized
by all necessary limited partnership action on the part of the MLP and upon
execution and delivery thereof will constitute the legal, valid and binding
obligation of the MLP, enforceable against the MLP in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
5.3   Disclosure.
 
The  Issuer, through its agent [_________________], has delivered to each
Purchaser a copy of [Preliminary Prospectus Supplement dated ________, 2011]
(the “Information Document”), relating to the transactions contemplated
hereby.  Except as disclosed in Schedule 5.3, this Agreement, the Information
Document, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Issuer in connection with the transactions
contemplated hereby and the financial statements listed in Schedule 5.5, taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made; provided that with
respect to projected financial information, the Issuer represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.  Except as disclosed in the Information Document or as
expressly described in Schedule 5.3, or in one of the documents, certificates or
other writings identified therein, or in the financial statements listed in
Schedule 5.5, since [December 31], 2010, there has been no change in the
financial condition, operations, business or properties of the MLP, the Issuer
or any of its respective Subsidiaries except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse
Effect.  No event or condition known to the Issuer or the MLP that could
reasonably be expected to have a Material Adverse Effect has occurred or exists
and has not been set forth herein or in the Information Document or in the other
documents, certificates and other writings delivered to each Purchaser by or on
behalf of the Issuer specifically for use in connection with the transactions
contemplated hereby.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
5.4   Organization and Ownership of Shares of Subsidiaries; Affiliates.
 
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of:  (i) the MLP’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar Equity Interests outstanding owned
by the MLP, the Issuer and each Subsidiary, (ii) all material equity Investments
of the MLP or the Issuer in any other Business Entity, and (iii) the General
Partner’s and the Issuer’s senior officers.  Each Subsidiary of the Issuer
listed in Schedule 5.4 is designated as a Restricted Subsidiary of the Issuer.
 
(b) All of the outstanding shares of capital stock or similar Equity Interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Issuer and its
respective Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Issuer or another Subsidiary thereof free and
clear of any Lien (except as otherwise disclosed in Schedule 5.4).
 
(c) Each Subsidiary of the MLP or the Issuer identified in Schedule 5.4 is a
corporation or Business Entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other Business Entity and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.
 
(d) Except as permitted under Section 10.9, no Subsidiary of the MLP or the
Issuer is party to, or otherwise subject to, any legal restriction or any
agreement (other than this Agreement, the Credit Agreement, the agreements
listed on Schedule 10.9 and customary limitations imposed by corporate,
partnership or limited liability company law statutes) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Issuer or any of its Subsidiaries that owns
outstanding shares of capital stock or similar Equity Interests of such
Subsidiary.
 
5.5   Financial Statements.
 
The Issuer has delivered to each Purchaser copies of the consolidated financial
statements of the MLP and its Subsidiaries listed on Schedule 5.5.  All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the MLP and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The MLP and its Subsidiaries taken as a whole do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Information Document, other than any
such liabilities arising in the ordinary course of business subsequent to the
date of such financial statements.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
5.6   Compliance with Laws, Other Instruments, etc.
 
(a)           The execution, delivery and performance by the Issuer of this
Agreement and the Notes will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Issuer or any of its Subsidiaries under, any indenture,
mortgage, deed of trust, loan, note purchase or credit agreement, lease,
Organization Document, or any other Material agreement or instrument to which
the Issuer or any such Subsidiary is bound or by which the Issuer or any such
Subsidiary or any of their respective properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Issuer or any such Subsidiary or (iii)
violate any provision of any statute or other rule or regulation of any
Governmental Authority, including the USA Patriot Act, applicable to the Issuer
or any such Subsidiary.
 
(b)           The execution, delivery and performance by the MLP of the Parent
Guaranty and this Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the MLP under, any agreement or Organization Document to which
the MLP is bound or by which the MLP or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the MLP or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the MLP.
 
5.7   Governmental Authorizations, etc.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by (a) the Issuer of this Agreement or the Notes, or (b)
the MLP of the Parent Guaranty or this Agreement.
 
5.8   Litigation; Observance of Agreements, Statutes and Orders.
 
(a) There are no actions, suits or proceedings pending or, to the knowledge of
the MLP or the Issuer, threatened against or affecting the MLP, the Issuer or
any Subsidiary thereof or any property of the MLP, the Issuer or any Subsidiary
thereof in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
(b) None of the MLP, the Issuer or any Subsidiary thereof is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including Environmental Laws and the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
5.9   Taxes.
 
The MLP, the Issuer and its Subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the failure to file or pay
which, as applicable, would have a Material Adverse Effect or (ii) the amount,
applicability or validity of which is currently being diligently contested in
good faith by appropriate proceedings and with respect to which the MLP, the
Issuer or such Subsidiary, as the case may be, has established adequate reserves
in accordance with GAAP.  The Issuer knows of no basis for any other tax or
assessment that could reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the MLP, the Issuer and its
Subsidiaries in respect of Federal, state or other taxes for all fiscal periods
are adequate.
 
5.10   Title to Property; Leases.
 
The MLP, the Issuer and its Subsidiaries have good and sufficient title to their
respective properties except for such defects of title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, in each case free and clear of Liens prohibited by this
Agreement.  All leases of the MLP, the Issuer or any Subsidiary are valid and
subsisting and are in full force and effect in all material respects, except
leases the failure of which to maintain, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
5.11   Licenses, Permits, etc.
 
(a) The MLP, the Issuer and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, except to the
extent that the failure to own or possess the same could not reasonably be
expected to have a Material Adverse Effect, and there are no known conflicts of
the same with the rights of others that could reasonably be expected to have a
Material Adverse Effect.
 
(b) To the best knowledge of the MLP and the Issuer, no product of the MLP, the
Issuer or any Subsidiary of the Issuer infringes any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person, which infringement could
reasonably be expected to have a Material Adverse Effect.
 
(c) To the best knowledge of the MLP and the Issuer, there is no violation by
any Person of any right of the MLP, the Issuer or any Subsidiary of the Issuer
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the MLP, the Issuer or any
Subsidiary of the Issuer, the violation of which could reasonably be expected to
have a Material Adverse Effect.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
5.12   Compliance with ERISA.
 
(a) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default under Section 11(h).
 
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
 
(c) Each Plan has complied with the applicable provisions of ERISA and the Code
where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
 
(d) The statement of assets and liabilities of each Plan and the statements of
changes in fund balance and in financial position, or the statement of changes
in net assets available for plan benefits, for the most recent plan year for
which an accountant’s report with respect to such Plan has been prepared, copies
of which report are available for review by the holders of the Notes, present
fairly, in all material respects, the financial condition of such Plan as at
such date and the results of operations of such Plan for the plan year ended on
such date.
 
(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(e)(1)(A)(D) of the Code.
 
(f) Neither the MLP nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liability (as of the date of determination),
would have a Material Adverse Effect.
 
(g) Neither the MLP nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization, insolvent or has been terminated,
within the meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably
expected to be in reorganization, to be insolvent or to be terminated within the
meaning of Title IV of ERISA the effect of which reorganization, insolvency or
termination would be the occurrence of an Event of Default under Section 11(h).
 
5.13   Private Offering by the Issuer.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
Neither the Issuer nor anyone acting on the Issuer’s behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers, each of which has been offered the Notes
at a private sale for investment.  Neither the Issuer nor anyone acting on the
Issuer’s behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
 
5.14   Use of Proceeds; Margin Regulations.
 
The Issuer will apply the proceeds of the sale of the Notes in the manner
described in the Information Document.  No part of the proceeds from the sale of
the Notes will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the FRB (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Issuer in a violation of Regulation X
of the FRB (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of the FRB (12 CFR 220).  Margin stock does not constitute more
than 1% of the value of the consolidated assets of the Issuer and the Issuer’s
Subsidiaries and the Issuer has no present intention that margin stock will
constitute more than 1% of the value of such assets.  As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.
 
5.15   Existing Indebtedness; Future Liens.
 
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the MLP, the Issuer and its Subsidiaries
as of [December 31], 2010, since which date there has been no Material change in
the amounts (other than to the extent of advances under the Credit Agreement),
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Issuer or its Subsidiaries.  None of the MLP, the Issuer or
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the MLP, the
Issuer or any Subsidiary and no event or condition exists with respect to any
Indebtedness of the MLP, the Issuer or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
 
(b) Except as disclosed in Schedule 10.1, none of the MLP, the Issuer or any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.1.
 
(c) Neither the MLP, the Issuer nor any Subsidiary is party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the MLP, the Issuer or such Subsidiary, any agreement relating thereto or any
other agreement (including, but not limited to, its Organization Documents)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of the MLP, the Issuer or such Subsidiary, other than the debt
agreements described in Schedule 5.15.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
5.16   [Reserved].
 
5.17   Status under Certain Statutes.
 
None of the MLP, the Issuer or any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act, as amended, or the Federal
Power Act, as amended.
 
5.18   Environmental Matters.
 
Except for the matters set forth on Schedule 5.18 and other matters that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the MLP, the Issuer nor any of their Subsidiaries (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (b) is
subject to any Environmental Liability, (c) has received notice of any claim
with respect to any Environmental Liability or (d) knows of any basis for any
Environmental Liability.
 
6.    REPRESENTATIONS OF THE PURCHASERS.
 
Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Issuer is not required to register the Notes.
 
7. INFORMATION AS TO ISSUER.
 
7.1   Financial Statements.
 
The Issuer will deliver to each holder of a Note that is an Institutional
Investor, in form and detail satisfactory to the Required Holders:
 
(a)           Annually as soon as available, but in any event within 120 days
after the end of each fiscal year:
 
(i)           a consolidated balance sheet of the MLP and its Subsidiaries, as
at the end of such fiscal year, and the related consolidated statements of
income or operations, partners’ capital and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year; and
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(ii)           if the Issuer, WIC or an “Additional Borrower” (under and as
defined in the Credit Agreement) is required to file a Form 10-Q or a Form 10-K
with the SEC, a consolidated balance sheet of such Person and its Subsidiaries,
as at the end of such fiscal year, and the related consolidated statements of
income or operations, partners’ capital and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year,
 
all prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
 
(iii)           if WIC, an “Additional Borrower” (under and as defined in the
Credit Agreement), CIG or SNG is not required to file a Form 10-K or Form 10-Q
with the SEC, a consolidated balance sheet of such Person and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, partners’ capital and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year,
 
subject only to the absence of footnotes, all in reasonable detail, certified by
a Responsible Officer of the MLP as fairly presenting the financial condition,
results of operations, partners’ capital and cash flows of such Person and its
Subsidiaries in accordance with GAAP; and
 
(b)           Quarterly as soon as available, but in any event within 60 days
after the end of each of the first three fiscal quarters of each fiscal year:
 
(i)           a consolidated balance sheet of the MLP and its Subsidiaries, as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations and partners’ capital for such fiscal quarter and
statements of cash flows for the portion of the MLP’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year;
 
(ii)           a consolidated balance sheet of WIC and its Subsidiaries, and a
consolidated balance sheet of each “Additional Borrower” (under and as defined
in the Credit Agreement) and its Subsidiaries, in each case as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and partners’ capital for such fiscal quarter and statements of cash
flows for the portion of such Person’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year; and
 
(iii)           if CIG or SNG is not required to file a Form 10-Q with the SEC,
a consolidated balance sheet of such Person and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations and partners’ capital for such fiscal quarter and statements of cash
flows for the portion of such Person’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year,
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
all in reasonable detail, certified by a Responsible Officer of the MLP as
fairly presenting the financial condition, results of operations, partners’
capital and cash flows of the MLP and its Subsidiaries or the applicable Person
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments (if applicable) and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to Section
7.1(b), the MLP and the Issuer shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the MLP and the Issuer to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
 
7.2   Certificates; Other Information.
 
The Issuer will deliver to each holder of a Note that is an Institutional
Investor:
 
(a)           within five (5) Business Days after the delivery of the financial
statements referred to in Section 7.1(a) and Section 7.1(b) (but in any event,
no later than the deadlines for delivery of financial statements set forth in
Section 7.1(a) or 7.1(b), as applicable) a duly completed Compliance Certificate
signed by a Responsible Officer of the MLP;
 
(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equity owners of the MLP, and copies of all annual, regular, periodic and
special reports and registration statements which the MLP may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the holders of Notes pursuant hereto;
 
(c)           promptly, and in any event within ten (10) days after a
Responsible Officer of the Issuer becomes aware of the existence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given notice
or taken any action with respect to a claimed default of the type referred to in
Section 11(e), a written notice specifying the nature and period of existence
thereof and what action the Issuer is taking or proposes to take with respect
thereto;
 
(d)           as soon as practicable and in any event (i) within thirty (30)
days after the MLP or the Issuer or any of their Restricted Subsidiaries or any
ERISA Affiliate knows or has reason to know that any Termination Event described
in clause (a) of the definition of Termination Event with respect to any Plan
has occurred that could reasonably be expected to have a Material Adverse
Effect, and (ii) within ten (10) days after the MLP or the Issuer or any of
their Restricted Subsidiaries or any ERISA Affiliate knows or has reason to know
that any other Termination Event with respect to any Plan has occurred, a
statement of a Responsible Officer describing such Termination Event and the
action, if any, that the MLP or the Issuer or such Restricted Subsidiary or
ERISA Affiliate proposes to take with respect thereto;
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(e)           promptly, and in any event within thirty (30) days after any
Responsible Officer has knowledge of receipt thereof, copies of any notice to
the MLP, the Issuer or any of their Restricted Subsidiaries from any Federal or
state Governmental Authority relating to any order, ruling, statute or other law
or regulation that could reasonably be expected to have a Material Adverse
Effect;
 
(f)           within ten (10) days after sending or filing thereof, a copy of
each FERC Form No. 2:  Annual Report of Major Natural Gas Companies sent or
filed by the Issuer or any Restricted Subsidiary to or with the FERC; and
 
(g)           with reasonable promptness, such other data and information
relating to the business, operations, affairs, financial condition, assets or
properties of the MLP, the Issuer or any of their Restricted Subsidiaries or
relating to the ability of the Issuer to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.
 
Notwithstanding any provision of Section 7.1 or Section 7.2 to the contrary, the
Issuer shall be deemed to have complied with the delivery requirements of
Section 7.1 or Section 7.2 in respect of any filing made by the MLP or the
Issuer with the SEC within the applicable time period provided in Section 7.1
and prepared in compliance with the requirements therefor if the Issuer shall
have (i) timely made such filing available on “EDGAR” or on the MLP’s home page
on the worldwide web (as of the date of this Agreement located at
http://www.eppipelinepartners.com/) and (ii) given each holder of a Note prior
notice of such availability on EDGAR or the MLP’s home page (the making of such
availability and the giving of notice thereof being collectively referred to as
“Electronic Delivery”). Also, the electronic posting of any financial reports,
notices or other items required to be furnished pursuant to Section 7.1 or
Section 7.2 on a website established by the MLP and accessible by the holders of
Notes free of charge and notice of such posting to the holders of Notes shall
constitute delivery for all purposes of such section.
 
7.3   Inspection.
 
The MLP and the Issuer will permit the representatives of each holder of a Note
that is an Institutional Investor:
 
(a) No Event of Default – if no Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the MLP or the Issuer, to visit
the principal executive office of the MLP or the Issuer, to discuss the affairs,
finances and accounts of the MLP or the Issuer and its Subsidiaries with the
MLP’s or the Issuer’s representatives, and (with the consent of the MLP or the
Issuer, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the MLP or the Issuer, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
MLP or the Issuer and each Subsidiary thereof, all at such reasonable times and
as often as may be reasonably requested in writing; and
 
(b) Event of Default – if an Event of Default then exists, at the expense of the
Issuer, to visit and inspect any of the offices or properties of the MLP or the
Issuer or any Subsidiary thereof, to examine all of their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers or representatives and independent public accountants
(and by this provision the MLP and the Issuer authorizes said accountants to
discuss the affairs, finances and accounts of the MLP or the Issuer and its
Subsidiaries), all at such times and as often as may be requested.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
8.    PREPAYMENT OF THE NOTES.
 
8.1   No Scheduled Prepayments.
 
No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.
 
8.2   Optional and Mandatory Prepayments.
 
(a) The Issuer may, at its option, upon notice as provided in subsection (b)
below, prepay, at any time all, or from time to time any part of, the Notes, in
an amount not less than $5,000,000 in the aggregate in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus any LIBOR Breakage
Amount.
 
(b) The Issuer will give each holder of each series of Notes to be prepaid
written notice of each optional prepayment under this Section 8.2 not less than
ten (10) days and not more than sixty (60) days prior to the date fixed for such
prepayment.  Each such notice shall specify such date, the aggregate principal
amount of each series of Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.4), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid.  Two (2) Business Days prior to such
prepayment, the Issuer shall deliver to each holder of the Notes being prepaid a
certificate of a Responsible Officer acknowledging any LIBOR Breakage Amount
owing of which the Issuer has been notified by any holder of a Note.
 
(c) Upon the incurrence or issuance after the date of this Agreement by the
Issuer or the MLP of any Indebtedness (other than revolving Indebtedness
committed to the Issuer or the MLP on the date of this Agreement) and Equity
Interests, the Issuer shall prepay an aggregate principal amount of Notes equal
to 100% of all Net Cash Proceeds received therefrom within three Business Days
after the date of receipt thereof by the Issuer or the MLP.  Two (2) Business
Days prior to such prepayment, the Issuer shall deliver to each holder of the
Notes being prepaid a certificate of a Responsible Officer acknowledging any
LIBOR Breakage Amount owing of which the Issuer has been notified by any holder
of a Note.
 
8.3   Change of Control Prepayment Offer.
 
(a) A “Change of Control Prepayment Event” occurs if, within the period of 120
days from and including the date on which a Change of Control occurs, either (i)
there are Rated Securities outstanding at the time of such Change of Control and
a Rating Downgrade in respect of such Change of Control occurs or (ii) at such
time there are no Rated Securities and the MLP or the Issuer fails to obtain
(whether by failing to seek a rating or otherwise) either a rating of the Notes
or any other unsecured and unsubordinated Indebtedness of the MLP or the Issuer
having a remaining maturity of five (5) years or more (and which does not have
the benefit of a guaranty from any Person other than any such Person that at
such time also guarantees the obligations of the Issuer under this Agreement and
the Notes) from a Rating Agency of at least Investment Grade (a “Negative Rating
Event”), in each case after giving pro forma effect to the transaction giving
rise to such Change of Control (such Change of Control and the related Rating
Downgrade or, as the case may be, Negative Rating Event, together (but not
individually) constituting the Change of Control Prepayment Event).
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(b) Promptly upon becoming aware that a Change of Control has occurred, and in
any event no later than fifteen (15) days after becoming aware of the Change of
Control, the Issuer shall give written notice of such fact to all holders of the
Notes.  Promptly upon becoming aware that a Change of Control Prepayment Event
has occurred, and not later than thirty (30) days after becoming aware of the
Change of Control Prepayment Event, the Issuer shall give written notice (the
“Issuer Notice”) of such fact to all holders of the Notes.  The Issuer Notice
shall describe (i) the facts and circumstances of such Change of Control
Prepayment Event in reasonable detail, (ii) refer to this Section 8.3 and the
rights of the holders hereunder, and (iii) contain an offer by the Issuer to
prepay the entire unpaid principal amount of the Notes held by each holder at
100% of the principal amount of such Notes at par (including any LIBOR Breakage
Amount with respect to any Notes being prepaid on a day other than a Floating
Interest Payment Date), together with interest accrued thereon to the date for
such prepayment selected by the Issuer (the “Proposed Prepayment Date”), which
shall be specified in the Issuer Notice and which shall be a Business Day not
more than sixty (60) days after the Issuer Notice is given, should any agreement
to the contrary not be reached among the Issuer and each of the holders of the
Notes.
 
(c) A holder of a Note may accept the offer to prepay made pursuant to this
Section 8.3 by causing a notice of such acceptance to be delivered to the Issuer
on or before the Proposed Prepayment Date.  A failure by a holder of a Note to
respond to an offer to prepay made pursuant to this Section 8.3 or to accept an
offer by the Issuer to prepay all of the Notes held by such holder prior to the
Proposed Prepayment Date shall be deemed to constitute rejection of such offer
by such holder.
 
(d) On any Proposed Prepayment Date, the entire unpaid principal amount of the
Notes held by each holder of the Notes which has accepted such prepayment offer,
together with interest accrued thereon to such date, but including any LIBOR
Breakage Amount with respect to any Notes being prepaid on a day other than a
Floating Interest Payment Date, shall become due and payable.
 
8.4   Allocation of Partial Prepayments.
 
In the case of each partial prepayment of Notes of a series pursuant to
Section 8.2, the principal amount of the Notes of the series to be prepaid shall
be allocated among all of the Notes of such series at any time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.
 
 
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
8.5   Maturity; Surrender, etc.
 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable LIBOR Breakage Amount, if any, and prepayment.  From and after such
date, unless the Issuer shall fail to pay such principal amount when so due and
payable, together with the LIBOR Breakage Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full, after such payment and upon the written request of the Issuer, shall be
surrendered to the Issuer and canceled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
 
8.6   Purchase of Notes.
 
The Issuer will not and will not permit the MLP, the Issuer or any Subsidiary to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to a
written offer to purchase any outstanding Notes made by the Issuer or an
Affiliate pro rata to the holders of Notes or any series thereof upon the same
terms and conditions.  The Issuer will promptly cancel all Notes acquired by it
or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
 
9.    AFFIRMATIVE COVENANTS.
 
Each of the Issuer and MLP covenants that so long as any of the Notes are
outstanding:
 
9.1   Compliance with Law.
 
The Issuer and the MLP will, and will cause each of its Restricted Subsidiaries
to, comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
 
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
 
9.2   Insurance.
 
The Issuer and the MLP will, and will cause each of its Restricted Subsidiaries
to, maintain or cause to be maintained with financially sound and reputable
insurance companies (or through self-insurance) property damage and liability
insurance of such types, in such amounts and against such risks as is
commercially reasonable to maintain.
 
9.3   Maintenance of Properties.
 
The Issuer and the MLP will, and will cause each of its Restricted Subsidiaries
to, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof, except in the case of both the
foregoing clauses (a) and (b) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
9.4   Payment of Taxes and Claims.
 
The Issuer and the MLP will, and cause each of its Restricted Subsidiaries to,
file all tax returns required to be filed in any jurisdiction and to pay and
discharge when due all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies imposed on them or any
of their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Issuer or the MLP or any of its
Restricted Subsidiaries, provided that neither the Issuer, the MLP nor any
Subsidiary thereof need pay any such tax or assessment or claims if (i) the
amount, applicability or validity thereof is contested by the Issuer, the MLP or
such Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Issuer, the MLP or such Restricted Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Issuer, the MLP or such Restricted Subsidiary or (ii) the non-filing of such
returns or nonpayment of all such taxes and assessments in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
 
9.5   Existence, etc.
 
The Issuer and the MLP will, and will cause each of its Restricted Subsidiaries
to:
 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 10.4 or Section 10.5 or where the failure
to so preserve would not have a Material Adverse Effect and except that nothing
herein shall prevent any change in Business Entity form of any Subsidiary of the
MLP, and
 
(b) take reasonable action to maintain permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
9.6   Books and Records.  
 
The Issuer and the MLP will, and will cause its Restricted Subsidiaries to, (a)
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving its assets and business; and (b)
maintain such books of record and account in conformity with the applicable
material requirements of any Governmental Authority having regulatory
jurisdiction over the Issuer, the MLP or such Restricted Subsidiary, as the case
may be.
 
9.7   Additional Subsidiary Guarantors.
 
The Issuer and the MLP will cause any Subsidiary that (whether or not required
by the terms of the Credit Agreement) (i) guarantees Indebtedness in respect of
the Credit Agreement or (ii) becomes an “Additional Borrower” under the Credit
Agreement and assumes liability for any portion of the Indebtedness of any other
“Borrower” under the Credit Agreement, to enter into a Subsidiary Guaranty
concurrently therewith and as a part thereof to deliver to each of the holders a
certificate signed by a Responsible Officer of the Issuer confirming the
accuracy of the representations and warranties in Sections 5.2, 5.6, and 5.7,
with respect to such Subsidiary and such Subsidiary Guaranty, as applicable.
 
9.8   Use of Proceeds.
 
The Issuer will use the proceeds of the Notes in the manner described in Section
the Information Document.
 
9.9   Ranking of Notes.
 
(a) The Notes and the Issuer’s obligations under this Agreement will rank at
least pari passu with all of the Issuer’s outstanding unsecured Senior
Indebtedness; provided, that during any period that the Credit Agreement is
secured, the Notes and the Issuer’s obligations under this Agreement will rank
at least pari passu with all of the Issuer’s obligations under the Credit
Agreement.
 
(b) The Issuer and the MLP will, if either of them or any Subsidiary shall
create any Lien upon any of its property or assets, whether now owned or
hereafter acquired, in favor of the lenders or other creditors who are party to
the Credit Agreement (unless prior written consent to the creation thereof shall
have been obtained from the Required Holders), make or cause to be made
effective provision whereby the Notes will be secured by such Lien equally and
ratably with all other Indebtedness thereby secured.
 
10.    NEGATIVE COVENANTS.
 
Each of the Issuer and the MLP covenants that it shall not, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly:
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
10.1   Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a) [reserved];
 
(b) Liens existing on the date of this Agreement and listed on Schedule 10.1 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 10.3(a)(iv), and (iii) the direct or
any contingent obligor with respect thereto is not changed, and (iv) any renewal
or extension of the obligations secured or benefited thereby is permitted by
Section 10.3(a)(iv);
 
(c) Liens for taxes, assessments, obligations under workers’ compensation or
other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings diligently conducted;
 
(d) inchoate Liens and charges imposed by law and incidental to construction,
maintenance, development or operation of properties, or the operation of
business, in the ordinary course of business if payment of the obligation
secured thereby is not yet overdue or if the validity or amount of which is
being contested in good faith by the MLP, the Issuer or any of its Restricted
Subsidiaries;
 
(e) pledges and deposits to secure the performance of bids, tenders, trade or
government contracts and leases (other than for Indebtedness), licenses,
statutory obligations, surety bonds, performance bonds, completion bonds and
other obligations of a like kind, in each case incurred in the ordinary course
of business;
 
(f) easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
 
(g) any Lien on any asset (including a capital lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11(g) or appeal or surety bonds related to such
judgments;
 
(i) Liens existing on any property or asset of any Person that becomes a
Restricted Subsidiary of the MLP or the Issuer after the date of this Agreement
prior to the time such Person becomes a Restricted Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary, (ii) such Lien shall not apply to any other
property or assets of the MLP, the Issuer or any Restricted Subsidiary, (iii)
such Lien shall secure only those obligations which it secures on the date such
Person becomes a Restricted Subsidiary and any renewals, extensions and
modifications (but not increases) thereof;
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(j) conventional provisions contained in contracts or agreements affecting
properties under which the Issuer, the MLP or a Restricted Subsidiary is
required immediately before the expiration, termination or abandonment of a
particular property to reassign to such Person’s predecessor in title all or a
portion of such Person’s rights, titles and interests in and to all or a portion
of such property;
 
(k) any Lien consisting of (i) landlord’s liens under leases to which the MLP,
the Issuer or any of its Restricted Subsidiaries is a party or other Liens on
leased property reserved in leases thereof for rent or for compliance with the
terms of such leases (other than Liens securing Indebtedness), (ii) rights
reserved to or vested in any municipality or governmental, statutory or public
authority to control or regulate any property of the MLP, the Issuer or any of
its Restricted Subsidiaries, or to use such property in any manner which does
not materially impair the use of such property for the purposes for which it is
held by the MLP, the Issuer or any such Restricted Subsidiary, (iii) obligations
or duties to any municipality or public authority with respect to any franchise,
grant, license, lease or permit and the rights reserved or vested in any
governmental authority or public utility to terminate any such franchise, grant,
license, lease or permit or to condemn or expropriate any property, and (iv)
zoning laws and ordinances and municipal regulations;
 
(l) Liens on the Equity Interests in, or Indebtedness or other obligations of,
an Unrestricted Subsidiary securing the payment of a Project Financing or
securing Equity Contribution Obligations as permitted by paragraphs (a)(i) and
(a)(iii) of the definition of “Non-Recourse” set forth in Schedule B;
 
(m) Liens that ratably secure the Notes and other Indebtedness, subject to
customary collateral trust or similar arrangements and execution by the
Purchasers (or their agent) and the other necessary parties of appropriate
documentation governing such arrangement; and
 
(n) Liens securing Indebtedness in an aggregate principal amount not to exceed,
at the time of incurrence of such Indebtedness, an amount equal to 10% of
Consolidated Net Tangible Assets as of the most recent Quarter-End Date for
which financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b).
 
Liens permitted by this Section 10.1 may also extend to products and proceeds
(including dividends, distributions, interest and like payments on or with
respect to, and insurance and condemnation proceeds and rental, lease, licensing
and similar proceeds) of, and property evidencing or embodying, or constituting
rights or other general intangibles directly relating to or arising out of, and
accessions and improvements to, such property subject to such Liens.
 
10.2   Certain Investments.  
 
(a) Make any Investments after the date of this Agreement in an Unrestricted
Subsidiary or in any other Person that is not a Subsidiary at the time of (or as
a result of) such Investment, unless (i) the lines of business in which such
Unrestricted Subsidiary or other Person is primarily engaged are permitted for
the MLP and the Issuer and their Restricted Subsidiaries under this Agreement,
and (ii) at the time of the making of such Investment and after giving effect
thereto, the MLP and the Issuer shall be in compliance on a pro forma basis with
Section 10.12 and, if such Investment is made by a Restricted Subsidiary, such
Restricted Subsidiary shall be in compliance with Section 10.3(b), in each case
as of the most recent Quarter-End Date for which financial statements have been
delivered pursuant to Section 7.1(a) or Section 7.1(b);
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(b) Make any Investments in Non-U.S./Canadian Persons in excess of $5,000,000 in
the aggregate; or
 
(c) In the case of the MLP, directly own Equity Interests in any Person other
than the Issuer and Financing Vehicles.
 
10.3   Indebtedness.
 
(a) Create, incur, assume or suffer to exist any Indebtedness, except that,
subject to the limitations set forth in Section 10.3(b), the following
Indebtedness shall be permitted:
 
(i) Indebtedness among the MLP, the Issuer and the Restricted Subsidiaries,
provided that in the case of Indebtedness owed by the MLP or the Issuer to a
Restricted Subsidiary of the MLP, such Indebtedness is subordinated to the Notes
on subordination terms approved by the Required Holders;
 
(ii) Indebtedness outstanding on the date of this Agreement and listed on
Schedule 5.15;
 
(iii) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date of this Agreement existing prior to the time such Person becomes a
Restricted Subsidiary; provided that such Indebtedness is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary;
 
(iv) refinancings, refundings, renewals or extensions (“Refinancing
Indebtedness”) of Indebtedness incurred pursuant to paragraphs (ii) and (iii)
above (“Existing Indebtedness”), provided that in each such case, (1) neither
the MLP, the Issuer, nor any Restricted Subsidiary who is not obligated on the
Existing Indebtedness shall become obligated in respect of the Refinancing
Indebtedness, and (2) the amount of such Existing Indebtedness is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
Refinancing Indebtedness; and
 
(v) Indebtedness under the Notes and the Credit Agreement and other Indebtedness
of the MLP, the Issuer or any Restricted Subsidiary not described by the
foregoing paragraphs (i) through (iv) provided that at the time of incurring the
Indebtedness permitted by this clause, after giving effect thereto, (x) the MLP
and the Issuer shall be in pro forma compliance with Section 10.12 and Section
10.13 determined as of the most recent Quarter-End Date for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b), as
applicable, and (y) no Default shall have occurred and be continuing.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(b) Notwithstanding the foregoing, the parties agree that:
 
(i) a Regulated Restricted Subsidiary may incur Indebtedness only if at the time
of incurring such Indebtedness and after giving effect thereto, the Leverage
Ratio of such Regulated Restricted Subsidiary, determined as of the most recent
Quarter-End Date for which financial statements have been delivered pursuant to
Section 7.1(a) or Section 7.1(b), as applicable, does not exceed 5.00 to 1.00;
 
(ii) an Unregulated Restricted Subsidiary that is a Subsidiary Guarantor may
incur Indebtedness only if at the time of incurring such Indebtedness and after
giving effect thereto, the Leverage Ratio of such Subsidiary Guarantor,
determined as of the most recent Quarter-End Date for which financial statements
have been delivered pursuant to Section 7.1(a) or Section 7.1(b), as applicable,
does not exceed 5.00 to 1.00;
 
(iii) an Unregulated Restricted Subsidiary not a Subsidiary Guarantor may incur
Indebtedness only if at the time of incurring such Indebtedness and after giving
effect thereto, the aggregate amount of Indebtedness of all Unregulated
Restricted Subsidiaries that are not Subsidiary Guarantors does not exceed an
aggregate amount equal to 10% of Consolidated Net Tangible Assets as of the most
recently completed fiscal quarter; and
 
(iv) in the event that a Subsidiary (other than the Issuer) owns, directly or
indirectly, Equity Interests or other Investments in WIC, in any other Regulated
Subsidiary, in SNG or in CIG, such Subsidiary may not incur any Indebtedness
(other than Obligations under the Credit Agreement or the Notes) or Recourse
Equity Contribution Obligations or enter into any Swap Contracts.
 
10.4   Fundamental Changes.
 
In the case of the MLP or the Issuer, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets unless (i) at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (ii) if the MLP is involved in any such transaction,
either it is the surviving or resultant entity or the recipient of any such
sale, transfer, lease or other disposition of assets, or the continuing or
surviving Business Entity is a limited partnership organized under the laws of
the United States or a State thereof and unconditionally assumes by written
agreement all of the performance and payment obligations of the MLP under the
Notes, (iii) if the Issuer is involved in any such transaction, it is the
surviving or resultant entity or the recipient of any such sale, transfer, lease
or other disposition of assets, and (iv) if WIC is involved in any such
transaction, it is the surviving or resultant entity or the recipient of any
such sale, transfer, lease or other disposition of assets; provided, however,
that in no event shall any such merger, consolidation, sale, transfer, lease or
other disposition whether or not otherwise permitted by this Section 10.4 have
the effect of releasing the MLP or the Issuer from any of its obligations and
liabilities under this Agreement or the Notes.
 
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
 
10.5   Dispositions.
 
(a) Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(i)           Dispositions of obsolete or worn out property or assets (or
property or assets no longer useful in the business of the relevant Person) in
the ordinary course of business and leases or subleases of unused office or
other space entered into by the MLP, the Issuer or any Restricted Subsidiary on
an arms-length basis and in the ordinary course of business;
 
(ii)           Dispositions of inventory in the ordinary course of business;
 
(iii)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reinvested
within 365 days in assets to be used in the business of the Issuer or its
Restricted Subsidiaries;
 
(iv)           Dispositions of property by the Issuer or any Restricted
Subsidiary to the MLP, to the Issuer or to a Wholly Owned Restricted Subsidiary;
 
(v)           Dispositions of any receivables and related rights pursuant to any
Alternate Program so long as immediately before and immediately after giving
effect to such Disposition the MLP and any Subsidiaries parties thereto are in
compliance with Section 10.12 through Section 10.14, determined on a pro forma
basis as of the most recent Quarter-End Date for which financial statements have
been delivered pursuant to Section 7.1(a) or Section 7.1(b);
 
(vi)           the making or Disposition of Investments which are permitted
under Section 10.2 and are made after the date of this Agreement;
 
(vii)           Dispositions of property or assets by the Issuer or a Restricted
Subsidiary other than WIC to the Issuer or a Restricted Subsidiary, or to a
Business Entity that after giving effect to such Disposition will become a
Restricted Subsidiary in which the MLP’s direct or indirect Equity Interest will
be at least as great as its direct or indirect Equity Interests in the
transferor immediately prior to such Disposition;
 
(viii)           Dispositions constituting licenses of intellectual property in
the ordinary course of business;
 
(ix)           Dispositions of cash or cash equivalents;
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(x)           Dispositions of Indebtedness or instruments or other obligations
that are received as consideration for any Disposition of property or assets
permitted by this Section 10.5;
 
(xi)           Dispositions of investments (including Equity Interests and
Indebtedness or instruments or other obligations) that are received in
connection with the bankruptcy or reorganization of suppliers, customers or
other Persons, or in settlement of, or pursuant to any judgment or other order
in respect of, delinquent obligations of, or litigation proceedings or other
disputes with, or from exercises of rights or remedies against, any such
Persons; and
 
(xii)           any other Disposition by the MLP or the Issuer or their
Restricted Subsidiaries provided that at the time of such Disposition, (i) no
Default shall exist or would result from such Disposition and (ii) the book
value of the property being Disposed of, together with the book value of all
other property disposed of in reliance on this paragraph (xii) during the fiscal
year in which such Disposition occurs, shall not exceed 10% of Consolidated Net
Tangible Assets as of  the most recent Quarter-End Date for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b).
 
(b)           Notwithstanding the foregoing, the parties agree that the Issuer
shall not Dispose of any Equity Interest in WIC, and WIC shall continue to be a
Wholly Owned Subsidiary of the Issuer, either directly or through intermediate
Wholly Owned Restricted Subsidiaries of the Issuer.
 
10.6   Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           (i) each of the Issuer or a Restricted Subsidiary may make
Restricted Payments to the MLP, the Issuer or any other Restricted Subsidiary,
and (ii) any non-Wholly Owned Restricted Subsidiary may make Restricted Payments
to any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
 
(b)           so long as no Default which would become an Event of Default under
paragraphs (f) or (g) of Section 11 or an Event of Default shall have occurred
and be continuing or would result therefrom, the MLP may make distributions; and
 
(c)           so long as no Default which would become an Event of Default under
paragraphs (f) or (g) of Section 11 or an Event of Default shall have occurred
and be continuing or would result therefrom, the MLP may purchase, redeem or
otherwise acquire Equity Interests issued by it.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
10.7   Change in Nature of Business.
 
Engage in any line of business other than gathering, transporting, processing
and storing natural gas or other hydrocarbons or any businesses reasonably
related or incidental thereto.
 
10.8   Transactions with Affiliates.
 
Sell, lease or otherwise transfer any property to, or purchase, lease or
otherwise acquire any property from, or otherwise engage in any other
transaction with, any Affiliate of the MLP, whether or not in the ordinary
course of business, except (a) transactions on terms no less favorable to such
Person as would be obtainable by such Person at the time in a comparable
arm’s-length transaction or series of transactions with a person other than an
Affiliate of the MLP, (b) transactions among the MLP, the Issuer and the
Restricted Subsidiaries (other than the GP LLCs), (c) transactions described in
the Information Document and MLP's SEC Form 10-K for the year ended December 31,
2010, and (d) transactions the value of which are de minimis in relation to the
assets, liabilities or revenues of the MLP, the Issuer or the applicable
Restricted Subsidiary engaging in such transaction.
 
10.9   Burdensome Agreements.
 
Directly or indirectly, enter into or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition on (a) the
ability of the MLP, the Issuer or any Subsidiary Guarantor to create or permit
to exist any Lien on any of its property or (b) the ability of the Issuer or any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
MLP, the Issuer or any Restricted Subsidiary or to guaranty Indebtedness of the
MLP, the Issuer or any Restricted Subsidiary or to otherwise transfer assets to
or invest in the MLP, the Issuer or any Restricted Subsidiary (any such
prohibition, restriction or imposition of condition of the type described in the
forgoing clauses (a) or (b) is herein called a “Burdensome Restriction”);
provided, that:
 
(1)           clauses (a) and (b) of this Section shall not apply to
restrictions and conditions imposed by law or by this Agreement;
 
(2)           clauses (a) and (b) of this Section shall not apply to
restrictions and conditions existing on the date of this Agreement and
identified on Schedule 10.9 or any extension, refinancing or renewal thereof on
market terms and conditions, provided that the terms of any Burdensome
Restriction contained in such extension, refinancing or renewal is no more
restrictive than the Burdensome Restrictions being extended, refinanced or
renewed;
 
(3)           clauses (a) and (b) of this Section shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder;
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(4)           clause (a) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
securing such Indebtedness;
 
(5)           clause (a) of this Section shall not apply to customary provisions
in leases and other contracts entered into in the ordinary course of business
restricting the assignment thereof;
 
(6)           clauses (a) and (b) of this Section shall not apply to
Indebtedness issued by the Issuer or a Restricted Subsidiary that is otherwise
permitted hereunder on market-clearing terms, provided that the Burdensome
Restrictions so imposed are not any more restrictive than those applicable to
the MLP or the Issuer or a Restricted Subsidiary pursuant to this Agreement; and
 
(7)           the foregoing clause (a) of this Section shall not apply to the
receivables and related assets owned by a Restricted Subsidiary whose only
activities are to purchase receivables from the MLP or a Restricted Subsidiary
and resell such receivables, in each case pursuant to an Alternate Program.
 
10.10   Amendment to Organization Documents.
 
Amend any of its Organization Documents in any manner that could reasonably be
expected to adversely and materially affect the rights of the holders of the
Notes or their ability to enforce any provisions of this Agreement or that could
reasonably be expected to have a Material Adverse Effect.
 
10.11   Use of Proceeds.  
 
Use the proceeds of the Notes, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
10.12   Leverage Ratio.
 
(a)           Permit the Leverage Ratio of the MLP or the Leverage Ratio of the
Issuer to exceed 5.50 to 1.00 as of any Quarter-End Date;
 
(b)           Permit the Leverage Ratio of WIC (so long as it is a “Borrower”
under the Credit Agreement) or any Restricted Subsidiary that becomes an
“Additional Borrower” under the Credit Agreement to exceed 5.00 to 1.00 as of
any Quarter-End Date.
 
10.13   Interest Charges Coverage Ratio.
 
Permit the Interest Charges Coverage Ratio of the MLP or the Interest Charges
Coverage Ratio of the Issuer to be less than 1.50 to 1.00 as of any Quarter-End
Date.
 
10.14   Unrestricted Subsidiaries.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(a)           Permit any Regulated Unrestricted Subsidiary to incur Indebtedness
if at the time of incurring such Indebtedness and after giving effect thereto,
the Leverage Ratio of such Regulated Unrestricted Subsidiary, determined on a
pro forma basis as of the most recent Quarter-End Date for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b), as
applicable, exceeds 5.50 to 1.00.
 
(b)           Permit any Unrestricted Subsidiary to hold, directly or
indirectly, any Equity Interest in, or any Indebtedness of, the MLP, the Issuer,
any Restricted Subsidiary, CIG or SNG.
 
(c)           Permit the MLP, the Issuer or any Restricted Subsidiary to,
guarantee or otherwise become liable in respect of any Indebtedness or other
obligations of, grant any Lien on any of its property to secure any Indebtedness
or other obligation of, or provide any other form of credit support to, any
Unrestricted Subsidiary, unless in each case these are Non-Recourse.
 
(d)           Permit any Unrestricted Subsidiary to engage directly or
indirectly in any business or conduct any operations except as permitted under
Section 10.7.
 
(e)           The Issuer may designate one or more Restricted Subsidiaries of
the Issuer as Unrestricted Subsidiaries, provided that (i) all Investments made
in such Subsidiary at the time of such designation (treating such Investments as
having been made on the date of such designation) shall be permitted under
Section 10.2, (ii) after giving effect to such designation, the MLP, the Issuer
and any Restricted Subsidiary that owns Equity Interests in such Subsidiary are
in compliance with the provisions of Section 10, including Section 10.1, and are
in pro forma compliance with Section 10.3, Section 10.12, and Section 10.13,
(iii) no Default or Event of Default shall exist or result from such
designation, and (iv) the MLP has provided to the holders of the Notes a
Responsible Officer’s certificate to the effect that each of the foregoing
conditions have been satisfied.
 
(f)           The Issuer may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary, provided that such designation may be made only if at the
time of such designation and after giving effect thereto, (i) if such
Unrestricted Subsidiary has outstanding Indebtedness, it would be permitted to
incur such Indebtedness pursuant to Section 10.3 on the date of designation,
(ii) after giving effect to such designation, the MLP and the Issuer shall be in
pro forma compliance with Section 10.12 and Section 10.13, (iii) the
representations and warranties herein that are applicable to Restricted
Subsidiaries shall be true and correct with respect to such Subsidiary, (iv) no
Default or Event of Default shall exist or result from such designation, and (v)
the MLP has provided to the holders of the Notes a Responsible Officer’s
certificate to the effect that each of the foregoing conditions have been
satisfied.
 
10.15   Swap Contracts.
 
Enter into or permit to exist any obligations under Swap Contracts other than
Swap Contracts entered into by such Person in the ordinary course of business
for the purpose of mitigating risks associated with liabilities, commitments,
investments, assets or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view.”
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
11.    EVENTS OF DEFAULT.
 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a) the Issuer defaults in the payment of (i) any principal when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise or (ii) any interest or LIBOR Breakage Amount, if
any, on any Note for more than five (5) Business Days after the same becomes due
and payable; or
 
(b) the Issuer or the MLP defaults in the performance of or compliance with any
term contained in Section 7.1(d), Section 9.5 (with respect to the Issuer, the
MLP or any Subsidiary Guarantor), Section 9.8 or Sections 10.1 through 10.15; or
 
(c) the Issuer or the MLP fails to perform any other covenant or agreement
contained herein (other than those referred to in paragraphs (a) or (b) of this
Section 11) and such failure continues for thirty (30) days; or
 
(d) any representation or warranty made in writing by or on behalf of the
Issuer, the MLP or any Subsidiary Guarantor or by any officer thereof or of any
Subsidiary Guarantor in this Agreement or the Subsidiary Guaranty or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or
 
(e) the General Partner, the MLP, the Issuer or any Restricted Subsidiary:
 
(i)           fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, required repurchase or redemption or
otherwise) in respect of any Indebtedness or Guaranty (other than Indebtedness
hereunder) having an aggregate outstanding principal amount of more than
$50,000,000, or


(ii)           fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event (other
than an exercise of voluntary prepayment or voluntary purchase option or
analogous right or any issuance or Disposition of Equity Interests or other
assets, or an incurrence or issuance of Indebtedness or other obligations,
giving rise to a repayment or prepayment obligation in respect of such
Indebtedness if such repayment or prepayment is paid when due) occurs, the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guaranty (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), prior to its stated maturity,
or such Guaranty to become payable or cash collateral in respect thereof to be
demanded, or


EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(iii)           fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, required repurchase or
redemption or otherwise) in respect of Recourse Equity Contribution Obligations
having an aggregate outstanding principal amount of more than $50,000,000; or


(f) the MLP, the Issuer, the General Partner, or any Restricted Subsidiary (if
such Restricted Subsidiary has total assets in excess of $50,000,000) (any of
the foregoing, a “Material Related Party”) shall (i) generally not pay its debts
as such debts become due; or (ii) admit in writing its inability to pay its
debts generally; or (iii) make a general assignment for the benefit of
creditors; or (A) any proceeding shall be instituted or consented to by any
Material Related Party seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or (B) any
such proceeding shall have been instituted against any Material Related Party
and either such proceeding shall not be stayed or dismissed for 60 consecutive
days or any of the actions referred to above sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or (C) any Material Related Party shall take
any corporate action to authorize any of the actions set forth above in this
paragraph (f); or
 
(g) a final judgment or judgments for the payment of money aggregating more than
$50,000,000 (net of insurance coverage which is reasonably expected to be paid
by the insurer and as to which the insurer has not denied coverage) are rendered
against one or more of the MLP, the Issuer and any Restricted Subsidiary, which
judgments are not, within 45 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 45 days after the expiration
of such stay; or
 
(h) (1) any Termination Event with respect to a Plan shall have occurred and, 30
days after notice thereof shall have been given to the MLP by a holder, such
Termination Event shall still exist; or (2) the MLP or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan; or (3) the MLP or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization, or is insolvent or is being
terminated, within the meaning of Title IV of ERISA; or (4) any Person shall
engage in a “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses (1)
through (4) above, such event or condition, together with all other such events
or conditions, if any, would result in an aggregate liability of the MLP or any
ERISA Affiliate that would have a Material Adverse Effect; or
 
(i) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA shall give rise to a Material Adverse Effect; or
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(j) any Subsidiary Guaranty ceases to be in full force and effect (except as
provided in Section 1.3(c)) for any reason, including by reason of (i) its being
declared to be null and void in whole or in material part by a court or other
Governmental Authority having jurisdiction or (ii) the validity or
enforceability thereof being contested by the Issuer or any Subsidiary Guarantor
or any of them renouncing any of the same or denying that it has any or further
liability thereunder; or
 
(k) the Parent Guaranty ceases to be in full force and effect (except as
provided in Section 1.3(c)) for any reason, including by reason of (i) its being
declared to be null and void in whole or in material part by a court or other
Governmental Authority having jurisdiction or (ii) the validity or
enforceability thereof being contested by the Issuer or the MLP or any of them
renouncing any of the same or denying that it has any or further liability
thereunder.
 
12.    REMEDIES ON DEFAULT, ETC.
 
12.1   Acceleration.
 
(a) If an Event of Default described in paragraph (f) of Section 11 (other than
an Event of Default described in clause (i) of paragraph (f) or described in
clause (iii)(C) of paragraph (f) by virtue of the fact that such paragraph
encompasses clause (i) of paragraph (f)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.
 
(b) If any other Event of Default has occurred and is continuing, holders of
more than 50% in principal amount of the Notes at the time outstanding may at
any time at its or their option, by notice or notices to the Issuer, declare all
the Notes then outstanding to be immediately due and payable.
 
(c) If any Event of Default described in paragraph (a) of Section 11 has
occurred and is continuing, the holder or holders of not less than $50,000,000
in principal amount of the Notes at the time outstanding affected by such Event
of Default may at any time, at its or their option, by notice or notices to the
Issuer, declare all the Notes held by it or them to be immediately due and
payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) any applicable LIBOR Breakage Amount, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a LIBOR Breakage Amount, by the Issuer in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
12.2   Other Remedies.
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
 
12.3   Rescission.
 
At any time after any Notes have been declared due and payable pursuant to
paragraph (b) or (c) of Section 12.1, the holders of more than 50% in principal
amount of the Notes then outstanding, by written notice to the Issuer, may
rescind and annul any such declaration and its consequences if (a) the Issuer
has paid all overdue interest on the Notes, all principal of and any LIBOR
Breakage Amount on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
any LIBOR Breakage Amount and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) neither the
Issuer nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.
 
12.4   No Waivers or Election of Remedies, Expenses, etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note or the Subsidiary Guaranty
or the Parent Guaranty upon any holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.  Without limiting the
obligations of the Issuer under Section 15, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
 
13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
 
13.1   Registration of Notes.
 
The Issuer shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Issuer shall not be affected
by any notice or knowledge to the contrary.  The Issuer shall give to any holder
of a Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
13.2   Transfer and Exchange of Notes.
 
Upon surrender of any Note at the principal executive office of the Issuer for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Issuer shall execute and deliver
within ten (10) days, at the Issuer’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Note specified for the Notes of such series, if any.  Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon.  The Issuer may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000.
 
13.3   Replacement of Notes.
 
Upon receipt by the Issuer of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
 
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least US$50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
 
(b) in the case of mutilation, upon surrender and cancellation thereof,
 
the Issuer at its own expense shall execute and deliver within ten (10) days, in
lieu thereof, a new Note of the same series, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.


EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
14.    PAYMENTS ON NOTES.
 
14.1   Place of Payment.
 
Subject to Section 14.2, payments of principal, LIBOR Breakage Amount, if any,
and interest becoming due and payable on the Notes shall be made in Houston,
Texas at the principal office of the Purchaser in such jurisdiction.  The Issuer
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Issuer in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.
 
14.2   Home Office Payment.
 
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Issuer will pay all sums becoming due on such Note for principal,
LIBOR Breakage Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at the principal executive office or other place
of payment most recently designated by the Issuer pursuant to Section
14.1.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes pursuant to Section 13.2.  The Issuer will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
 
15.     EXPENSES, ETC.
 
15.1   Transaction Expenses.
 
Whether or not the transactions contemplated hereby are consummated, the Issuer
will pay (a) all reasonable costs and expenses (including reasonable attorneys’
fees of one special counsel for the Purchasers and, if reasonably required,
local or other counsel) incurred by the Purchaser and each other holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), (b) all reasonable
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement or the Notes, or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the Notes, or by reason of
being a holder of any Note, (c) all reasonable costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Issuer or any Subsidiary thereof or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes, and (d) all reasonable costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information, and all subsequent annual and interim filings of documents and
financial information related to this Agreement, with the Securities Valuation
Office of the National Association of Insurance Commissioners or any successor
organization succeeding to the authority thereof.  The Issuer will pay and will
save each Purchaser  and each other holder of a Note harmless from, all claims
in respect of any fees, costs or expenses if any, of brokers and finders (other
than those, if any, retained by any Purchaser or other holder in connection with
its purchase of the Notes).
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
15.2   Survival.
 
The obligations of the Issuer under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
 
16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note through the payment or prepayment in full thereof, and may be relied
upon by any subsequent holder of a Note, regardless of any investigation made at
any time by or on behalf of such Purchaser or any other holder of a Note.  All
statements contained in any certificate or other instrument delivered by or on
behalf of the Issuer pursuant to this Agreement shall be deemed representations
and warranties of the Issuer under this Agreement.  Subject to the preceding
sentence, this Agreement and the Notes embody the entire agreement and
understanding between each Purchaser and the Issuer and supersede all prior
agreements and understandings relating to the subject matter hereof.
 
17.     AMENDMENT AND WAIVER.
 
17.1   Requirements.
 
This Agreement, the Notes, the Subsidiary Guaranty and the Parent Guaranty may
be amended, and the observance of any term hereof or thereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Issuer (and each Subsidiary Guarantor party thereto, in the case
of any Subsidiary Guaranty, and the MLP, in the case of the Parent Guaranty) and
the Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to any Purchaser unless consented to by
such Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the LIBOR Breakage Amount on, the Notes, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend any of
Sections 8, 11(a), 12, 17 or 20.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
17.2   [Reserved].
 
17.3   Binding Effect, etc.
 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Issuer and the MLP without regard to whether
such Note has been marked to indicate such amendment or waiver.  No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon.  No course of dealing between the Issuer or the
MLP and the holder of any Note or any delay in exercising any rights hereunder
or under any Note shall operate as a waiver of any rights of any holder of such
Note.  As used herein, the term “Agreement” and references thereto shall mean
this Note Purchase Agreement, dated as of [___________], 2011, as it may from
time to time be amended or supplemented.
 
17.4   Notes held by Issuer, etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Issuer or any of its
Subsidiaries shall be deemed not to be outstanding.
 
18.     NOTICES.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid) or
(b)  by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:
 
(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Issuer in
writing,
 
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Issuer in writing, or
 
(iii) if to the Issuer or the MLP, at the address set forth at the beginning
hereof to the attention of the treasurer, or at such other address as the Issuer
shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.


EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
19.     REPRODUCTION OF DOCUMENTS.
 
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, microfilm, microcard, miniature photographic or other similar
process and such Purchaser may destroy any original document so
reproduced.  Each of the Issuer and the MLP agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Issuer, the MLP or any holder of a Note from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
20.     CONFIDENTIAL INFORMATION.
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Issuer and the MLP
and its Subsidiaries in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Issuer, the MLP or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Issuer, the
MLP or such Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offer to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(v) any Person from which it offers to purchase any security of the Issuer or
the MLP (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the National Association of Insurance Commissioners or any
similar organization, or any Rating Agency that requires access to information
about its investment portfolio or (viii) any other Person to which such delivery
or disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent it has may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this Section
20 as though it were a party to this Agreement.  On reasonable request by the
Issuer in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Issuer and the MLP
embodying the provisions of this Section 20.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
21.     SUBSTITUTION OF PURCHASER.
 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Issuer, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Issuer of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.
 
22.     MISCELLANEOUS.
 
22.1   Successors and Assigns.
 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
 
22.2   Jurisdiction and Process; Waiver of Jury Trial.
 
(a) Each of the Issuer and the MLP irrevocably submits to the non-exclusive
jurisdiction of any New York or federal court sitting in New York City, Borough
of Manhattan, over any suit, action or proceeding arising out of or relating
solely to this Agreement or the Notes.  To the fullest extent permitted by
applicable law, each of the Issuer and the MLP irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(b) Each of the Issuer and the MLP agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.2(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.
 
(c) Each of the Issuer and the MLP consents to process being served in any suit,
action or proceeding solely of the nature referred to in Section 22.2(a) by
mailing a copy thereof by registered or certified or priority mail, postage
prepaid, return receipt requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 18, to it.  Each of the Issuer and
the MLP agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(d) Nothing in this Section 22.2 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Issuer or
the MLP in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
(e) THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
 
22.3   Payments Due on Non-Business Days.
 
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.5 that any optional prepayment
specify a Business Day as the date fixed for such prepayment), any payment of
principal of or LIBOR Breakage Amount or interest on any Note that is due on a
date other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
 
EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
22.4   Severability.
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
22.5   Construction.
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
22.6    Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
22.7   Governing Law.
 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
 
22.8   GAAP.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements,
except as otherwise specifically prescribed herein.


EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
(b)           Changes in GAAP.  Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the MLP notifies
the holders that the MLP requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of or calculation of compliance with
such provision (or if the Required Holders notify the MLP that the Required
Holders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 


[Signature page follows.]


EXHIBIT C
 
 

--------------------------------------------------------------------------------

 


If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Issuer,
whereupon the foregoing shall become a binding agreement among you, the Issuer
and the MLP.
 
 
 
 

 
Very truly yours,
 
 
ISSUER:
                           
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
                            By:        Name:        Title:            

 

 
 
 
                           
EL PASO PIPELINE PARTNERS, L.P.


By:  El Paso Pipeline GP Company L.L.C., its
        general partner
                            By:        Name:        Title:            

 
        


EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
 
 
This Agreement is accepted and
agreed to as of the date hereof.


PURCHASER:


EL PASO CORPORATION
               By:       Name:       Title:          

 





EXHIBIT C
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


INFORMATION RELATING TO PURCHASERS
 
Name and Address of Purchaser:
El Paso Corporation
1001 Louisiana Street
Houston, Texas 77002



Principal Amount of Notes to be Purchased:   $[587],000,000




(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
         
Account Name:  El Paso Corporation
Account No.:  [040-2173]
         
[Mellon Bank
Pittsburgh, PA
ABA No. 043000261]
 
         
Each such wire transfer shall set forth the name of the Issuer, a reference to
"Floating Rate Senior Notes, due 2012" and the due date and application (as
among principal, interest, and LIBOR Breakage Amount, as applicable) of the
payment being made.
       
(2)
Address for all notices relating to payments:
         
El Paso Corporation
1001 Louisiana Street
Houston, Texas 77002
         
Attention:  John J. Hopper
   
Telephone:  (713) 420-2490
 
 

 


EXHIBIT C
Schedule A
 
 

--------------------------------------------------------------------------------

 
 
 
 
(3)
Address for all other communications and notices:
         
El Paso Corporation
1001 Louisiana Street
Houston, Texas 77002
         
Attention:  John J. Hopper
   
Telephone:  (713) 420-2490
 
 
 
(4)
Address for Delivery of Notes:
         
El Paso Corporation
1001 Louisiana Street
Houston, Texas 77002
         
Attention:  John J. Hopper
   
Telephone:  (713) 420-2490
 
 
 
(5)
Tax Identification No.: 76-0568816
       



EXHIBIT C
Schedule A
 
 

--------------------------------------------------------------------------------

 
SCHEDULE B


DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Acquisition” means the acquisition by the MLP, the Issuer or any Restricted
Subsidiary of (a) sufficient equity or voting interests of a Person to cause
such Person to become a Subsidiary or (b) all or substantially all of the assets
or operations, division or line of business of a Person.
 
“Adjusted Alternate Base Rate” means, Alternate Base Rate plus [200] basis
points.
 
“Adjusted LIBOR Rate” means LIBOR plus [300] basis points.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of:  (a) the rate of interest which is established from time to time by Bank of
America, N.A. as its “prime rate” or “base rate” in effect, such rate to be
adjusted automatically, without notice, as of the opening of business on the
effective date of any change in such rate (it being agreed that:  (i) such rate
is not necessarily the lowest rate of interest then available from Bank of
America, N.A. on fluctuating rate loans and (ii) such rate may be established by
Bank of America, N.A. by public announcement or otherwise) and (b) the Federal
Funds Rate in effect on such day plus one half of one percent (1/2 of 1%) per
annum.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Unless context requires
otherwise, all references herein to an “Affiliate” shall refer to an Affiliate
of the MLP.
 
“Agreement” is defined in Section 17.3.
 
“Alternate Program” of a Person means any program providing for the sale or
other Disposition of trade or other receivables and related assets entered into
by such Person on terms customary for such a financing transaction.
 
“Applicable Floating Rate” means (a) the Adjusted LIBOR Rate or (b) Adjusted
Alternate Base Rate, as selected by the Issuer for an Interest Period.  The
Issuer shall be deemed to have selected the Adjusted LIBOR Rate for each
Interest Period, unless the Issuer gives notice to the holders of the Notes, on
or prior to the second Business Day preceding such Interest Period, that either
(i) the Issuer selects the Adjusted Alternate Base Rate or (ii) the Adjusted
Alternate Base Rate must be utilized because adequate and reasonable means do
not exist for determining the Adjusted LIBOR Rate.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
“Burdensome Restriction” is defined in Section 10.9.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in Houston, Texas, or New York City are required or authorized
to be closed.
 
“Business Entity” means a partnership, limited partnership, limited liability
partnership, corporation (including a business trust), limited liability
company, unlimited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity.
 
“Change of Control” means an event or series of events by which:
 
(a)           EPC fails to own directly or indirectly more than 50% of the
Equity Interests of the General Partner and any other general partner of the MLP
which is entitled to vote for members of the board of directors or equivalent
governing body of the General Partner or such other general partner, in each
case on a fully-diluted basis; or
 
(b)           the MLP fails to own directly or indirectly 100% of the Equity
Interests of the Issuer.
 
“Change of Control Prepayment Event” is defined in Section 8.3(a).
 
“CIG” means Colorado Interstate Gas Company, a Delaware general partnership.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.2.
 
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated EBITDA” means, for any period, (x) for the MLP, the Issuer, or for
any Restricted Subsidiary, on a consolidated basis, an amount equal to
Consolidated Net Income for such Person and its Restricted Subsidiaries for such
period, and (y) for an Unrestricted Subsidiary, on a consolidated basis, an
amount equal to Consolidated Net Income for such Unrestricted Subsidiary and its
Subsidiaries
 
plus
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
(a)           the following to the extent deducted, or otherwise not included,
in calculating such Consolidated Net Income:
 
(i)           (A) interest expense and (B) charges in connection with the
payment, repayment redemption, defeasance, early retirement or refinancing of
any Indebtedness;
 
(ii)           income tax expense,
 
(iii)           depreciation and amortization expense
 
(iv)           losses from sales of assets outside the ordinary course of
business,
 
(v)           non-cash extraordinary items and non-cash impairment charges,
 
(vi)           non-recurring noncash charges;
 
(vii)           cash distributions actually received from Unrestricted
Subsidiaries, from Joint Venture Entities and from GP LLCs, provided that such
distributions are received within forty-five (45) days after the end of such
period (provided, however, that in calculating the Consolidated EBITDA of any
Person for any four-quarter period, the aggregate amount of cash distributions
from Unrestricted Subsidiaries and from Unregulated GP LLCs added to
Consolidated Net Income of such Person pursuant to this paragraph shall not
exceed 15% of Consolidated EBITDA of such Person for such period),
 
(viii)           the amount of insurance proceeds received or determined, in
accordance with GAAP, to be receivable, not to exceed the amounts by which
Consolidated EBITDA for such period or any prior period is or has been reduced
on account of the loss to which such insurance proceeds relate, and
 
(ix)           (A) unrealized losses in respect of derivatives resulting from
mark to market activity, and (B) cash received in respect of gains from
derivatives,
 
and minus
 
(b)           the following to the extent included in calculating such
Consolidated Net Income:
 
(i)           gains from sales of assets outside the ordinary course of
business,
 
(ii)           allowance for equity funds during construction as determined in
accordance with generally accepted regulatory accounting principles for Persons
subject to rate regulation by FERC,
 
(iii)           income from Unrestricted Subsidiaries, from Joint Venture
Entities and from GP LLCs,
 
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
(iv)           the amount of insurance proceeds received that exceed the amounts
by which Consolidated EBITDA for such period or any prior period is or has been
reduced on account of the loss to which such insurance proceeds relate,
 
(v)           cash payments during such period not deducted in the determination
of Consolidated Net Income on account of charges or reserves taken in a prior
period, and
 
(vi)           (A) unrealized gains in respect of derivatives resulting from
mark to market activity, and (B) cash paid in respect of realized losses on
derivatives;
 
provided, that, Consolidated Net Income of a Person and the expenses and other
items of such Person described in clauses (a) and (b) above shall be adjusted
with respect to the portion of Consolidated Net Income and the portion of
expenses and other items which are attributable to such Person’s Subsidiaries
that are not Wholly Owned Subsidiaries, so that Consolidated Net Income and the
expenses and other items described in clauses (a) and (b) above reflect only
such Person’s pro rata ownership interest in such Subsidiaries;
 
Consolidated EBITDA for a Person for a consecutive four (4) quarter period shall
be calculated after giving effect, on a pro forma basis, to Acquisitions and
Dispositions made by such Person or its Restricted Subsidiaries during such
period (and subsequent to such period and on or before the date of incurrence of
the Indebtedness giving rise to the need to calculate the Leverage Ratio) as if
such Acquisitions or Dispositions occurred on the first day of the period; and,
at such Person’s option, Consolidated EBITDA for such Person shall be calculated
by giving effect to Material Project EBITDA Adjustments, subject to the
limitations on such adjustments set forth in subsection (c) of the definition
thereof.
 
“Consolidated Indebtedness” means, as of any date of determination, (a) for the
MLP, the Issuer or for a Restricted Subsidiary, on a consolidated basis, without
duplication, all Indebtedness of such Person and its Restricted Subsidiaries,
and (b) for an Unrestricted Subsidiary, on a consolidated basis, without
duplication, all Indebtedness of such Person and its Subsidiaries, in the case
of clauses (a) and (b), other than Hybrid Securities.  Notwithstanding the
foregoing, such Indebtedness of a non-Wholly Owned Subsidiary of a Person shall
be included in Consolidated Indebtedness of such Person only to the extent of
such Person’s proportional interest therein, unless such Indebtedness is
recourse to such Person, in which case the full amount of such Indebtedness that
is recourse to such Person shall be included in the calculation of Consolidated
Indebtedness.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
“Consolidated L/C Exposure” means, as of any date of determination,
 
(a) for the MLP, for the Issuer or for a Restricted Subsidiary, on a
consolidated basis, without duplication, (i) the undrawn amount of all letters
of credit issued for the account of such Person and its Restricted Subsidiaries
(or for which such Person or any of its Restricted Subsidiaries is otherwise
liable to reimburse drawings thereunder), and (ii) all payment obligations of
such Person and its Restricted Subsidiaries arising under letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments to
the extent such payment obligations do not constitute Indebtedness by reason of
the five (5) Business Day “grace” period set forth in paragraph (b)(ii) of the
definition of Indebtedness, and
 
(b) for an Unrestricted Subsidiary, on a consolidated basis, without
duplication, (i) the undrawn amount of all letters of credit issued for the
account of such Person and its Subsidiaries (or for which such Person or any of
its Subsidiaries is otherwise liable to reimburse drawings thereunder), and (ii)
all payment obligations of such Person and its Subsidiaries arising under
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments to the extent such payment obligations do not constitute
Indebtedness by reason of the five (5) Business Day “grace” period set forth in
paragraph (b)(ii) of the definition of Indebtedness.
 
“Consolidated Net Income” means, for any period, (x) for the MLP, for the Issuer
or for a Restricted Subsidiary, on a consolidated basis, without duplication,
all net income of such Person and its Restricted Subsidiaries, and (y) for an
Unrestricted Subsidiary, on a consolidated basis, without duplication, all net
income of such Person and its Subsidiaries on a consolidated basis.
 
“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the MLP, the Issuer and the Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on the consolidated balance sheet of the MLP, the
Issuer and the Restricted Subsidiaries, prepared in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agreement” means the Credit Agreement, dated as of November 21, 2007, by
and among the Issuer and WIC, as Borrowers, the MLP, as the Parent Guarantor,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
and the other Lenders party thereto, as amended, modified, refinanced or
replaced in whole or in part.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the MLP’s
non-credit-enhanced, senior unsecured long-term debt; provided that, in the
event the ratings are different (i) if three ratings are available, either (a)
the majority rating will govern, if two ratings are the same, or (b) the middle
rating will govern, if all three ratings differ, (ii) if only two ratings are
available, the higher rating will govern, unless there is more than one level
between the ratings and then the level one below the higher rating will apply,
and (iii) if only one rating is available, such available rating will govern.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
“Default Rate” means that rate of interest that is 2% per annum above the rate
stated in clause (a) of the first paragraph of the respective Notes.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Equity
Interests or other assets by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 
“Electronic Delivery” is defined in Section 7.1.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, regulating or
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP, the Issuer or any Restricted Subsidiary
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“EPC” means El Paso Corporation, a Delaware corporation.
 
“Equity Contribution Obligations” has the meaning set forth in paragraph
(a)(iii) of the definition of “Non-Recourse”.
 
“Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the equity securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued from time
to time thereunder.
 
“ERISA Affiliate” means any Person who is a member of the MLP’s controlled group
within the meaning of Section 4001(a)(14)(A) of ERISA.


EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Indebtedness” is defined in Section 10.3(a)(iv).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such date shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions.
 
“FERC” means the Federal Energy Regulatory Commission and any successor federal
regulatory agency.
 
“Financing Vehicle” is defined in the definition of “Hybrid Securities”.
 
“Fitch” means Fitch Ratings, Inc. and any successor thereto.
 
“Floating Interest Payment Date” means the last day of each March, June,
September and December in each year.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“General Partner” means El Paso Pipeline GP Company, L.L.C., a Delaware limited
liability company, or any successor thereto as sole general partner of the MLP.
 
“Governmental Authority” means
 
(a)           the government of the United States of America or any State or
other political subdivision thereof, or
 
(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“GP LLC” means a limited liability company or a corporation that is a Restricted
Subsidiary of the MLP, is validly existing and in good standing under the laws
of its organization, and holds a general partnership interest in a partnership.
 
“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness of the payment of such Indebtedness, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.
 
“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case above to the extent regulated
pursuant to any Environmental Law.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1.
 
“Hybrid Securities” means any trust preferred securities or deferrable interest
subordinated debt issued by the MLP or a Financing Vehicle with a maturity of at
least 20 years, which provides for the optional or mandatory deferral of
interest or distributions at the option of the issuer thereof, provided that
neither the Issuer nor any Restricted Subsidiary shall Guaranty payment of any
portion thereof.  “Financing Vehicle” means a business trust, limited liability
company, limited partnership or similar entity (i) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more Wholly Owned Subsidiaries) at all
times by the MLP, (ii) that has been formed for the sole purpose of issuing
trust preferred securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
MLP and (B) payments made from time to time on such subordinated debt.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           (i) the amount available to be drawn under letters of credit
issued for the account of such Person (or for which such Person is otherwise
liable to reimburse drawings thereunder), if such letters of credit support
Indebtedness of another Person, (ii) to the extent not paid on or prior to the
fifth Business Day after the due date therefor, all payment obligations of such
Person arising under letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
 
(c)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(d)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(e)           capital leases and Synthetic Lease Obligations;
 
(f)           Receivables Financing Indebtedness;
 
(g)           the greater of the voluntary or involuntary liquidation value of,
plus any accrued and unpaid dividends on, any preferred Equity Interests of such
Person redeemable at the option of the holder thereof; and
 
(h)           all Guaranties of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person other than a GP LLC
shall include the Indebtedness of any partnership in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
 
“Information Document” is defined in Section 5.3.
 
“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of more than $2,000,000 in aggregate principal amount of the Notes at the
time outstanding, and (c) any bank, trust company, savings and loan association
or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Interest Charges” means, with respect to any Person for any period, all
interest expense of such Person and its Subsidiaries deducted in determining
Consolidated Net Income for such period.
 
“Interest Charges Coverage Ratio” means with respect to any Person as of any
date of determination, the ratio of (a) Consolidated EBITDA of such Person for
the period of four (4) fiscal quarters ending on such date of determination (or,
if such date of determination is not a Quarter-End Date, for the most recent
Quarter-End Date for which financial statements have been delivered pursuant to
Section 7.1(a) or Section 7.1(b)) to (b) Interest Charges of such Person for
such four (4) quarter period.  
 
“Interest Period” means, with respect to the Notes, each period commencing on
the date of the Closing or thereafter commencing on a Floating Interest Payment
Date and continuing up to, but not including, the next Floating Interest Payment
Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person.  For purposes of covenant
compliance, the amount of any Investment shall be the net amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
“Investment Grade Rating” means a Debt Rating of BBB- or higher by S&P or Fitch
or Baa3 or higher from Moody’s, or their respective equivalents for the time
being.
 
“Investment Grade Rating Date” means the date that the MLP receives a Debt
Rating from each of S&P, Fitch and Moody’s and either (a) all such Debt Ratings
are Investment Grade Ratings, or (b) one such Debt Rating is an Investment Grade
Rating and the other two Debt Ratings are not less than BB+ in the case of S&P
and Fitch and Ba1 in the case of Moody’s.
 
“Issuer Notice” is defined in Section 8.3(b).
 
“Issuer” means El Paso Pipeline Partners Operating Company, L.L.C.
 
“Joint Venture Entity” means any Person (other than a Subsidiary) in which the
MLP or the Issuer (including ownership through any of their Subsidiaries) owns
Equity Interests representing less than 100% of the total outstanding Equity
Interests of such Person.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” means with respect to any Person as of any date of
determination, the ratio of (a) Consolidated Indebtedness of such Person as of
such date to (b) Consolidated EBITDA of such Person for the period of four (4)
fiscal quarters ending on such date of determination (or, if such date of
determination is not a Quarter-End Date, for the most recent Quarter-End Date
for which financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b)).  The amount of Recourse Equity Contribution Obligations shall
be added to Consolidated Indebtedness, and prior to the Investment Grade Rating
Date, Consolidated L/C Exposure shall be added to Consolidated Indebtedness.
 
“LIBOR” means, for any Interest Period, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or, if
not so published, by another commercially available source providing quotations
of BBA LIBOR as designated by the Required Holders from time to time) at
approximately 11:00 a.m. London time two (2) Business Days prior to the
commencement of such Interest Period for Dollar deposits (for delivery on the
first day of such Interest Period) with a three (3) month term.
 
“LIBOR Breakage Amount” means any loss, cost or expense (other than loss of
margin) reasonably incurred by any holder of a Note as a result of any payment
or prepayment of any Note on a day other than a regularly scheduled Floating
Interest Payment Date for such Note or at the scheduled maturity (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise), and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it or from fees payable to terminate the deposits from which such
funds were obtained.  Each holder shall determine the LIBOR Breakage Amount with
respect to the principal amount of its Notes then being paid or prepaid (or
required to be paid or prepaid) by written notice to the Issuer setting forth
such determination in reasonable detail not less than two (2) Business Days
prior to the date of such prepayment.  Each such determination shall be
conclusive absent manifest error.
 
“Lien” means any mortgage, lien, security interest or other charge or
encumbrance, any financing lease having substantially the same economic effect
as any of the foregoing, any assignment of the right to receive income, or any
other type of preferential arrangement.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the MLP, the Issuer and its
Restricted Subsidiaries taken as a whole.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the MLP, the Issuer and the
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the any Purchaser under this Agreement or its Notes, or
of the ability of the MLP, the Issuer, and the Subsidiary Guarantors, if any,
taken as a whole to perform their obligations under this Agreement, the Parent
Guaranty, the Subsidiary Guaranties, and the Notes; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
MLP or the Issuer of this Agreement, the Notes, any Subsidiary Guaranty or the
Parent Guaranty.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Material Project” means any capital construction or expansion project of the
MLP, the Issuer or the Restricted Subsidiaries, the aggregate capital cost or
budgeted capital cost of which, in each case, including capital costs expended
prior to the acquisition of any such project by the MLP, the Issuer or the
Restricted Subsidiaries, as the case may be, exceeds $20,000,000.00.
 
“Material Project EBITDA Adjustments” means, with respect to each Material
Project:
 
(a)           for any period of four (4) consecutive fiscal quarters ending on
or prior to the last day of the fiscal quarter in which the Commercial Operation
Date of such Material Project occurs, a percentage (based on the then-current
completion percentage of such Material Project) of an amount determined by the
MLP or the Issuer as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such proposed amount to be
calculated by the MLP or the Issuer in good faith and in a commercially
reasonable manner based on multi-year customer contracts relating to such
Material Project, the creditworthiness of the other parties to such contracts,
projected revenues from such contracts, capital costs and expenses, scheduled
Commercial Operation Date, commodity price assumptions and other factors deemed
appropriate by the MLP or the Issuer) which may, at the MLP’s or the Issuer’s
option, be added to Consolidated EBITDA for the fiscal quarter in which
construction or expansion of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date as reflected in the Responsible Officer’s Certificate delivered
pursuant to clause (c)(i) of this definition then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after the actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the actual period of delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv)
longer than 270 days, 75%; and (v) longer than 365 days, 100%; and
 
(b)           for each period of four (4) consecutive fiscal quarters ending on
the last day of the first, second and third fiscal quarters following the fiscal
quarter during which the Commercial Operation Date occurs, an amount equal to
the projected Consolidated EBITDA attributable to the Material Project for the
balance of the four (4) fiscal quarter period following the fiscal quarter
during which the Commercial Operation Date occurs, may, at the Issuer’s option,
be added to Consolidated EBITDA for such period (net of any actual Consolidated
EBITDA attributable to the Material Project).
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing:
 
(i)           except for Material Project EBITDA Adjustments that are reflected
in the certificate delivered pursuant to Section 4.14, no such additions shall
be allowed with respect to any Material Project unless the Issuer shall have
delivered to the holders of the Notes a certificate of a Responsible Officer of
the Issuer certifying as to the scheduled Commercial Operation Date of such
Material Project and the projected Consolidated EBITDA attributable to such
Material Project, together with a reasonably detailed explanation of the basis
therefor and such other information and documentation as the holders of the
Notes may reasonably request,
 
(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 25% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments or any
adjustments for Acquisitions or Dispositions pursuant to the definition of
Consolidated EBITDA), and
 
(iii) no Material Project EBITDA Adjustments may be made in any period without
the consent of the Required Holders if, after giving effect to such adjustments,
the Leverage Ratio of the MLP or the Issuer would exceed 4.50 to 1.00.
 
“MLP” means El Paso Pipeline Partners, L.P., a Delaware limited partnership.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the MLP or an ERISA Affiliate is making or accruing
an obligation to make contributions, or has within any of the preceding five
plan years made or accrued an obligation to make contributions and in respect of
which the MLP or an ERISA Affiliate has any liability (contingent or otherwise),
such plan being maintained pursuant to one or more collective bargaining
agreements.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (a) is maintained for employees of the MLP or an
ERISA Affiliate and at least one Person other than the MLP and its ERISA
Affiliates, or (b) was so maintained and in respect of which the MLP or an ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.
 
“Negative Rating Event” is defined in Section 8.3(a).
 
“Net Cash Proceeds” means with respect to the incurrence or issuance after the
date of this Agreement by the Issuer or the MLP to any Person of any
Indebtedness (other than revolving Indebtedness committed to the Issuer or the
MLP), the excess of:
 
(a)           the gross cash proceeds received by the Issuer or the MLP from
such incurrence or issuance, over
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
(b)           all reasonable and customary underwriting commissions and legal,
investment banking, brokerage and accounting and other professional fees, sales
commissions and disbursements actually incurred in connection with such sale or
issuance which have not been paid to Affiliates of the Issuer in connection
therewith.
 
“Notes” is defined in Section 1.
 
“Non-Recourse” means, with respect to any Unrestricted Subsidiary and the
Indebtedness and other obligations of such Unrestricted Subsidiary:
 
(a)           None of the MLP, the Issuer or any Restricted Subsidiary
guarantees or is otherwise liable in respect of, grants a Lien on any of its
assets to secure, or provides credit support of any kind, for the Indebtedness
or other obligations of such Unrestricted Subsidiary other than:
 
(i)           a pledge of the Equity Interests in, or Indebtedness or other
obligations of, such Unrestricted Subsidiary or one or more other Unrestricted
Subsidiaries, to secure Project Financing of such Unrestricted Subsidiary or of
its Unrestricted Subsidiaries or to secure Equity Contribution Obligations,
 
(ii)           liability for reimbursement obligations (and incidental
obligations such as payment of interest on unreimbursed drawings and letter of
credit fees) in respect of letters of credit issued for the benefit of
Unrestricted Subsidiaries, provided that no such letter of credit shall be
issued to support Indebtedness of an Unrestricted Subsidiary (for the avoidance
of doubt, no such letter of credit may be issued to support obligations to fund
a debt service reserve account),
 
(iii)           equity contribution obligations in connection with a Project
Financing to the extent the equity contributed is permitted under Section 10.2
at the time of the entry into the equity contribution agreement and at the time
of the making of each equity contribution (such equity contribution obligations
are herein called “Equity Contribution Obligations”), provided that none of the
MLP, the Issuer nor any Restricted Subsidiary shall enter into any agreement
containing Recourse Equity Contribution Obligations unless at the time of
entering into such agreement and after giving effect thereto (x) the MLP shall
be in pro forma compliance with Section 10.12 and Section 10.13 determined as of
the most recent Quarter-End Date for which financial statement have been
delivered pursuant to Section 7.1(a) or Section 7.1(b) and (y) the MLP, the
Issuer and the Restricted Subsidiary entering into such agreement would be
permitted to incur Indebtedness at such time in an amount equal to such Recourse
Equity Contribution Obligation,
 
(iv)           guarantees of the Unrestricted Subsidiary's performance of the
acquisition, improvement, installation, design, engineering, construction,
development and operation of all or any portion of the project that is financed
by a Project Financing, provided that the aggregate liability (including
contingent liability) of the MLP, the Issuer and the Restricted Subsidiaries
under all such guarantees shall not exceed $50,000,000 in the aggregate at any
time; and provided further that no such guaranty shall be a Guaranty of
Indebtedness (for the avoidance of doubt, a guarantee of obligations in respect
of a debt service reserve shall be deemed a Guaranty of Indebtedness for
purposes of the definition of Non-Recourse);  and further for the avoidance of
doubt, this paragraph (iv) shall not be deemed to prohibit the MLP, the Issuer
or a Restricted Subsidiary from providing development, operations and
maintenance services to an Unrestricted Subsidiary on an arms-length basis in
the ordinary course of business in compliance with Section 10.8, and
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
(b)           In the case of an Unrestricted Subsidiary, no default on the
Indebtedness or other obligations of such Unrestricted Subsidiary (including any
rights that the holders of the Indebtedness or other obligations may have to
take enforcement action against an Unrestricted Subsidiary) would permit upon
notice, lapse of time or both any holder of Indebtedness of the MLP, the Issuer
or any of the Restricted Subsidiaries to declare a default on such Indebtedness
of the MLP, the Issuer or any of the Restricted Subsidiaries or cause the
payment of such Indebtedness of the MLP, the Issuer or any of the Restricted
Subsidiaries to be accelerated or payable prior to its stated maturity.
 
“Non-U.S./Canadian Person” means any Person that is organized under the laws of
a jurisdiction other than the United States, Canada or any state, province or
other political subdivision thereof.
 
“Officer’s Certificate” means a certificate of a Responsible Officer or of any
other officer of the General Partner whose responsibilities extend to the
subject matter of such certificate.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Parent Guaranty” is defined in Section 1.3(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Person” means any natural person, Business Entity, or Governmental Authority.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Project Financing” means any Indebtedness incurred to finance or refinance the
acquisition, improvement, installation, design, engineering, construction,
development, completion or operation of all or any portion of any project.
 
“Proposed Prepayment Date” is defined in Section 8.3(b).
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Quarter-End Date” means the last day of each fiscal quarter.
 
“Rated Securities” means (a) the Notes, if at any time and for so long as they
shall have a rating from a Rating Agency, and (b) any other unsecured
Indebtedness of the MLP or the Issuer (which does not have the benefit of a
guaranty from any Person other than the MLP or the Issuer and any such Person
that at such time also guarantees the obligations of the Issuer under this
Agreement and the Notes) which (i) has a remaining maturity of at least the
lesser of five (5) years or the remaining period of maturity of the Notes then
outstanding and (ii) is rated by a Rating Agency.
 
“Rating Agency” means S&P, Fitch or Moody’s or any of their respective rating
agency subsidiaries and their successors.
 
“Rating Downgrade” shall be deemed to have occurred in respect of a Change of
Control if, within 120 days from and including the date on which such Change of
Control occurs, the rating assigned to the Rated Securities by any Rating Agency
(whether provided at the invitation of the MLP or the Issuer or of such Rating
Agency’s own volition) which is current immediately before the time the Change
of Control occurs (i) if Investment Grade, is either lowered by such Rating
Agency such that it is no longer Investment Grade or withdrawn and not replaced
by an Investment Grade Rating of another Rating Agency or (ii) if below
Investment Grade, is not raised to Investment Grade by such Rating Agency or
withdrawn and not replaced by and Investment Grade Rating of another Rating
Agency.
 
“Receivables Financing Indebtedness”  means (i) the unrecovered investment of
the purchasers (or the transferees) of the receivables and other assets
transferred pursuant to an Alternate Program, and (ii) any other payment,
recourse, repurchase, hold harmless, indemnity or similar obligation of a Person
or any of its Subsidiaries in respect of assets transferred or payments made in
respect thereof, other than limited recourse provisions that are customary for
transactions of such type and do not have the effect of limiting the loss or
credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred.
 
“Recourse Equity Contribution Obligations” means Equity Contribution Obligations
other than those that are non-recourse to the MLP, the Issuer and the Restricted
Subsidiaries.  For purposes of this definition Equity Contribution Obligations
shall be considered non-recourse if there is no recourse against the MLP, the
Issuer or any Restricted Subsidiary of any kind for payment or performance,
provided that such obligations may be secured by a Lien on Equity Interests in,
or Indebtedness or other obligations of, an Unrestricted Subsidiary as described
in paragraph (a)(i) of the definition of “Non-Recourse”.  The amount of Recourse
Equity Contribution Obligations of the MLP, the Issuer or a Restricted
Subsidiary means the aggregate amount of equity contributions that the MLP, the
Issuer or such Restricted Subsidiary is obligated to make but has not yet made,
whether or not such obligation is contingent upon the occurrence of future
events or conditions.
 
“Refinancing Indebtedness” is defined in Section 10.3(a)(iv).
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Regulated” means subject to regulation by FERC.
 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Issuer or any of its Affiliates).
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of the MLP, the General Partner, the
Issuer, or any Subsidiary Guarantor.
 
“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
 
“Restricted Subsidiaries” means all of the MLP’s Subsidiaries, other than the
Issuer and any Unrestricted Subsidiaries.
 
“SEC” means the Securities and Exchange Commission.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Senior Indebtedness” means any Indebtedness of the Issuer other than any
Indebtedness that is in any manner subordinated in right of payment or security
in any respect to the Notes.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the MLP or an
ERISA Affiliate and no Person other than the MLP and its ERISA Affiliates or (b)
was so maintained and in respect of which the MLP or an ERISA Affiliate could
have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.
 
“SNG” means Southern Natural Gas Company, a Delaware general partnership.
 
“Subsidiary” of a Person means a Business Entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Business Entity.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the MLP (which shall include, for the avoidance of doubt, the Issuer).
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
 “Subsidiary Guarantor” means any Subsidiary of the MLP that executes and
delivers, or becomes a party to, the Subsidiary Guaranty.
 
“Subsidiary Guaranty” is defined in Section 1.3(a).
 
“Supplement” means any Supplement to this Agreement executed by the parties
hereto.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an event
described in Section 4062(e) of ERISA, or (b) the withdrawal of the MLP or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a “substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA
or the incurrence of liability by the MLP or any ERISA Affiliate under Section
4064 of ERISA upon the termination of a Multiple Employer Plan, or (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate a Plan by the PBGC under Section 4042 of ERISA, or
(e) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the
creation of a lien upon property or rights to property of the MLP  or any ERISA
Affiliate for failure to make a required payment to a Plan are satisfied, or (f)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan, pursuant to Section 307 of ERISA, or (g) the occurrence of any other
event or the existence of any other condition which would reasonably be expected
to result in the termination of, or the appointment of a trustee to administer,
any Plan under Section 4042 of ERISA.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
“Unregulated GP LLC” means a GP LLC that holds a general partnership interest in
a partnership that is not Regulated.
 
“Unregulated Restricted Subsidiary” means a Restricted Subsidiary that is not
Regulated.
 
“Unrestricted Subsidiary” means any Subsidiary of the MLP that is designated by
the MLP or the Issuer as an Unrestricted Subsidiary, but only if the following
conditions have been satisfied:
 
(a)           all Indebtedness and other obligations of such Subsidiary are
Non-Recourse to the Issuer, the MLP and its Restricted Subsidiaries;
 
(b)           except as permitted pursuant to Section 10.8, such Subsidiary is
not party to any agreement, contract, arrangement or understanding with the
Issuer, the MLP or any Restricted Subsidiary unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Issuer, the MLP or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the MLP;
 
(c)           such Subsidiary is a Person with respect to which none of the
Issuer, the MLP or any of the Restricted Subsidiaries has any direct or indirect
obligation (i) to subscribe for additional Equity Interests, except
Non-Recourse  equity contribution obligations in connection with a Project
Financing to the extent the equity contribution is permitted under Section 10.2
at the time of entry into the equity contribution agreement and at the time of
the making of each equity contribution, or (ii) to maintain or preserve such
Person’s financial condition, or, except to the extent such obligations are
Non-Recourse to the Issuer, the MLP and its Restricted Subsidiaries, to cause
such Person to achieve any specified levels of operating results;
 
(d)           such Subsidiary has not guaranteed or otherwise directly or
indirectly provided any credit support for any Indebtedness of the Issuer, the
MLP or any Restricted Subsidiary;
 
(e)           the Investments in such Person were permitted under Section 10.2
as of the time of the designation; and
 
(f)           none of the following may be designated as an Unrestricted
Subsidiary:  (i) the Issuer, WIC, or any GP LLC, and (ii) any Subsidiary owning
directly or indirectly any Investment in the Issuer, WIC, CIG, SNG, or any GP
LLC.
 
Any designation of a Subsidiary of the MLP as an Unrestricted Subsidiary will be
evidenced to the holders of the Notes by a certificate of an officer of the MLP
certifying that such designation complied with the preceding conditions and was
permitted by Section 10.14(e).  If, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements as an Unrestricted Subsidiary, it
will thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary of the MLP as of such date and, if such Indebtedness
is not permitted to be incurred as of such date pursuant to Section 10.3, the
MLP, and, if applicable, such Restricted Subsidiary, will be in default of such
covenant.
 
EXHIBIT C
Schedule B
 

--------------------------------------------------------------------------------

 
 
The MLP or the Issuer may at any time designate any Unrestricted Subsidiary to
be a Restricted Subsidiary pursuant to Section 10.14(f), provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the MLP of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (i) such Indebtedness
is permitted pursuant to Section 10.3; and (ii) no Default would be in existence
following such designation.
 
 “USA Patriot Act” means Public Law 107-56 of the United States of America,
United and Strengthening America by Providing Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001.
 
“WIC” means Wyoming Interstate Company, Ltd., a Colorado limited partnership.
 
“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more Subsidiaries) owned by such Person, excluding directors’
qualifying shares if applicable.
 
“Withdrawal Liability” has the meaning given such term under Part 1 of Subtitle
E of Title IV of ERISA.
 


EXHIBIT C
Schedule B
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.3


DISCLOSURE MATERIALS [UPDATE]




None.




EXHIBIT C
Schedule 5.3
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.4


SUBSIDIARIES, AFFILIATES, SENIOR OFFICERS AND MATERIAL EQUITY INVESTMENTS
[UPDATE]


MLP SUBSIDIARIES


Subsidiary
 
Jurisdiction of
Organization
 
Percentage of
Equity Interests Owned
El Paso Pipeline Partners Operating Company, L.L.C.
 
Delaware
 
100% owned by El Paso Pipeline Partners, L.P.
WIC Holdings Company, L.L.C.
 
Delaware
 
100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
El Paso Wyoming Gas Supply Company, L.L.C.
 
Delaware
 
100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
EPPP SNG GP Holdings L.L.C.
 
Delaware
 
100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
EPPP CIG GP Holdings, L.L.C.
 
Delaware
 
100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
Wyoming Interstate Company, Ltd.
 
Colorado
 
50% general partnership interest owned by WIC Holdings Company, L.L.C.;
50% limited partnership interest owned by El Paso Wyoming Gas Supply Company,
L.L.C.
Colorado Interstate Gas Company, general partnership
 
Delaware
 
58% general partner interest owned by EPPP CIG GP Holdings L.L.C.;
42% general partner interest owned by El Paso Noric Investments III, L.L.C.
El Paso Elba Express Company, L.L.C.
 
Delaware
 
51%
Elba Express Company, L.L.C.
 
Delaware
 
indirect 51%; 100% membership interest owned by El Paso Elba Express Company,
L.L.C.
Southern LNG Company, L.L.C. [confirm what happened to Southern LNG,
Inc.—appears to have been converted to this LLC, but not on 12/31/09 corporate
chart]
 
Delaware
 
51%

 
 

 
EXHIBIT C
Schedule 5.4
 

--------------------------------------------------------------------------------

 
 
MATERIAL EQUITY INVESTMENTS OF MLP AND THE ISSUER IN OTHER BUSINESS ENTITIES


 
 
Name of Investor
 
 
Name and Type of Business Entity
Jurisdiction of
Formation of
Business Entity
 
 
Extent of Investment
EPPP SNG GP Holdings L.L.C.;
El Paso SNG Holding Company, L.L.C.
Southern Natural Gas Company, general partnership
Delaware
[41]% general partner interest owned by EPPP SNG GP Holdings L.L.C.;
[59]% general partner interest owned by El Paso SNG Holding Company, L.L.C.





GENERAL PARTNER SENIOR OFFICERS [UPDATE]


Name
Title
James C. Yardley
President and Chief Executive Officer
Robert W. Baker
Executive Vice President and General Counsel
James J. Cleary
Senior Vice President
Norman G. Holmes
Senior Vice President
Daniel B. Martin
Senior Vice President
Katherine A. Murray
Senior Vice President
Susan B. Ortenstone
Senior Vice President
John R. Sult
Senior Vice President, Chief Financial Officer and Controller
John J. Hopper
Vice President and Treasurer
Marguerite Woung-Chapman
Vice President and Corporate Secretary





ISSUER SENIOR OFFICERS [UPDATE]


Name
Title
James C. Yardley
President and Chief Executive Officer
Robert W. Baker
Executive Vice President and General Counsel
James J. Cleary
Senior Vice President
Norman G. Holmes
Senior Vice President
Daniel B. Martin
Senior Vice President
Katherine A. Murray
Senior Vice President
Susan B. Ortenstone
Senior Vice President
John R. Sult
Senior Vice President, Chief Financial Officer and Controller
John J. Hopper
Vice President and Treasurer
Marguerite Woung-Chapman
Vice President and Corporate Secretary







EXHIBIT C
Schedule 5.4
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.5


FINANCIAL STATEMENTS


SEC Form 10-K for the year ended December 31, 2010.








EXHIBIT C
Schedule 5.5
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.15




EXISTING INDEBTEDNESS
[UPDATE]


A.INDEBTEDNESS OF THE MLP, THE ISSUER AND THEIR RESTRICTED SUBSIDIARIES AS OF
DECEMBER 31, 2010




Description of Indebtedness
Outstanding Balance
 
MLP and ISSUER:
 
Credit Agreement among Issuer, WIC, MLP and Bank of America, N.A.
 
 
 
Note Purchase Agreement dated as of September 30, 2008, among the Issuer, the
MLP and the Purchasers therein.
 
 
Note Purchase Agreement dated as of September 30, 2008, among the Issuer, the
MLP and the Purchasers therein.
 
Indenture dated as of March 30, 2010 between the Issuer and HSBC Bank USA,
National Association, as trustee
 
First Supplemental Indenture dated as of March 30, 2010 among the Issuer, the
MLP, and HSBC Bank USA, National Association, as trustee
 
 
 
$495,000,000 (includes Issuer's $210,000,000 Indebtedness and Guaranty of WIC's
$285,000,000 Indebtedness)
 
$175,000,000
 
 
 
$10,000,000
 
 
$425,000,000
WIC:
 
Credit Agreement among Issuer, WIC, MLP and Bank of America, N.A.
 
 
 
 
 
$285,000,000 (included in MLP and Issuer Indebtedness)
WIC:
 
Facilities Lease Agreement between WYCO Development LLC as Secured Party and WIC
as Debtor, dated as of December 1, 1999 (original amount of lease:  $12,018,616
and outstanding amount as of [May 31], 2010:  $___________).
 
 
 
$____________

 


EXHIBIT C
Schedule 5.15
 
 

--------------------------------------------------------------------------------

 
 
 
Elba Express:
 
Credit Agreement dated as of May 11, 2009 among Elba Express Company, L.L.C.,
Union Bank, N.A., as issuing bank, administrative agent, and collateral agent,
and the lenders party thereto
 
 
Term Loan:  $156,750,000
Revolving Loan:  $825,000
Debt Service Reserve Letter of Credit:  $7,425,000
 
Southern LNG Company, L.L.C.:[confirm what happened to Southern LNG, Inc.]
 
Note Purchase Agreement dated as of February 24, 2009 between Southern LNG, Inc.
and the Purchasers party thereto
 
 
$135,000,000



B.ADDITIONAL INDEBTEDNESS SUBSEQUENT TO DECEMBER 31, 2010


MLP and ISSUER:
 







EXHIBIT C
Schedule 5.15
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.18


ENVIRONMENTAL MATTERS [UPDATE]




None.




EXHIBIT C
Schedule 5.18
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.1


EXISTING LIENS [UPDATE]




Facilities Lease Agreement between WYCO Development LLC as Secured Party and WIC
as Debtor, dated as of December 1, 1999 (original amount of lease: $12,018,616
and outstanding amount as of August 31, 2008: $8,022,408).


Liens in connection with Credit Agreement dated as of May 11, 2009 among Elba
Express Company, L.L.C., Union Bank, N.A., as issuing bank, administrative
agent, and collateral agent, and the lenders party thereto




EXHIBIT C
Schedule 10.1
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.9


BURDENSOME AGREEMENTS
[UPDATE]


Credit Agreement dated as of November 21, 2007 among Issuer, WIC, MLP, Bank of
America, N.A. and the lenders party thereto.


Note Purchase Agreement dated as of September 30, 2008 among the Issuer, the MLP
and the Purchasers party thereto.


Note Purchase Agreement dated as of September 30, 2008 among the Issuer, the MLP
and the Purchasers party thereto.


Note Purchase Agreement dated as of February 24, 2009 between Southern LNG, Inc.
and the Purchasers party thereto.


Credit Agreement dated as of May 11, 2009 among Elba Express Company, L.L.C.,
Union Bank, N.A., as issuing bank, administrative agent, and collateral agent,
and the lenders party thereto


Indenture dated as of March 30, 2010 between the Issuer and HSBC Bank USA,
National Association, as trustee


First Supplemental Indenture dated as of March 30, 2010 among the Issuer, the
MLP, and HSBC Bank USA, National Association, as trustee




EXHIBIT C
Schedule 10.19
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.1




[FORM OF NOTE]


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM.


EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
FLOATING RATE SENIOR NOTE,
DUE ___________, 2012


No. [_____] [Date]
$[_______]


FOR VALUE RECEIVED, the undersigned, EL PASO PIPELINE PARTNERS OPERATING
COMPANY, L.L.C., a Delaware limited liability company (“Issuer”), promises to
pay to [_____________], or registered assigns, the principal sum of $[________]
on ___________, 2012, with interest (computed on the basis of a 360-day year and
actual days elapsed) (a) on the unpaid balance thereof at a floating rate equal
to the Applicable Floating Rate (as defined below) from the date hereof, payable
quarterly in arrears on the last day of March, June, September and December in
each year, commencing on [__________], 2011, until the principal hereof shall
have become due and payable (whether at maturity, on prepayment or otherwise),
and (b) to the extent permitted by applicable law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of LIBOR Breakage Amount (as defined below), payable
quarterly as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to 2% over the rate of
interest specified in clause (a) above.
 
As used in this Note, the following terms have the following meanings:
 
“Applicable Floating Rate” means (a) the Adjusted LIBOR Rate or (b) Adjusted
Alternate Base Rate, as selected by the Issuer for an Interest Period.  The
Issuer shall be deemed to have selected the Adjusted LIBOR Rate for each
Interest Period, unless the Issuer gives notice to the holders of the Notes, on
or prior to the second Business Day preceding such Interest Period, that either
(i) the Issuer selects the Adjusted Alternate Base Rate or (ii) the Adjusted
Alternate Base Rate must be utilized because adequate and reasonable means do
not exist for determining the Adjusted LIBOR Rate.
 
“Adjusted Alternate Base Rate” means Alternate Base Rate plus [200] basis
points.
 
“Adjusted LIBOR Rate” means LIBOR plus [300] basis points.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of:  (a) the rate of interest which is established from time to time by Bank of
America, N.A. as its “prime rate” or “base rate” in effect, such rate to be
adjusted automatically, without notice, as of the opening of business on the
effective date of any change in such rate (it being agreed that:  (i) such rate
is not necessarily the lowest rate of interest then available from Bank of
America, N.A. on fluctuating rate loans and (ii) such rate may be established by
Bank of America, N.A. by public announcement or otherwise) and (b) the Federal
Funds Rate in effect on such day plus one half of one percent (1/2 of 1%) per
annum.
 


EXHIBIT C
Exhibit 1.1
 
 

--------------------------------------------------------------------------------

 
 
 
“Floating Interest Payment Date” means the last day of each March, June,
September and December in each year.
 
“LIBOR” means, for any Interest Period, the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or, if
not so published, by another commercially available source providing quotations
of BBA LIBOR as designated by the Required Holders from time to time) at
approximately 11:00 a.m. London time two (2) Business Days prior to the
commencement of such Interest Period for Dollar deposits (for delivery on the
first day of such Interest Period) with a three (3) month term.
 
“LIBOR Breakage Amount” means any loss, cost or expense (other than loss of
margin) reasonably incurred by any holder of a Note as a result of any payment
or prepayment of any Note on a day other than a regularly scheduled Floating
Interest Payment Date for such Note or at the scheduled maturity (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise), and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it or from fees payable to terminate the deposits from which such
funds were obtained.  Each holder shall determine the LIBOR Breakage Amount with
respect to the principal amount of its Notes then being paid or prepaid (or
required to be paid or prepaid) by written notice to the Issuer setting forth
such determination in reasonable detail not less than two (2) Business Days
prior to the date of such prepayment.  Each such determination shall be
conclusive absent manifest error.
 
Payments of principal of, interest on and any LIBOR Breakage Amount with respect
to this Note are to be made in lawful money of the United States of America at
the principal office of the holder hereof in Houston, Texas or at such other
place as the Issuer shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Floating Rate Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of [___________],
2011 (as from time to time amended, the “Note Purchase Agreement”), among the
Issuer, the MLP, and the respective Purchasers named therein and is entitled to
the benefits thereof.  Any capitalized term used in this Note that are not
defined in this Note shall have the meaning set forth in the Note Purchase
Agreement.  Each holder of this Note will be deemed, by its acceptance hereof,
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement.
 
This Note has been registered with the Issuer and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Issuer may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Issuer will not be affected by any notice to the
contrary.


EXHIBIT C
Exhibit 1.1
 
 

--------------------------------------------------------------------------------

 
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement but
not otherwise.  This Note is subject to mandatory prepayment from the net cash
proceeds received by the Issuer or the MLP from any issuance of equity or debt
after the date of this Note calculated and payable in the manner set forth in
the Note Purchase Agreement.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable LIBOR Breakage
Amount) and with the effect provided in the Note Purchase Agreement.
 
Payment of the principal of, and interest and LIBOR Breakage Amount, if any, on
this Note, and all other amounts due under the Note Purchase Agreement, is
guaranteed pursuant to the terms of a Parent Guaranty dated as of
[____________], 2011 of the MLP as the parent of the Issuer, as amended or
supplemented from time to time.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
EL PASO PIPELINE PARTNERS
   OPERATING COMPANY, L.L.C.




By:                                                                      
Name:                                                                      
Title:                                                                      


EXHIBIT C
Exhibit 1.1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.3(a)


[FORM OF SUBSIDIARY GUARANTY]




THIS GUARANTY (this “Guaranty”) dated [_______], 20__ is made by the undersigned
(the “Guarantor”), in favor of the holders from time to time of the Notes
hereinafter referred to, including each purchaser named in the Note Purchase
Agreement hereinafter referred to, and their respective successors and assigns
(collectively, the “Holders” and each individually, a “Holder”).
 
W I T N E S S E T H:


WHEREAS, EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a Delaware limited
liability company (“Issuer”), and the Holders have entered into a Note Purchase
Agreement dated as of ________, 2011 (the Note Purchase Agreement as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms and in effect, the “Note Purchase Agreement”);
 
WHEREAS, the Note Purchase Agreement provides for the issuance by the Issuer of
$[587],000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);
 
WHEREAS, the Issuer directly or indirectly owns all or a substantial portion of
the issued and outstanding capital stock or membership interests, as the case
may be, of the Guarantor and, by virtue of such ownership and otherwise, such
Guarantor will derive substantial benefits from the purchase by the Holders of
the Issuer’s Notes; and
 
WHEREAS, pursuant to Section 9.7 of the Note Purchase Agreement, the Guarantor
is required to execute and deliver this Guaranty;
 
NOW, THEREFORE, in consideration of the premises and other benefits to the
Guarantor and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Guarantor makes this Guaranty as
follows:
 
SECTION 1.  Definitions.  Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.
 
SECTION 2.  Guaranty.  The Guarantor unconditionally and irrevocably guarantees
to the Holders the due, prompt and complete payment by the Issuer of the
principal of, breakage costs, if any, and interest on, and each other amount due
under, the Notes or the Note Purchase Agreement, when and as the same shall
become due and payable (whether at stated maturity or by required or optional
prepayment or by acceleration or otherwise) in accordance with the terms of the
Notes and the Note Purchase Agreement (the Notes and the Note Purchase Agreement
being sometimes hereinafter collectively referred to as the “Note Documents” and
the amounts payable by the Issuer under the Note Documents, and all other
monetary obligations of the Issuer thereunder (including any attorneys’ fees and
expenses), being sometimes collectively hereinafter referred to as the
“Obligations”).  This Guaranty is a guaranty of payment and not just of
collectability and is in no way conditioned or contingent upon any attempt to
collect from the Issuer or upon any other event, contingency or circumstance
whatsoever.  If for any reason whatsoever the Issuer shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, the Guarantor, without demand, presentment, protest or notice
of any kind, will forthwith pay or cause to be paid such amounts to the Holders
under the terms of such Note Documents, in lawful money of the United States, at
the place specified in the Note Purchase Agreement, or perform or comply with
the same or cause the same to be performed or complied with, together with
interest (to the extent provided for under such Note Documents) on any amount
due and owing from the Issuer.  The Guarantor, promptly after demand, will pay
to the Holders the reasonable costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel.  Notwithstanding the foregoing, the right of
recovery against the Guarantor under this Guaranty is limited to the extent it
is judicially determined with respect to any Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Guarantor shall be
liable under this Guaranty only for amounts aggregating up to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  Guarantor’s Obligations Unconditional.  The obligations of the
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of the Guarantor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim the Guarantor or any other person may have
against the Issuer or any other person, and to the full extent permitted by
applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor or the Issuer shall have any
knowledge or notice thereof), including:
 
(a)           any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;


(b)           any furnishing or acceptance of any security, or any release of
any security, for the Obligations, or the failure of any security or the failure
of any person to perfect any interest in any collateral;


(c)           any failure, omission or delay on the part of the Issuer to
conform or comply with any term of any of the Note Documents or any other
instrument or agreement referred to in paragraph (a) above, including, without
limitation, failure to give notice to any Guarantor of the occurrence of a
“Default” or an “Event of Default” under any Note Document;
 


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 

 
(d)           any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Issuer, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;


(e)           any failure, omission or delay on the part of any of the Holders
to enforce, assert or exercise any right, power or remedy conferred on such
Holder in this Guaranty, or any such failure, omission or delay on the part of
such Holder in connection with any Note Document, or any other action on the
part of such Holder;


(f)           any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to either of the Issuer, any other Guarantor or any other person or any
of their respective properties or creditors, or any action taken by any trustee
or receiver or by any court in any such proceeding;


(g)           any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
Note Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;


(h)           any merger or consolidation of either of the Issuer or any
Guarantor into or with any other Person, or any sale, lease or transfer of any
of the assets of the Issuer or any Guarantor to any other person;


(i)           any change in the ownership of any shares of capital stock of
either of the Issuer or any change in the corporate relationship between either
of the Issuer and any Guarantor, or any termination of such relationship;


(j)           any release or discharge, by operation of law, of any other
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty; or


(k)           any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense (other than the defense of payment) or discharge of the liabilities of a
guarantor or surety or which might otherwise limit recourse against any
Guarantor.
 


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 

 
SECTION 4.  Full Recourse Obligations.  The obligations of the Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it (subject to the last sentence of Section 2) to the full
extent of all its assets and properties.
 
SECTION 5.  Waiver.  The Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Issuer of any breach or default by
such Guarantor or the Issuer with respect to any of the Obligations or any other
notice that may be required, by statute, rule of law or otherwise, to preserve
any rights of the Holders against such Guarantor, (c) presentment to or demand
of payment from the Issuer or any Guarantor with respect to any amount due under
any Note Document or protest for nonpayment or dishonor, (d) any right to the
enforcement, assertion or exercise by any of the Holders of any right, power,
privilege or remedy conferred in the Note Purchase Agreement or any other Note
Document or otherwise, (e) any requirement of diligence on the part of any of
the Holders, (f) any requirement to exhaust any remedies or to mitigate the
damages resulting from any default under any Note Document, (g) any notice of
any sale, transfer or other disposition by any of the Holders of any right,
title to or interest in the Note Purchase Agreement or in any other Note
Document and (h) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release (other than a release of such
Guarantor herefrom pursuant to Section 1.3(c) of the Note Purchase Agreement) or
defense of a guarantor or surety (other than the defense of payment) or which
might otherwise limit recourse against such Guarantor.
 
SECTION 6.  Subrogation, Contribution, Reimbursement or Indemnity.  Until all
Obligations have been indefeasibly paid in full, the Guarantor agrees not to
take any action pursuant to any rights which may have arisen in connection with
this Guaranty to be subrogated to any of the rights (whether contractual, under
the United States Bankruptcy Code, as amended, including Section 509 thereof,
under common law or otherwise) of any of the Holders against the Issuer or
against any collateral security or guaranty or right of offset held by the
Holders for the payment of the Obligations. Until all Obligations have been
indefeasibly paid in full, the Guarantor agrees not to take any action pursuant
to any contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
the Issuer which may have arisen in connection with this Guaranty.  So long as
any Obligations remain outstanding, if any amount shall be paid by or on behalf
of the Issuer to any Guarantor on account of any of the rights waived in this
Section 6, such amount shall be held by such Guarantor in trust, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Holders (duly endorsed by such Guarantor to the
Holders, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Holders may determine.  The provisions of this
Section 6 shall survive the term of this Guaranty and the payment in full of the
Obligations.
 


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 
 
SECTION 7.  Effect of Bankruptcy Proceedings, etc.  This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by such Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Issuer
or any other person, or upon or as a result of the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to the
Issuer or other person or any substantial part of its property, or otherwise,
all as though such payment had not been made.  If an event permitting the
acceleration of the maturity of the principal amount of the Notes shall at any
time have occurred and be continuing, and such acceleration shall at such time
be prevented by reason of the pendency against the Issuer or any other person of
a case or proceeding under a bankruptcy or insolvency law, the Guarantor agrees
that, for purposes of this Guaranty and its obligations hereunder, the maturity
of the principal amount of the Notes and all other Obligations shall be deemed
to have been accelerated with the same effect as if any Holder had accelerated
the same in accordance with the terms of the Note Purchase Agreement or other
applicable Note Document, and such Guarantor shall forthwith pay such principal
amount, breakage costs, if any, and interest thereon and any other amounts
guaranteed hereunder without further notice or demand.
 
SECTION 8.  Term of Agreement.  This Guaranty and all guaranties, covenants and
agreements of the Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Obligations
shall be paid and performed in full and all of the agreements of such Guarantor
hereunder shall be duly paid and performed in full; provided that the Guarantor
shall be automatically and immediately released herefrom without any further act
by any Person as provided in Section 1.3(c) of the Note Purchase Agreement.
 
SECTION 9.  Representations and Warranties.  The Guarantor represents and
warrants to each Holder that:
 
(a)           it is a corporation, limited partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has the
corporate, limited partnership or limited liability company, as the case may be,
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged;


(b)           it has the corporate, limited partnership or limited liability
company, as the case may be, power and authority and the legal right to execute
and deliver, and to perform its obligations under, this Guaranty, and has taken
all necessary corporate, limited partnership or limited liability company, as
the case may be, action to authorize its execution, delivery and performance of
this Guaranty;


(c)           this Guaranty constitutes a legal, valid and binding obligation of
the Guarantor enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
 


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 
 
(d)           the execution, delivery and performance of this Guaranty will not
violate any provision of any requirement of law or material contractual
obligation of the Guarantor and will not result in or require the creation or
imposition of any Lien on any of the properties, revenues or assets of the
Guarantor pursuant to the provisions of any material contractual obligation of
the Guarantor or any requirement of law;


(e)           no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority is required as to the
Guarantor in connection with the execution, delivery or performance of this
Guaranty by the Guarantor or the validity or enforceability of this Guaranty;
and


(f)           the execution, delivery and performance of this Guaranty by the
Guarantor will not violate any provision of any order, judgment, writ, award or
decree of any court, arbitrator or Governmental Authority, domestic or foreign,
applicable to the Guarantor or of the certificate or articles of incorporation,
by-laws, certificate of formation, articles of organization or operating
agreement, as applicable, of the Guarantor or of any securities issued by the
Guarantor.


SECTION 10.  Notices.  All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid), addressed (a) if to the Issuer or any Holder at
the address or telecopy number set forth in the Note Purchase Agreement or
(b) if to the Guarantor, in care of the Issuer at the Issuer’s address or
telecopy number set forth in the Note Purchase Agreement, or in each case at
such other address or telecopy number as the Issuer, any Holder or the Guarantor
shall from time to time designate in writing to the other parties.  Any notice
so addressed shall be deemed to be given when actually received.
 
SECTION 11.  Survival.  All warranties, representations and covenants made by
the Guarantor herein or in any certificate or other instrument delivered by it
or on its behalf hereunder shall be considered to have been relied upon by the
Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders.  All statements in
any such certificate or other instrument shall constitute warranties and
representations by the Guarantor hereunder.
 
SECTION 12.  Jurisdiction and Process; Waiver of Jury Trial.
 
(a)           The Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York or federal court sitting in New York City, Borough
of Manhattan, over any suit, action or proceeding arising out of or relating
solely to this Agreement or the Notes.  To the fullest extent permitted by
applicable law, the Guarantor irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
 


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 
(b)           The Guarantor agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.2(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.


(c)           The Issuer consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 12(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it.  The Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.


(d)           Nothing in this Section 12 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.


(e)           THE GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


SECTION 13.  Miscellaneous.  Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, the Guarantor hereby waives any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect.  The terms of
this Guaranty shall be binding upon, and inure to the benefit of, the Guarantor
and the Holders and their respective successors and assigns.  No term or
provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Guarantor and each
Holder, except for a release and discharge of this Guaranty permitted by, and in
compliance with, Section 1.3(c) of the Note Purchase Agreement.  The section and
paragraph headings in this Guaranty are for convenience of reference only and
shall not modify, define, expand or limit any of the terms or provisions hereof,
and all references herein to numbered sections, unless otherwise indicated, are
to sections in this Guaranty.  This Guaranty shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
 


EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.
 


 

  [SUBSIDIARY GUARANTOR]  
 
By:                                                                                     
 
Name:
Title:
 

 



 




EXHIBIT C
Exhibit 1.3(a)
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.3(b)


[FORM OF PARENT GUARANTY]




THIS PARENT GUARANTY (this “Guaranty”) dated [____________], 2011 is made by EL
PASO PIPELINE PARTNERS, L.P., a Delaware limited partnership (“Guarantor”), in
favor of the holders from time to time of the Notes hereinafter referred to,
including each purchaser named in the Note Purchase Agreement hereinafter
referred to, and their respective successors and assigns (collectively, the
“Holders” and each individually, a “Holder”).
 
W I T N E S S E T H:


WHEREAS, EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a Delaware limited
liability company (“Issuer”), and the Holders have entered into a Note Purchase
Agreement dated as of ____________, 2011 (the Note Purchase Agreement as
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms and in effect, the “Note Purchase Agreement”);
 
WHEREAS, the Note Purchase Agreement provides for the issuance by the Issuer of
$[587],000,000 aggregate principal amount of Notes (as defined in the Note
Purchase Agreement);
 
WHEREAS, Guarantor directly or indirectly owns all of the issued and outstanding
membership interests or partnership interests, as the case may be, of the Issuer
and, by virtue of such ownership and otherwise, Guarantor will derive
substantial benefits from the purchase by the Holders of the Issuer’s Notes;
 
WHEREAS, it is a condition precedent to the obligation of the Holders to
purchase the Notes that Guarantor shall have executed and delivered this
Guaranty to the Holders; and
 
WHEREAS, Guarantor desires to execute and deliver this Guaranty to satisfy the
conditions described in the preceding paragraph;
 
NOW, THEREFORE, in consideration of the premises and other benefits to Guarantor
and for other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, Guarantor makes this Guaranty as follows:
 
SECTION 1.  Definitions.  Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.
 
SECTION 2.  Guaranty.  Guarantor unconditionally and irrevocably guarantees to
the Holders the due, prompt and complete payment by the Issuer of the principal
of, breakage costs, if any, and interest on, and each other amount due under,
the Notes or the Note Purchase Agreement, when and as the same shall become due
and payable (whether at stated maturity or by required or optional prepayment or
by acceleration or otherwise) in accordance with the terms of the Notes and the
Note Purchase Agreement (the Notes and the Note Purchase Agreement being
sometimes hereinafter collectively referred to as the “Note Documents” and the
amounts payable by the Issuer under the Note Documents, and all other monetary
obligations of the Issuer thereunder (including any attorneys’ fees and
expenses), being sometimes collectively hereinafter referred to as the
“Obligations”).  This Guaranty is a guaranty of payment and not just of
collectability and is in no way conditioned or contingent upon any attempt to
collect from the Issuer or upon any other event, contingency or circumstance
whatsoever.  If for any reason whatsoever the Issuer shall fail


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 
 
 
 
or be unable duly, punctually and fully to pay such amounts as and when the same
shall become due and payable, Guarantor, without demand, presentment, protest or
notice of any kind, will forthwith pay or cause to be paid such amounts to the
Holders under the terms of such Note Documents, in lawful money of the United
States, at the place specified in the Note Purchase Agreement, or perform or
comply with the same or cause the same to be performed or complied with,
together with interest (to the extent provided for under such Note Documents) on
any amount due and owing from the Issuer.  Guarantor, promptly after demand,
will pay to the Holders the reasonable costs and expenses of collecting such
amounts or otherwise enforcing this Guaranty, including, without limitation, the
reasonable fees and expenses of counsel.  Notwithstanding the foregoing, the
right of recovery against Guarantor under this Guaranty is limited to the extent
it is judicially determined with respect to Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case Guarantor shall be liable
under this Guaranty only for amounts aggregating up to the largest amount that
would not render Guarantor’s obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any state law.
 
SECTION 3.  Guarantor’s Obligations Unconditional.  The obligations of Guarantor
under this Guaranty shall be primary, absolute and unconditional obligations of
Guarantor, shall not be subject to any counterclaim, set-off, deduction,
diminution, abatement, recoupment, suspension, deferment, reduction or defense
based upon any claim Guarantor or any other person may have against the Issuer
or any other person, and to the full extent permitted by applicable law shall
remain in full force and effect without regard to, and shall not be released,
discharged or in any way affected by, any circumstance or condition whatsoever
(whether or not Guarantor or the Issuer shall have any knowledge or notice
thereof), including:
 
(a)           any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;


(b)           any furnishing or acceptance of any security, or any release of
any security, for the Obligations, or the failure of any security or the failure
of any person to perfect any interest in any collateral;


(c)           any failure, omission or delay on the part of the Issuer to
conform or comply with any term of any of the Note Documents or any other
instrument or agreement referred to in paragraph (a) above, including, without
limitation, failure to give notice to Guarantor of the occurrence of a “Default”
or an “Event of Default” under any Note Document;


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 
(d)           any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph (a)
above or any obligation or liability of the Issuer, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;


(e)           any failure, omission or delay on the part of any of the Holders
to enforce, assert or exercise any right, power or remedy conferred on such
Holder in this Guaranty, or any such failure, omission or delay on the part of
such Holder in connection with any Note Document, or any other action on the
part of such Holder;


(f)           any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to either of the Issuer, any other guarantor or any other person or any
of their respective properties or creditors, or any action taken by any trustee
or receiver or by any court in any such proceeding;


(g)           any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
Note Documents or any other agreement or instrument referred to in paragraph (a)
above or any term hereof;


(h)           any merger or consolidation of either of the Issuer or Guarantor
into or with any other Person, or any sale, lease or transfer of any of the
assets of the Issuer or Guarantor to any other person;


(i)           any change in the ownership of any shares of capital stock of
either of the Issuer or any change in the corporate relationship between either
of the Issuer and Guarantor, or any termination of such relationship;


(j)           any release or discharge, by operation of law, of any other
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in any other guaranty; or


(k)           any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense (other than the defense of payment) or discharge of the liabilities of a
guarantor or surety or which might otherwise limit recourse against Guarantor.


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 

SECTION 4.  Full Recourse Obligations.  The obligations of Guarantor set forth
herein constitute the full recourse obligations of Guarantor enforceable against
it (subject to the last sentence of Section 2) to the full extent of all its
assets and properties.
 
SECTION 5.  Waiver.  Guarantor unconditionally waives, to the extent permitted
by applicable law, (a) notice of any of the matters referred to in Section 3,
(b) notice to Guarantor of the incurrence of any of the Obligations, notice to
Guarantor or the Issuer of any breach or default by Guarantor or the Issuer with
respect to any of the Obligations or any other notice that may be required, by
statute, rule of law or otherwise, to preserve any rights of the Holders against
Guarantor, (c) presentment to or demand of payment from the Issuer or Guarantor
with respect to any amount due under any Note Document or protest for nonpayment
or dishonor, (d) any right to the enforcement, assertion or exercise by any of
the Holders of any right, power, privilege or remedy conferred in the Note
Purchase Agreement or any other Note Document or otherwise, (e) any requirement
of diligence on the part of any of the Holders, (f) any requirement to exhaust
any remedies or to mitigate the damages resulting from any default under any
Note Document, (g) any notice of any sale, transfer or other disposition by any
of the Holders of any right, title to or interest in the Note Purchase Agreement
or in any other Note Document and (h) any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release (other than a
release of Guarantor herefrom pursuant to Section 1.3(c) of the Note Purchase
Agreement) or defense of a guarantor or surety (other than the defense of
payment) or which might otherwise limit recourse against Guarantor.
 
SECTION 6.  Subrogation, Contribution, Reimbursement or Indemnity.  Until all
Obligations have been indefeasibly paid in full, Guarantor agrees not to take
any action pursuant to any rights which may have arisen in connection with this
Guaranty to be subrogated to any of the rights (whether contractual, under the
United States Bankruptcy Code, as amended, including Section 509 thereof, under
common law or otherwise) of any of the Holders against the Issuer or against any
collateral security or guaranty or right of offset held by the Holders for the
payment of the Obligations. Until all Obligations have been indefeasibly paid in
full, Guarantor agrees not to take any action pursuant to any contractual,
common law, statutory or other rights of reimbursement, contribution,
exoneration or indemnity (or any similar right) from or against the Issuer which
may have arisen in connection with this Guaranty.  So long as any Obligations
remain outstanding, if any amount shall be paid by or on behalf of the Issuer to
Guarantor on account of any of the rights waived in this Section 6, such amount
shall be held by Guarantor in trust, segregated from other funds of Guarantor,
and shall, forthwith upon receipt by Guarantor, be turned over to the Holders
(duly endorsed by Guarantor to the Holders, if required), to be applied against
the Obligations, whether matured or unmatured, in such order as the Holders may
determine.  The provisions of this Section 6 shall survive the term of this
Guaranty and the payment in full of the Obligations.


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 
SECTION 7.  Effect of Bankruptcy Proceedings, etc.  This Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, if at any
time payment, in whole or in part, of any of the sums due to any of the Holders
pursuant to the terms of the Note Purchase Agreement or any other Note Document
is rescinded or must otherwise be restored or returned by such Holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of either of
the Issuer or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to either of the Issuer or other person or any substantial part of its property,
or otherwise, all as though such payment had not been made.  If an event
permitting the acceleration of the maturity of the principal amount of the Notes
shall at any time have occurred and be continuing, and such acceleration shall
at such time be prevented by reason of the pendency against the Issuer or any
other person of a case or proceeding under a bankruptcy or insolvency law,
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and Guarantor shall
forthwith pay such principal amount, breakage costs, if any, and interest
thereon and any other amounts guaranteed hereunder without further notice or
demand.
 
SECTION 8.  Term of Agreement.  This Guaranty and all guaranties, covenants and
agreements of Guarantor contained herein shall continue in full force and effect
and shall not be discharged until such time as all of the Obligations shall be
paid and performed in full and all of the agreements of Guarantor hereunder
shall be duly paid and performed in full; provided that Guarantor shall be
automatically and immediately released herefrom without any further act by any
Person as provided in Section 1.3(c) of the Note Purchase Agreement.
 
SECTION 9.  RESERVED.
 
SECTION 10.  Notices.  All notices and communications provided for hereunder
shall be in writing and sent (a) by facsimile if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid), addressed (a) if to the Issuer or any Holder at
the address or telecopy number set forth in the Note Purchase Agreement or
(b) if to Guarantor, in care of the Issuer at the Issuer’ address or telecopy
number set forth in the Note Purchase Agreement, or in each case at such other
address or telecopy number as the Issuer, any Holder or Guarantor shall from
time to time designate in writing to the other parties.  Any notice so addressed
shall be deemed to be given when actually received.
 
SECTION 11.  Survival.  All warranties, representations and covenants made by
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf hereunder shall be considered to have been relied upon by the Holders
and shall survive the execution and delivery of this Guaranty, regardless of any
investigation made by any of the Holders.  All statements in any such
certificate or other instrument shall constitute warranties and representations
by Guarantor hereunder.
 
SECTION 12.  Jurisdiction and Process; Waiver of Jury Trial.


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 
(a)           Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York or federal court sitting in New York City, Borough of Manhattan,
over any suit, action or proceeding arising out of or relating solely to this
Agreement or the Notes.  To the fullest extent permitted by applicable law,
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


(b)           Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.2(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.


(c)           The Issuer consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 12(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it.  Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.


(d)           Nothing in this Section 12 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.


(e)           GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 

SECTION 13.  Miscellaneous.  Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by applicable law, Guarantor hereby waives any provision of law that renders any
provisions hereof prohibited or unenforceable in any respect.  The terms of this
Guaranty shall be binding upon, and inure to the benefit of, Guarantor and the
Holders and their respective successors and assigns.  No term or provision of
this Guaranty may be changed, waived, discharged or terminated orally, but only
by an instrument in writing signed by Guarantor and each Holder, except for a
release and discharge of this Guaranty permitted by, and in compliance with,
Section 1.3(c) of the Note Purchase Agreement.  The section and paragraph
headings in this Guaranty are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof, and all
references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty.  This Guaranty shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
 


EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the day and year first above written.
 


EL PASO PIPELINE PARTNERS, L.P.


By:  El Paso Pipeline GP Company L.L.C., its general
        partner




By:                                                                                     
Name:                                                                                     
Title:                                                                                     




EXHIBIT C
Exhibit 1.3(b)
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 4.4




FORM OF OPINIONS OF COUNSEL
TO THE ISSUER AND THE MLP






A. General Counsel Opinion


[Opinion of General Counsel to Issuer]


[LETTERHEAD OF EL PASO PIPELINE GP COMPANY, LLC]
______________, 2011


The Purchasers under the
Note Purchase Agreement
 
 
Re: Note Purchase Agreement for El Paso Pipeline Partners Operating Company,
L.L.C.

 


Ladies/Gentlemen:
 
This opinion letter is furnished to you in connection with the Note Purchase
Agreement, dated as [___________], 2011 (the "Note Purchase Agreement"), among
E1 Paso Pipeline Partners Operating Company, LLC, a Delaware limited liability
company (the "Issuer"), El Paso Pipeline Partners, L.P., a Delaware limited
partnership (the "MLP", together with the Issuer, the "Opinion Parties"), and
the Purchasers party thereto from time to time ("Purchasers").  Unless the
context otherwise requires, all capitalized terms used but not defined herein
have the meanings assigned to such terms in the Note Purchase Agreement.
 
I am the Executive Vice President and General Counsel of El Paso Pipeline GP
Company, L.L.C., a Delaware limited liability company (the "GP"), the general
partner of MLP and I, or attorneys under my supervision and direction, have
acted as counsel for GP and the Opinion Parties in connection with the
preparation, execution and delivery of the Note Purchase Agreement and the other
Opinion Documents (hereinafter defined).
 
In that connection, I, or attorneys under my supervision and direction, have
examined:
 
(1)  
an executed counterpart of the Note Purchase Agreement;

 
(2)  
an executed counterpart of the Parent Guaranty;

 
(3)  
executed counterparts of the Notes (together with the Note Purchase Agreement
and Parent Guaranty, the "Opinion Documents");

 
(4)  
(a) true and correct copies of the certificate of formation and the certificate
of limited partnership, and the limited partnership agreement and the limited
liability company agreement, as amended to date, of each Opinion Party, as the
case may be, and (b) a copy of the certificate of good standing of each Opinion
Party, dated as of a recent date, issued by the Secretary of State of the State
of Delaware; and

 

EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
 
 
(5)  
other documents furnished to me by the Opinion Parties pursuant to or in
connection with the Opinion Documents.

 
I, or attorneys under my supervision and direction, have also examined the
originals, or copies, certified or otherwise identified to our satisfaction, of
the agreements, instruments and other documents, and all of the orders, writs,
judgments, awards, injunctions and decrees, which affect or purport to affect
each Opinion Party's ability to enter into and to perform its obligations under
the Opinion Documents. In addition, I, or attorneys under my supervision and
direction, have examined the originals, or copies certified or otherwise
identified to our satisfaction, of such other corporate records of the Opinion
Parties, certificates of public officials and of officers of the Opinion
Parties, and such other agreements, instruments and other documents, as I have
deemed necessary or appropriate as a basis for the opinions hereinafter
expressed. In all such examinations, I, or such attorneys under my supervision
and direction, have assumed the legal capacity of all natural persons executing
agreements and documents, the genuineness of all signatures on original,
certified or reproduction copies of agreements and documents of all parties
(other than, with respect to the Opinion Documents, the Opinion Parties), the
authenticity of original and certified documents and the conformity to original
or certified copies of all copies submitted to such attorneys or me as conformed
or reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assumed the accuracy of,
representations and warranties contained in the Opinion Documents and
certificates and oral or written statements and other information of or from
public officials, officers and/or representatives of the Opinion Parties and
others.
 
The opinions expressed below are limited to the federal laws of the United
States and, to the extent relevant hereto, the Delaware Limited Liability
Company Act and the Delaware Limited Partnership Act, each as currently in
effect.  I assume no obligation to supplement this opinion if any applicable
laws change after the date hereof or if I become aware of any facts that might
change the opinions expressed herein after the date hereof.
 
Based on the foregoing and upon such investigation as I, or attorneys under my
supervision and direction, have deemed necessary, and subject to the
limitations, qualifications and assumptions set forth herein, I am of the
following opinion:
 
(1)  
Each Opinion Party (i) is a limited partnership or limited liability company, as
the case may be, duly formed and validly existing in good standing under the
laws of the State of Delaware and (ii) possesses all the limited partnership or
limited liability company powers, as the case may be, to execute, deliver and
perform the Opinion Documents to which it is a party and, in the case of the
Issuer, to issue and sell the Notes.

 
(2)  
The execution, delivery, and performance by each Opinion Party of each Opinion
Document to which it is a party:

 
(a)  
are within the each Opinion Party 's limited partnership or limited liability
company powers, as the case may be, and have been duly authorized by all
necessary limited partnership or limited liability company action of or by the
Opinion Parties;



EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
(b)  
do not and will not contravene the Opinion Party's certificate of formation or
certificate of limited partnership and limited partnership or limited liability
company agreements, as the case may be, as amended to date;

 
(c)  
do not and will not contravene any U.S. federal law or regulation applicable to
the Opinion Parties (excluding provisions of U.S. federal law expressly referred
to in and covered by the opinion of [________________] dated the date hereof and
delivered to you in connection with the transactions contemplated hereby) or any
provision of the Delaware Limited Liability Company Act or the Delaware Limited
Partnership Act applicable to the Opinion Parties; and

 
(d)  
do not and will not contravene any order, writ, injunction or decree of any
court or Governmental Authority applicable to any Opinion Party.

 
(3)  
Each Opinion Document has been duly executed and delivered by each Opinion Party
to which it is a party.

 
(4)  
No authorization or approval or other action by, and no notice to or filing
with, any U.S. federal governmental authority or regulatory body (including,
without limitation, the Federal Energy Regulatory Commission), or any Delaware
governmental authority or regulatory body pursuant to the Delaware Limited
Liability Company Act or the Delaware Limited Partnership Act, is required for
the due execution, delivery and performance by each Opinion Party of any Opinion
Document to which it is a party, except for:

 
(a)  
authorizations, approvals and other actions that have been obtained or taken and
notices and filings that have been made, in each case that are in full force and
effect; and

 
(b)  
authorizations, approvals, other actions, notices and filings required in the
ordinary course of business in connection with the performance by each Opinion
Party of its obligations under certain covenants and warranties contained in the
Opinion Documents to which it is a party and pursuant to securities and other
laws that may be applicable to the disposition of the Notes.

 
(5)  
To the best of my knowledge, there is no action, suit or proceeding pending or
overtly threatened against or involving the Opinion Parties (a) that, in my
judgment (taking into account the exhaustion of all appeals), would have a
Material Adverse Effect (provided that this opinion does not address any
actions, suits, or proceedings that have been disclosed in the annual report on
form 10-K for the fiscal year ended December 31, 2010 filed by the MLP with the
Securities and Exchange Commission) or (b) that purports to affect the legality,
validity, binding effect or enforceability of the Opinion Documents.



EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
The opinions expressed herein are given as of the date hereof.  The opinions
expressed herein are limited solely to those expressly set forth herein, and I
express no opinions by implication. The opinions expressed herein are solely for
the benefit of the addressees hereof and any other person or entity becoming a
Purchaser under the Note Purchase Agreement in accordance therewith, and any
successor or assign of any Purchaser in accordance with the Note Purchase
Agreement, in each case above, in connection with the transactions referred to
herein and may not be relied on by such addressees for any other purpose or in
any manner or for any purpose by any other person or entity without my prior
written consent.
 
Very truly yours,






EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 






B. Outside Counsel Opinion[UPDATE]




[Opinion of Outside Counsel to Issuer]


_____________, 20[11]


The Purchasers under the Note Purchase Agreement


 
Re: Note Purchase Agreement for El Paso Pipeline Partners Operating Company,
L.L.C.

 


 
Ladies and Gentlemen:
 
We have acted as special counsel for (i) El Paso Pipeline GP Company, L.L.C., a
Delaware limited liability company (the "GP"), (ii) El Paso Pipeline Partners,
L.P., a Delaware limited partnership (the "MLP") and (iii) E1 Paso Pipeline
Partners Operating Company, LLC, a Delaware limited liability company (the
"Issuer" and together with the MLP, the "Opinion Parties"), in connection with
the Note Purchase Agreement dated as of [___________], 2011 (the "Note Purchase
Agreement") among the Issuer, the MLP and the purchasers party thereto from time
to time (the "Purchasers").  This opinion letter is delivered to you pursuant to
Section 4.4 of the Note Purchase Agreement.
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Purchase Agreement.  As used herein,
(i) "Opinion Documents" means (A) the Note Purchase Agreement, (B) the Parent
Guaranty, and (C) the Notes and (ii) "Applicable Law" means, those laws, rules,
and regulations of the States of New York and Texas and of the United States of
America as in effect on the date hereof which in our experience are normally
applicable to the Opinion Parties and to transactions of the type provided for
in the Opinion Documents; provided, however, that Applicable Law does not
include (i) except with respect to our opinions in paragraphs 4, 5 and 6 below,
any federal or state securities, commodities, insurance, or investment company
laws and regulations; (ii) any federal or state labor, pension, or other
employee benefit laws and regulations; (iii) any federal or state antitrust,
trade or unfair competition laws and regulations; (iv) any federal or state laws
and regulations relating to the environment, safety, health, or other similar
matters; (v) building, zoning, land use and subdivision laws and regulations;
and (vi) any federal or state tax laws or regulations.
 
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined an executed copy of the Opinion
Documents.
 
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents, and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assumed the accuracy of, representations and warranties
contained in the Opinion Documents and certificates and oral or written
statements and other information of or from representatives of the Opinion
Parties and others and assumed compliance on the part of the Opinion Parties
with its covenants and agreements contained therein.


EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
 
1. Approvals; Other Required Actions.  The execution and delivery by each of the
Opinion Parties of each Opinion Document to which it is a party and the
performance by each Opinion Party of its obligations thereunder, do not require
under Applicable Law any filing or registration by such Opinion Party with, or
notice to or approval, consent, authorization or order of, any Governmental
Authority that has not been made or obtained except those required in the
ordinary course of business in connection with performance by such Opinion Party
of its obligations under certain covenants contained in the Opinion Documents to
which it is a party.
 
2. Enforceability.  Each Opinion Document constitutes a valid and binding
obligation of each Opinion Party party thereto, enforceable against such Opinion
Party in accordance with its terms under New York law.
 
3. "No Violation."  The execution and delivery by each of the Opinion Parties of
each Opinion Document to which it is a party and the performance of its
obligations thereunder, do not violate or otherwise constitute a default under
(a) any Applicable Law, (b) any provision of any other Opinion Document or (c)
the Credit Agreement; provided that we express no opinion with respect to any
violation arising under or based upon any covenant or other provision of a
financial or numerical nature or requiring computation.
 
4. Margin Regulations.  The issuance of the Notes under the Note Purchase
Agreement and the application of the proceeds thereof as provided in the Note
Purchase Agreement will not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System (the "Margin Regulations").
 
5. Investment Company Act.  No Opinion Party is required to register as an
"investment company" (under, and as defined in, the Investment Company Act of
1940, as amended (the "1940 Act")).
 
6. Securities Act.  Neither registration of the Notes under the Securities Act
of 1933, as amended, nor qualification of the Note Purchase Agreement under the
Trust Indenture Act of 1939, as amended, is required for the offer and sale of
the Notes by the Issuer to the Purchasers in the manner contemplated by the Note
Purchase Agreement.  We express no opinion, however, as to when or under what
circumstances any Notes may be reoffered or resold.
 
7. Choice of Law.  If the issue is properly presented before a Texas or a
federal court applying Texas choice of law rules, such court should hold that
the provisions contained in the Opinion Documents relating to the choice of New
York law to govern such Opinion Documents are valid and enforceable under the
laws of the State of Texas.


EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
The opinions set forth above are subject to the following assumptions and
qualifications, and with your permission, all of the following assumptions and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.  Further, whenever our
opinion is based on circumstances, matters or facts "to our knowledge after due
inquiry," we have relied exclusively on certificates of certain officers of the
Opinion Parties as to the existence or non-existences of such circumstances,
matters or facts.
 
A. Our opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and conveyance, voidable preference,
moratorium, receivership, conservatorship, arrangement or similar laws, and
related regulations and judicial doctrines, affecting creditors' rights and
remedies generally, and (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity.
 
B. Without limiting the generality of paragraph (A) above, we specifically
express no opinion as to the validity or enforceability of any provision in the
Opinion Documents:
 
(i) relating to indemnification, contribution, exculpation or release of
liability in connection with violations of any securities laws or statutory
duties or public policy, or in connection with willful, reckless or unlawful
acts or gross negligence or strict liability of the indemnified, released or
exculpated party or the party receiving contribution;
 
(ii) relating to choice of governing law to the extent that the enforceability
of any such provision is to be determined by any court other than a court of the
State of New York or the State of Texas or may be subject to constitutional
limitations;
 
(iii) purporting to confer, or constituting an agreement with respect to,
personal or subject matter jurisdiction of United States federal courts to
adjudicate any matter;
 
(iv) specifying that provisions may be waived only in writing, to the extent
that an oral agreement or an implied agreement by trade practice or course of
conduct has been created that modifies any provision of such Opinion Document;
or
 
(v) providing that decisions by a party are conclusive or may be made in its
sole discretion.
 
C. Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:


EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and
 
(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.
 
D. We have assumed that (i) each Opinion Party is a limited partnership or
limited liability company, as the case may be, validly existing and in good
standing in its jurisdiction of organization or formation, has all requisite
power and authority, and has obtained all requisite limited partnership, limited
liability company, and governmental authorizations, consents and approvals, and
made all requisite filings and registrations, necessary to execute, deliver and
perform each Opinion Document (except to the extent noted in paragraph 1 above),
and that such execution, delivery, and performance will not violate or conflict
with any law, rule, regulation, order, decree, judgment, instrument or agreement
binding upon or applicable to it or its properties (except to the extent noted
in paragraph 3 above), and (ii) each Opinion Document has been duly executed and
delivered by it. To the extent it may be relevant to the opinions expressed
herein, we have assumed that (i) the parties to the Opinion Documents have the
power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by such parties, (ii) each Opinion Document
constitutes legal, valid and binding obligations of the parties thereto (other
than the Opinion Parties), and (iii) the execution and delivery of each Opinion
Document by each of the parties thereto (other than the Opinion Parties to the
extent expressly set forth in paragraph 3 above), and the performance of such
party's obligations thereunder, do not violate and will not violate or conflict
with any law, rule, regulation, order, decree, judgment, instrument or agreement
binding upon or applicable to it or its properties.
 
E. For purposes of our opinion in paragraph 4 above, we have assumed that (i) no
Purchaser has or will have the benefit of any agreement or arrangement
(excluding the Opinion Documents) pursuant to which any extensions of credit to
the Issuer are directly or indirectly secured by "margin stock" (as defined
under the Margin Regulations), (ii) neither any Purchaser nor any of its
affiliates has extended or will extend any other credit to the Issuer directly
or indirectly secured by margin stock and (iii) no Purchaser has relied and will
rely upon any margin stock as collateral in extending or maintaining any
extensions of credit pursuant to the Opinion Documents, as to which we express
no opinion.
 
F. Our opinions are limited to those expressly set forth herein, and we express
no opinions by implication.
 
G. We express no opinion as to the compliance or noncompliance, or the effect of
the compliance or noncompliance, of each of the addressees or any other person
or entity with any state or federal laws or regulations (including, without
limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a
state-chartered non-federally insured depository institution, a securities
dealer, an investment company or an insurance company, except as expressly set
forth in paragraphs 4, 5 and 6 above.


EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
H. We express no opinion as to the validity, binding effect or enforceability of
any provisions contained in the Opinion Documents which: (i) purports to
establish evidentiary standards; (ii) restricts access to courts or to legal or
equitable remedies or purporting to affect jurisdiction or venue as to courts;
or (iii) relates to delay or omission of enforcement of remedies.
 
I. We are qualified to practice law in the States of New York and Texas, and
this opinion letter is limited in all respects to the Applicable Law.  We
express no opinion with respect the federal income tax consequences, financial
accounting treatment, financial reporting or taxation matters related to the
Opinion Documents.
 
J. Insofar as our opinion in paragraph 2 above relates to the enforceability
under New York law of the choice-of-law provision of the Opinion Documents
choosing New York law as the governing law thereof, it is rendered in reliance
upon the Act of July 19, 1984, ch. 421, 1984 McKinney's Sess. Law of N.Y. 1406
(codified at N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 1989) and N.Y.
CPLR 327(b) (McKinney 1990) (the "Act").   Furthermore, the application of New
York law pursuant to the Act to a transaction that has no contact or only
insignificant contact with the parties and the transaction may raise
constitutional and comity issues.  We direct your attention to Lehman Brothers
Commercial Corporation v. Minmetals International Non-Ferrous Metals Trading
Company, 2000 U.S. Dist. LEXIS 16445 (S.D.N.Y. 2000), in which the court
analyzed the Act and noted that "[i]t remains to be seen, however, whether a
state with no connection to either of the parties or the transactions could
apply its own law, consonant with the Full Faith and Credit Clause [of the U.S.
Constitution], when doing so would violate an important public policy of a
more-interested state."
 
K. Insofar as our opinion in paragraph 7 above relates to the enforceability
under Texas law of the choice of law provisions contained in the Opinion
Documents choosing New York law as the governing law thereof, it is rendered in
reliance upon Section 35.51 of the Texas Business and Commerce Code.  To our
knowledge, no Texas court has construed Section 35.51 in a published judicial
decision and, therefore, our opinion (x) is limited by any subsequent judicial
interpretation thereof and (y) assume the constitutionality of such statute.  In
addition, insofar as such opinion relates to the enforceability of the choice of
law provisions contained in the Opinion Documents, we (i) express no opinion as
to the choice of governing law with respect to (A) any issue or matter as to
which Section 35.51 does not apply or (B) any issue or matter that another Texas
statute (such as Section 1.301(b) of the Texas Uniform Commercial Code), or a
federal statute, provides is governed by the laws of another jurisdiction, (ii)
note that any such enforceability may be subject to constitutional limitations
and the exercise of judicial discretion in favor of another jurisdiction, and
(iii) have assumed that the payments to the Purchasers pursuant to the Opinion
Documents will be delivered in the State of New York or the Purchasers each have
a place of business in the State of New York and maintain their respective
offices in the State of New York, from which they conducted a substantial part
of the negotiations relating to the Opinion Documents and the transactions
contemplated thereby.


EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
L. For purposes of our opinion in paragraph 6, we have assumed that the factual
matters included in the representations and warranties made by the Purchasers in
Section 6.1 of the Note Purchase Agreement and by the Opinion Parties in Section
5.13 of the Note Purchase Agreement are true and accurate as of the date hereof.
 
The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity other than any Person that may become a
Purchaser after the date hereof.  This opinion letter is rendered as of the date
set forth above.  We expressly disclaim any obligation to update this letter
after such date.
 
Very truly yours,
 


 


EXHIBIT C
Exhibit 4.4
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 7.2




 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statements Date:  , _______.
 
To:           The Purchasers under the Agreement described below
 
 
Ladies and Gentlemen:

 
Reference is made to that certain Note Purchase Agreement, dated as of
[_______________], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company
(“Issuer”), El Paso Pipeline Partners, L.P., a Delaware limited partnership (the
“MLP”), and the Purchasers from time to time party thereto.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the MLP, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Purchasers on the behalf of the MLP, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The MLP has delivered concurrently herewith the year-end audited
financial statements required by Section 7.01(a) of the Agreement for the fiscal
year of the MLP ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The MLP has delivered concurrently herewith the unaudited financial
statements required by Section 7.01(b) of the Agreement for the fiscal quarter
of the MLP ended as of the above date.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and financial condition of the MLP and its
Subsidiaries during the accounting period covered by such financial statements.
 
3.           [select one:]
 
[to the best knowledge of the undersigned, as of the date hereof, no Default or
Event of Default  has occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned, as of the date hereof, the following
is a list of each Default or Event of Default that has occurred and is
continuing, a description of the nature and period of existence thereof and what
action the MLP or the Issuer shall have taken or proposes to take with respect
thereto:]
 
4.           The information set forth on the supporting documentation attached
hereto provides detailed calculations in order to establish whether the MLP or
the Issuer was in compliance with the requirements of Section 10.12 and 10.13 of
the Note Purchase Agreement on and as of the end of the quarterly or annual
period covered by such financial statements.


EXHIBIT C
Exhibit 7.2
 
 

--------------------------------------------------------------------------------

 
[Insert the following paragraph for fiscal year-end financial statements]
 
The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period.
 
[Insert the following paragraph for fiscal quarter-end financial statements]
 
The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________.
 
 
EL PASO PIPELINE PARTNERS, L.P.
 
By:EL PASO PIPELINE GP COMPANY, L.L.C.,
 
its general partner
 


 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 
EXHIBIT C
Exhibit 7.2
 

--------------------------------------------------------------------------------

 
 